                                                         U.S. Department of State
                                      CERTIFICATE TO BE ATTACHED TO DOCUMENTARY
                                          EVIDENCE ACCOMPANYING REQUISITIONS IN
                                             THE UNITED STATES FOR EXTRADITION
                                                 AMERICAN FOREIGN SERVICE


                                                                                Seoul, Republic of Korea 06-10-2019
                                                                                  Place and Date (mm-dd-yyyy)

                                Kimberly R. Furnish                                        Acting Consul General
                                    Name                                                           Title
               nited States of America at                                           Seoul, Korea
                 ertify that the annexed papers, being                       supporting documents



  pr              to be used upon an application for the extradition from the United States of America
                                                 Hyuk Kee YOU

  char..          th the crime of     embezzlement, etc.



  allege                been committed in                                     Republic of Korea

  are pro               legally authenticated so as to entitle them to be received in evidence for similar purposes by

  the trib                                        Republic of Korea

  as requi          y       8, United States Code, Section 3190.
          In                   f I hereunto sign my name and cause my seal of office to be affixed

          this                              day of                             June 2019
                                                                             Month and Year




                                                               Kimberly R. Furnish , Acting Consul General
                                                                Type Name and Title of Certifying Officer
                                                                     of the United States of America.




DS-36
04-2007
                                                                                                          EX-YOO-S5-00001
                                   Ministry of Justice
                                        Republic of Korea
Attorney General
Department of Justice
United States of America



        Supplement to Request for Extradition of YOO Hyuk Kee

I, Park Sang-ki, the Korean Minister of Justice,

1. on behalf of the Korean government, made the request for the extradition of YOO Hyuk
Kee, currently under investigation for alleged violation of Act on the Aggravated Punishment,
Etc. of Specific Economic Crimes (Embezzlement), etc. pursuant to the Treaty on Extradition
between the Republic of Korea and the United States of America.


2. hereby confirm that the Korean government certifies this supplementary document on the
request for the extradition by sealing, signing and impressing the official seal of the Korean
Minister of Justice on this document.



                                             Seoul, Republic of Korea




                                             Koo Seung-mo
                                             Director, International Criminal Affairs Division
                                             (Duly authorized by the Minister)




                                                                                  EX-YOO-S5-00002
                Response to the US Request for Supplemental Information
                                 with regard to Y00 Hyuk Kee case


    1. Background Information

    (1) Korean Prosecution Service's Launch of Investigation

    Tragedy struck the Republic of Korea on April 16, 2014, when `Sewol Ferry' sank in the

    territorial waters of Korea, killing a total of 304 people, including students on a school trip.

    - The ferry at issue was registered with Chonghaejin Marine Co., Ltd. ("Chonghaejin"),

 which was run by Y00 Byeong Eyn and his family including YO0 Hyuk Kee. Chonghaejin

 purchased from a Japanese marine company this time-worn ferry, which had been already

 operated for 18 years at a low price and renovated the ferry inordinately in order to add more

 cabins for maximizing profits and overloaded cargo almost doubling the maximum capacity,

resulting in this incident.

- The Korean Prosecution Service, while investigating the causes of the incident, came to

identify that Chonghaejin's excessive expansion of cabins and overload to maximize profits

without considering the safety of passengers had attributed to its poor financial conditions

and abnormal business management.

- Moreover, the Korean Prosecution Service found that Chonghaejin's financial situation

deteriorated and its management became weak, because YOU Byeong Eyn and his family

embezzled some huge amount of corporate funds through abnormal funding transactions

while taking control of Chonghaejin and its affiliates.

- What I want to emphasize once again here is that YOU Byeong Eyun and his family's



1    There is a typographic error("Chonghaejin" is written as "Cheonghaijin") in supplementary statement of
confirmation dated November 18, 2016 and July 7,2017.




                                                                                                  EX-YOO-S5-00003
embezzlement of some huge amount of corporate funds left the company financially unsound,

making the ferry that should have been managed and operated to guarantee the safety of

passengers a mere means of maximizing profits. In the end, it has resulted in the loss of 304

innocent lives, including those of students.

(2) Y00 Byung Eytin and His Family's Corporate Governance Structure

- To help you have a better understanding of this case, I will first explain about the corporate

governance structure of the companies operated by Y00 Byeong Eyn and his family,

including YO0 Hyuk Kee.

- After YO0 Byeong Eyn and his family including YO0 Hyuk Kee established I-One-I

Holdings Co., Ltd. ("I-One-I Holdings") as a holding company, YO0 Dae Kyoon and YO0

Hyuk Kee each came to own a 19 % stake in I-One-I Holdings and then the YO0 family had

the company hold a 43 % stake in Chonhaiji Co., Ltd. ("Chonhaiji") and a 44 % stake in

Ahae Co., Ltd. ("Ahae"), thereby taking control over Chonhaiji and Ahae. Then, Y00

Byeong Eyn's family continued to make Chonhaiji hold a 39 % stake in Chonghaejin ,

thereby taking control over Chonghaejin through Chonhaiji. Y00 Dae Kyoon held a 32 %

stake in Dapanda Co., Ltd. ("Dapanda") and made Dapanda hold an 18 % stake in Chonhaiji

and a 31 % stake in Semo Co., Ltd. ("Semo"), thereby taking control over Chonhaiji and

Semo.




                                                                                   EX-YOO-S5-00004
    Corporate governance by Y00 Ze9ngEyn's family over major affiliates

                   YOO tiyeong Eytes family and their closest aids.'   (5096)




0 I-One-I Holding's Equity

       Category                           Equity Ratio                                Equity Holders
                                                                                I 19.44 % held by YO0 Hyuk
                                                                                  Kee and YO0 Dae Kyoon,
                                                                                  respectively
  Shares held by Y00                                                   I 2.57 % held by YO0 Chong
  Byung Eyn's family                  50.31 %                            Somena and YO0 Sang Na,
       members                                                           respectively
                                                             52.59 % I
                                                                       I 6.29 % held by KIM
                                                                         Heakyung

 Shares in favor of Y00                                                          GANG Kee-cheol and J00
                                        2.28 % 1                                 Soon-oak appointed by YO0
       Hyuk Kee                                                                  Hyuk Kee
 Shares held by ordinary                                     47.41 % I
         holders




                                                                                                EX-YOO-S5-00005
    Investigation on the Y00 Family


    Y00 Byeong Eyn           Died in June, 2014
    YO0 Dae Kyoon            Sentenced to 2 years in prison for
         (1St son)           embezzlement, etc. in October, 2015
     YO0 Somena              Sentenced to 4 years in prison for Extradited          from
     (1st daughter)          embezzlement, etc. in September, 2018 France
    Y00 Hyuk Kee             Extradition requested to the U.S.     Residing in the U.S.
        (2nd son)
     YO0 Sang Na                                                         Residing in the U.S.
     (2nd daughter)
    KIM Heakyung            Sentenced to 1 year and 6 months for Deported from the
      (Secretary)           embezzlement, etc. in February, 2018 U.S.



- As such, YO0 Byeong Eyn and his family, including YO0 Hyuk Kee took de facto control

over the personnel and management of I-One-I Holdings and its affiliates through the above

corporate governance. Moreover, in furtherance thereof, they appointed members of the

church run by YO0 Byung Eyn and his family as external auditors for the company, thereby

actually paralyzing the system of audits on those companies.

- In addition, YO0 Byeong Eyn and his family have strengthened and maintained their

control over the affiliates through the closed management system, where they made a small

number of their closest aids who were loyal to them concurrently hold positions at several

affiliates as executives or auditors and even rotated them through such posts.




                                                                                 EX-YOO-S5-00006
 0 Overlapping executives and auditors at I-One-I Holdings and affiliates
                                                                               Moonjin               Chonghaejin
                                                                    Ahae                 Chonhaiji
                                                                               Media                   Marine




GWON                               •
Oh-gyun                            •     CEO                                                                       Director

SONG
Guk-bin             Director       I                    CEO

LEE Jae-
yeong                                                                                                              Director

BYEON          1
Gi-chun                                                                                                Auditor

GOH
Chang-              Director                            CEO                              Director                   CEO
hwan

KIM
Han-sik             Auditor                                                                            CEO         Auditor

SHIN
Jae-jik    ! Director                                                                     CEO


                   Director    I       Director                  I Auditor I   Auditor   Director

KIM
Dong-              Director                       !   Auditor                            Director
hwan


                   Sharehold
                      er     I

LEE
Gang-se

Y00        Sharehold
Hyuk Kee I                              CEO                                    CEO
              er

YO0 Dae I Sharehold
Kyoon                                  Director       Director
             er
           •




                                                                                                     EX-YOO-S5-00007
 2. Embezzlement

 (1) Did the affiliate companies (like Semo, Moreal Design, Ahae, Onnara Shopping,
 Chonhaji) have legitimate "real" businesses or were they just shell companies?

 - The affiliate companies had legitimate businesses which generated real revenues. For
 example, Dapanda is a manufacturer of squalene, a dietary supplement, and Chonhaiji is a
 shipbuilding company.

    Businesses of Affiliates (Unit: 100 million won)



     Ahae            Paint            445              364            578              3
   Onzigoo         Car parts          223              164            428              13
 Chonghaejin        Marine            181              128            299             -725
   Marine       transportation
   Dapanda         Dietary            331              144            477              23
                 supplements
  Chonhaiji      Shipbuilding        983               785           1,143             68
    Semo           Dietary           318               234            220             23
                 supplements
   Moonjin       Publication         571               354            427             30
   Media



- When revenues were generated from the affiliates, Y00 Byung Eyun and his family
including YO0 Hyuk Kee had the affiliates transfer corporate funds into YO0 Hyuk Kee's
personal accounts in the false pretenses of consulting fees, etc. without going through the due
process such as voting of board of directors, taking advantage of their control over the
affiliates' management and personnel, and thereby embezzled the corporate funds.

- The YO0 family controlled the affiliates — all incorporated companies — through I-One-I
Holdings but they did not hold shares of all of the affiliates. As more than 50% of shares of
the affiliates were owned by ordinary shareholders, the victims of the Y00 family's
embezzlement under the law are the affiliates and, in fact, the actual damage has been passed
onto their shareholders.

(2) Was the money for these affiliates companies raised through YOO's church followers?
Were they investors who expected a return on their investment? What did the church
followers think the money would be used for?




                                                                                 EX-YOO-S5-00008
    - The affiliates, which were "real" incorporated
                                                     companies, generated profits and raised
    funds through businesses and sales.

    - It was not that Y00 Hyuk Kee's church followers
                                                           invested in the affiliates but that they
    purchased some products or services of the affiliates.

    - As mentioned earlier, the affiliates are legal
                                                       victims in this case, not the followers who
    purchased the products or services. YO0 Hyuk Kee's
                                                               embezzlement undermined liquidity
    and profitability of the companies, inflicting actual damage
                                                                 onto their shareholders.
    (3) After all the money from the affiliates companies
                                                                 went to Key Solutions, is there
    evidence that the money then went to YOO's personal
                                                               bank account?
 - As Key Solution was a private business without a
                                                     corporate account, the funds embezzled
 from the affiliates were directly transferred to YO0
                                                       Hyuk Kee's personal accounts. It is
 evidence of embezzlement that funds of incorporated
                                                         companies were transferred to an
 individual's accounts by false pretenses. (See attached Transaction
                                                                     history of Y00 Hyuk
 Kee.)

 (4) Did Yoo actually sign the contracts for consulting services
                                                                    himself?
 - YOU Hyuk Kee's seal is affixed to the Consulting Service
                                                               Contract attached.
 - It was PARK Seung-il who managed the operation of
                                                        Key Solution under the direction of
 YOU Hyuk Kee, and some of Key Solution's documents were
                                                                signed by PARK Seung-il.
 However, it can be understood that YO0 Hyuk Kee managed
                                                              the matter even if there is a
 signature of PARK Seung-il because he was on behalf of Y00 Hyuk
                                                                   Kee.


3. Tax Evasion

(1) What is evidence that Y00 knew the taxable income of
                                                         Saechonnyeon company
would be reported?

- The evidence is as follows:

0    Statement of LEE Gang-se, a shareholder of Saechonnyeon

0 Statement of SHIN Jae-jik, a fowler CEO of Saechonnyeon

0 Statement of PARK Seung-il who managed affiliates under the
                                                              direction of YOU Hyuk
Kee



0 Statement of LEE Gang-se, a shareholder of Saechonnyeon:




                                                                                    EX-YOO-S5-00009
  LEE Gang-se said during investigation at the Prosecution
                                                              Service that the actual owner of
  Saechonnyeon is the YO0 family or the YO0 family's Evangelical
                                                                       Baptist Church of Korea
  and that he lent his name for Saechonnyeon's shares under the
                                                                direction of Y00 Hyuk Kee or
  YO0 Byeong Eyn but never involved in the business of the
                                                               company He also stated that he
  transferred Chonhaiji's shares at a low price upon directives
                                                                   from PARK Seuing-il who
  managed I-One-I Holdings and other affiliates on behalf of
                                                                   YO0 Hyuk Kee. (See the
  attached statement of LEE Gang-se.)

  0,   Statement of SHIN Jae-jik, a fanner CEO of Saechonnyeon:

 SHIN Jae-jik said during investigation at the Prosecution Service
                                                                    that the YO0 family is the
 de-facto owner of all Saechonnyeon's shares and others are
                                                              shareholders in name only who
 have never engaged in the company's business, and that he verbally
                                                                      reported to Y00 Byeong
 Eyn on Saechonnyeon's business. He stated, as an example of the
                                                                   report, that he reported it to
 YO0 Byeong Eyn when Saechonnyeon received an
                                                               approval of medical device
 manufacturing from Korea Food and Drug Administration. (See the
                                                                         attached statement of
 SHIN Jae-jik.)

       Statement of PARK Seung-il:

 PARK Seung-il said during investigation at the Prosecution Service that
                                                                          he delivered YO0
 Hyuk Kee's direction to LEE Gang-se over the transfer of Chonhaiji's
                                                                      shares at a low price as
 Y00 Hyuk Kee directed. (See the attached statement of PARK Seuing-il)

- Based on the above-mentioned, it is proven that Y00 Hyuk Kee,
                                                                 who had a benefit-sharing
relation with Y00 Dae Kyoon, his older brother, and YO0 Byeong
                                                                           Eyn, his father,
controlled affiliates through I-One-I Holdings, a holding company, and that
                                                                            shareholders of
Saechonnyeon — LEE Gang-se, LEE Jae-ok and LEE Seung-ki — are shareholders
                                                                                   in name
only and the de-facto owner of Saechonnyeon is YO0 Byung Eyun and
                                                                       his family including
YO0 Hyuk Kee.

- Therefore, the Y00 family not only knew how the taxable income of
                                                                    Saechonnyeon would
be reported but also directed tax evasion.

 (2) What is evidence that YO0 participated in the decision about how
                                                                      to report the
income of Saechonnyeon?

- See the answer in Paragraph (1).

(3) I'm having difficulty understanding why Y00 is charged with tax
                                                                         evasion for the
under-reporting of tax by Saechonnyeon because he is not part of this company.
                                                                                  Even if
Y00 was part of the company that falsely reported its tax, U.S. Court
                                                                          would require
more specific evidence that Y00 participated in the act of the tax reporting,
                                                                              either as a
decision-maker or was involved in discussions about how to report the tax.

- See the answer in Paragraph (1).




                                                                                   EX-YOO-S5-00010
      Transaction history of YO0 Hyuk Kee's personal account




                                       YOU Hyuk                   Trademark
1    2009-07-31   Ahae   LEE Gang—se              65,986,900
                                          Kee                      royalty
                                       YOU Hyuk                   Trademark
2    2009-08-31   Ahae   LEE Gang—se              74,332,910
                                         Kee                       royalty
                                       YO0 Hyuk                   Trademark
3    2009-09-30   Ahae   LEE Gang—se              85,358,950
                                          Kee                      royalty
                                       YOU Hyuk                   Trademark
4    2009-10-30   Ahae   LEE Gang—se              82,482,640
                                          Kee                      royalty
                                       YOU Hyuk                   Trademark
5    2009-11-30   Ahae   LEE Gang—se              75,699,660
                                          Kee                      royalty
                                       YOU Hyuk                   Trademark
6    2009-12-31   Ahae   LEE Gang—se              65,440,520
                                          Kee                      royalty
                                       YOU Hyuk                   Trademark
7    2010-01-30   Ahae   LEE Gang—se              20,057,030
                                         Kee                       royalty
                                       YO0 Hyuk                   Trademark
8    2010-02-27   Ahae   LEE Gang—se              34,552,840
                                          Kee                     royalty
                                       YOU Hyuk                  Trademark
9    2010-03-31   Ahae   LEE Gang—se              98,678,620
                                          Kee                     royalty
                                       YOU Hyuk                  Trademark
10   2010-04-30   Ahae   LEE Gang—se              113,957,210
                                          Kee                    'royalty
                                       YOU Hyuk                  Trademark
11   2010-05-31   Ahae   LEE Gang—se              108,965,880
                                          Kee                     royalty
                                       YOU Hyuk                  Trademark
12   2010-06-30   Ahae   LEE Gang—se              119,595,560
                                          Kee                     royalty
                                       YOU Hyuk                  Trademark
13   2010-07-30   Ahae   LEE Gang—se              91,733,660
                                          Kee                     royalty
                                       YOU Hyuk                  Trademark
14   2010-08-31   Ahae   LEE Gang—se              57,267,790
                                          Kee                     royalty
                                       YOU Hyuk                  Trademark
15   2010-09-30   Ahae   LEE Gang—se              68,928,360
                                         Kee                      royalty
                                       Y00 Hyuk                  Trademark
16   2010-10-29   Ahae   LEE Gang—se              88,509,320
                                         Kee                      royalty
                                       YO0 Hyuk                  Trademark
17   2010-11-30   Ahae   LEE Gang—se              92,307,510
                                          Kee                     royalty
                                       YOU Hyuk                  Trademark
18   2010-12-31   Ahae   LEE Gang—se              67,265,320
                                         Kee                      royalty
                                       YO0 Hyuk                  Trademark
19   2011-01-31   Ahae   LEE Gang—se              28,770,020
                                          Kee                     royalty
                                       YOU Hyuk                  Trademark
20   2011-02-28   Ahae   LEE Gang—se              37,212,960
                                          Kee                     royalty
                                       YOU Hyuk                  Trademark
21   2011-03-31   Ahae   LEE Gang—se              86,113,660
                                          Kee                     royalty
                                       YOU Hyuk                  Trademark
22   2011-04-29   Ahae   LEE Gang—se              119,011,700
                                          Kee                     royalty
                                       YOU Hyuk                  Trademark
23   2011-05-31   Ahae   LEE Gang—se              114,268,060
                                         Kee                      royalty




                                                                EX-YOO-S5-00011
                                                       YO0 Hyuk                       Trademark
 24    2011-06-29         Ahae         LEE Gang—se                   125,344,540
                                                         Kee                           royalty
                                                       YO0 Hyuk                       Trademark
 25    2011-07-29         Ahae         LEE Gang—se                    97,473,630
                                                         Kee                           royalty
                                                       YO0 Hyuk                       Trademark
 26    2011-08-31         Ahae         LEE Gang—se                    95,052,150
                                                         Kee                           royalty
                                                       YO0 Hyuk                       Trademark
 27    2011-09-30         Ahae         LEE Gang—se                   118,644,650
                                                         Kee                           royalty
                                                       Y00 Hyuk                       Trademark
28     2011-10-31         Ahae        LEE Gang—se                    117,824,120
                                                         Kee                           royalty
                                                       YO0 Hyuk                       Trademark
29     2011-11-30         Ahae        LEE Gang—se                    112,252,300
                                                         Kee                           royalty
                                                       Y00 Hyuk                       Trademark
30     2011-12-30         Ahae        LEE Gang—se                    105,125,510
                                                         Kee                           royalty
                                                       YO0 Hyuk                       Trademark
31     2012-01-31         Ahae        LEE Gang—se                    32,865,670
                                                         Kee                          royalty
                                                       Y00 Hyuk                      Trademark
32     2012-02-29         Ahae        LEE Gang—se                    54,586,090
                                                        Kee                           royalty
                                                      YO0 Hyuk                       Trademark
33     2012-03-31         Ahae        LEE Gang—se                    99,416,630
                                                        Kee                           royalty
                                                      YO0 Hyuk                       Trademark
34     2012-04-30         Ahae        LEE Gang—se                     126,176,930
                                                          Kee                         royalty
      Total amount provided by LEE Gang—se                  KRW 2,881,259,300
                                     LEE Jae—yeong,    Y00 Hyuk                      Trademark
35      2012-05-31        Ahae                                        153,315,540
                                      MANG Won—ju         Kee                         royalty
                                     LEE Jae—yeong,    Y00 Hyuk                      Trademark
36     2012-06-30         Ahae                                        152,717,850
                                      I-WANG Won—ju       Kee                         royalty
                                     LEE Jae—yeong,    YO0 Hyuk                      Trademark
37     2012-07-31         Ahae                                        88,316,150
                                      FWANG Won—ju        Kee                         royalty
                                     LEE Jae—yeong,    Y00 Hyuk                      Trademark
38     2012-08-31         Ahae                                        71,302,970
                                      FWANG Won—ju        Kee                         royalty
                                     LEE Jae—yeong,    YOU Hyuk                      Trademark
39     2012-09-30        Ahae                                         109,726,550
                                      FWANG Won—ju        Kee                         royalty
                                    LEE Jae—yeong,     Y00 Hyuk                      Trademark
40     2012-11-12        Ahae                                        117,211,055
                                      MANG Won—ju        Kee                          royalty
                                    LEE Jae—yeong,    Y00 Hyuk                       Trademark
41     2012-11-30        Ahae                                        117,887,270
                                      FWANG Won—ju       Kee                          royalty
                                    LEE Jae—yeong,    YO0 Hyuk                       Trademark
42     2012-12-31        Ahae                                         67,798,940
                                      MANG Won—ju        Kee                          royalty
                                    LEE Jae—yeong,    YO0 Hyuk                       Trademark
43     2013-01-31        Ahae                                         29,444,940
                                      FWANG Won—ju       Kee                          royalty
                                    LEE Jae—yeong,    YO0 Hyuk                       Trademark
44     2013-02-28        Ahae                                         96,207,690
                                      MANG Won—ju        Kee                          royalty
                                    LEE Jae—yeong,    YO0 Hyuk                       Trademark
45     2013-03-31        Ahae                                        104,114,570
                                      MANG Won—ju        Kee                          royalty
                                    LEE Jae—yeong,    Y00 Hyuk                       Trademark
46     2013-04-30        Ahae                                        135,741,050
                                      MANG Won—ju        Kee                          royalty
                                    LEE Jae—yeong,    Y00 Hyuk                       Trademark
47    2013-05-31         Ahae                                        140,537,280
                                      MANG Won—ju        Kee                          royalty
                                    LEE Jae—yeong,    YO0 Hyuk                       Trademark
48    2013-06-30         Ahae                                        134,883,620
                                     MANG Won—ju         Kee                          royalty
49    2013-07-31         Ahae      LEE Jae—yeong,     Y00 Hyuk       95,969,170      Trademark




                                                                                    EX-YOO-S5-00012
                                     MANG Won—ju           Kee                               royalty
                                    LEE Jae—yeong,       YO0 Hyuk                           Trademark
50      2013-08-30        Ahae                                          97,998,480
                                     IflANG Won—ju         Kee                               royalty
                                    LEE Jae—yeong,       YO0 Hyuk                           Trademark
51      2013-09-30        Ahae                                          99,694,710
                                     11/11ANG Won—ju       Kee                               royalty
                                    LEE Jae—yeong,       YO0 Hyuk                           Trademark
52      2013-10-31        Ahae                                          116,803,180
                                     HWANG Won—ju         Kee                                royalty
                                    LEE Jae—yeong,      Y00 Hyuk                            Trademark
53      2013-11-30        Ahae                                          131,752,960
                                     liNANG Won—ju         Kee                               royalty
                                    LEE Jae—yeong,      YOU Hyuk                            Trademark
54      2013-12-31        Ahae                                          151,053,570
                                     HWANG Won—ju         Kee                                royalty
                                    LEE Jae—yeong,      Y00 Hyuk                            Trademark
55      2014-01-31        Ahae                                          43,679,160
                                     liNANG Won—ju        Kee                                royalty
                                    LEE Jae—yeong,      YO0 Hyuk                            Trademark
56      2014-02-28        Ahae                                          41,540,120
                                     liNANG Won—ju         Kee                               royalty
                                    LEE Jae—yeong,      YOU Hyuk                            Trademark
57      2014-03-31        Ahae                                          121,063,920
                                     MANG Won—ju           Kee                               royalty
      Total amount provided by LEE Jae—yeong                        KRW 2,418,760,745




                                                                         mages
 0,                          i                             n,                            Descrjption
                                                                    exc1uding VAT
                                        GO           YOU Hyuk                             Management
 1        2010-03-31       Semo                                      25,000,000
                                    Chang—hwan          Kee                             consulting fee
                                        GO           YOU Hyuk                             Management
2         2010-04-30       Semo                                      25,000,000
                                    Chang—hwan          Kee                             consulting fee
                                        GO           YOU Hyuk                             Management
3         2010-05-31       Semo                                      25,000,000
                                    Chang—hwan         Kee                              consulting fee
                                        GO           YO0 Hyuk                             Management
4         2010-06-30       Semo                                      25,000,000
                                    Chang—hwan          Kee                             consulting fee
                                        GO           YOU Hyuk                             Management
5         2010-07-31       Semo                                      25,000,000
                                    Chang—hwan         Kee                              consulting fee
                                        GO           Y00 Hyuk                             Management
6         2010-08-31       Semo                                      25,000,000
                                    Chang—hwan          Kee                             consulting fee
                                        GO           YOU Hyuk                             Management
7         2010-09-30       Semo                                      25,000,000
                                   Chang—hwan         Kee                               consulting fee
                                       GO          YOU Hyuk                               Management
8         2010-11-01       Semo                                      25,000,000
                                   Chang—hwan         Kee                               consulting fee
                                       GO          YOU Hyuk                               Management
9         2010-11-30       Semo                                      25,000,000
                                   Chang—hwan         Kee                               consulting fee
                                       GO          YOU Hyuk                               Management
10        2010-12-31       Semo                                      25,000,000
                                   Chang—hwan         Kee                               consulting fee
                                       GO          YOU Hyuk                               Management
11        2011-01-31       Semo                                      25,000,000
                                   Chang—hwan         Kee                               consulting fee
                                       GO          YOU Hyuk                               Management
12        2011-02-28      Semo                                       25,000,000
                                   Chang—hwan         Kee                               consulting fee
                                       GO          YOU Hyuk                               Management
13        2011-03-31      Semo                                       25,000,000
                                   Chang—hwan         Kee                               consulting fee
14       2011-04-30       Semo         GO          YOU Hyuk          25,000,000           Management




                                                                                          EX-YOO-S5-00013
                         Chang—hwan      Kee                  consulting fee
                             GO       YOU Hyuk                  Management
15   2011-05-31   Semo                           25,000,000
                         Chang—hwan      Kee                  consulting fee
                             GO       YO0 Hyuk                  Management
16   2011-06-30   Semo                           25,000,000
                         Chang—hwan      Kee                  consulting fee
                             GO       YOU Hyuk                  Management
17   2011-07-31   Semo                           25,000,000
                         Chang—hwan      Kee                  consulting fee
                             GO       YO0 Hyuk                  Management
18   2011-08-31   Semo                           25,000,000
                         Chang—hwan      Kee                  consulting fee
                             GO       YOU Hyuk                  Management
19   2011-09-30   Semo                           25,000,000
                         Chang—hwan      Kee                  consulting fee
                             GO       YO0 Hyuk                  Management
20   2011-10-31   Semo                           25,000,000
                         Chang—hwan      Kee                  consulting fee
                             GO       Y00 Hyuk                  Management
21   2011-11-30   Semo                           25,000,000
                         Chang—hwan      Kee                  consulting fee
                             GO       YO0 Hyuk                  Management
22   2011-12-31   Semo                           25,000,000
                         Chang—hwan      Kee                  consulting fee
                             GO       YO0 Hyuk                  Management
23   2012-01-31   Semo                           25,000,000
                         Chang—hwan      Kee                  consulting fee
                             GO       YO0 Hyuk                  Management
24   2012-02-29   Semo                           25,000,000
                         Chang—hwan     Kee                   consulting fee
                             GO       YO0 Hyuk                  Management
25   2012-03-31   Semo                           25,000,000
                         Chang—hwan     Kee                   consulting fee
                             GO       YO0 Hyuk                  Management
26   2012-04-30   Semo                           25,000,000
                         Chang—hwan     Kee                   consulting fee
                             GO       YO0 Hyuk                  Management
27   2012-05-31   Semo                           25,000,000
                         Chang—hwan     Kee                   consulting fee
                             GO       YO0 Hyuk                  Management
28   2012-06-30   Semo                           25,000,000
                         Chang—hwan     Kee                   consulting fee
                             GO       YO0 Hyuk                  Management
29   2012-07-31   Semo                           25,000,000
                         Chang—hwan     Kee                   consulting fee
                             GO       YO0 Hyuk                  Management
30   2012-08-31   Semo                           25,000,000
                         Chang—hwan     Kee                   consulting fee
                             GO       YO0 Hyuk                  Management
31   2012-09-30   Semo                           25,000,000
                         Chang—hwan     Kee                   consulting fee
                             GO       YO0 Hyuk                  Management
32   2012-10-31   Semo                           25,000,000
                         Chang—hwan     Kee                   consulting fee
                             GO       YO0 Hyuk                  Management
33   2012-11-30   Semo                           25,000,000
                         Chang—hwan     Kee                   consulting fee
                             GO       Y00 Hyuk                  Management
34   2012-12-31   Semo                           25,000,000
                         Chang—hwan     Kee                   consulting fee
                             GO       YOU Hyuk                  Management
35   2013-01-31   Semo                           25,000,000
                         Chang—hwan     Kee                   consulting fee
                             GO       Y00 Hyuk                  Management
36   2013-02-28   Semo                           25,000,000
                         Chang—hwan     Kee                   consulting fee
                             GO       YOU Hyuk                  Management
37   2013-03-31   Semo                           25,000,000
                         Chang—hwan     Kee                   consulting fee
                             GO       YO0 Hyuk                  Management
38   2013-04-30   Semo                           25,000,000
                         Chang—hwan     Kee                   consulting fee
                             GO       YOU Hyuk                  Management
39   2013-05-31   Semo                           25,000,000
                         Chang—hwan     Kee                   consulting fee
40   2013-06-30   Semo       GO       YOU Hyuk   25,000,000     Management




                                                                EX-YOO-S5-00014
                                      Chang—hwan       Kee                          consulting fee
41                                        GO         YO0 Hyuk                         Management
      2013-07-31            Semo                                     25,000,000
                                      Chang—hwan      Kee                           consulting fee
42                                        GO        YO0 Hyuk                          Management
      2013-08-31            Semo                                     25,000,000
                                      Chang—hwan       Kee                          consulting fee
43                                        GO        YOU Hyuk                          Management
      2013-09-30            Semo                                     25,000,000
                                      Chang—hwan       Kee                          consulting fee
44                                        GO        YOU Hyuk                          Management
      2013-10-31            Semo                                     25,000,000
                                      Chang—hwan      Kee                           consulting fee
45                                        GO        YO0 Hyuk                          Management
      2013-11-30            Semo                                     25,000,000
                                      Chang—hwan      Kee                           consulting fee
46                                        GO        YO0 Hyuk                          Management
      2013-12-31            Semo                                     25,000,000
                                      Chang—hwan       Kee                          consulting fee
47                                        GO        YOU Hyuk                          Management
      2014-01-31            Semo                                     25,000,000
                                      Chang—hwan       Kee                          consulting fee
48                                        GO        YOU Hyuk                          Management
      2014-02-28            Semo                                     25,000,000
                                      Chang—hwan       Kee                          consulting fee
49                                        GO        YOU Hyuk                          Management
      2014-03-31            Semo                                    25,000,000
                                      Chang—hwan      Kee                           consulting fee
                   Total                                        KRW 1,225,000,000




                                                                         Amount
 No       Date             Provider       CEO        Recipient          embezzled     Description
                                                                      excluding
                                          LEE
 1     2009-03-31           Ahae       Seong—hwa                                       Trademark
                                                    YO0 Hyuk Kee       52,638,400
                                           n                                            royalty
                                          LEE
 2    2009-04-30            Ahae       Seong—hwa                                       Trademark
                                                   YO0 Hyuk Kee        62,902,300
                                           n                                            royalty
                                          LEE
 3    2009-05-30            Ahae       Seong—hwa                                       Trademark
                                                   YO0 Hyuk Kee        49,325,900
                                           n                                            royalty
                                          LEE
4     2009-06-30            Ahae       Seong—hwa                                       Trademark
                                                   YOU Hyuk Kee        59,522,800
                                           n                                            royalty
                                         LEE                                           Trademark
5     2009-07-31            Ahae                   YO0 Hyuk Kee       65,986,900
                                       Gang—se                                         royalty
                                         LEE                                          Trademark
6     2009-08-31            Ahae                   YOU Hyuk Kee       74,332,910
                                       Gang—se                                         royalty
                                         LEE                                          Trademark
7     2009-09-30            Ahae                   YOU Hyuk Kee       85,358,950
                                       Gang—se                                         royalty
                                         LEE                                          Trademark
8     2009-10-30            Ahae                   YOU Hyuk Kee       82,482,640
                                       Gang—se                                         royalty
                                         LEE                                          Trademark
9     2009-11-30           Ahae                    YOU Hyuk Kee       75,699,660
                                       Gang—se                                         royalty
                                         LEE                                          Trademark
10    2009-12-31           Ahae                    YOU Hyuk Kee       65,440,520
                                       Gang—se                                         royalty




                                                                                      EX-YOO-S5-00015
                               LEE                                      Trademark
 11    2010-01-30    Ahae               YOU Hyuk Kee    20,057,030
                             Gang—se                                     royalty
                               LEE                                      Trademark
 12    2010-02-27    Ahae               Y00 Hyuk Kee    34,552,840
                             Gang—se                                     royalty
                               LEE                                      Trademark
 13    2010-03-31    Ahae               YOU Hyuk Kee    98,678,620
                             Gang—se                                    royalty
                               LEE                                     Trademark
 14    2010-04-30    Ahae               YOU Hyuk Kee    113,957,210
                             Gang—se                                    royalty
                               LEE                                     Trademark
 15    2010-05-31    Ahae               YOU Hyuk Kee    108,965,880
                             Gang—se                                    royalty
                               LEE                                     Trademark
 16    2010-06-30    Ahae               YOU Hyuk Kee    119,595,560
                             Gang—se                                    royalty
                              LEE                                      Trademark
 17    2010-07-30    Ahae               YOU Hyuk Kee    91,733,660
                             Gang—se                                    royalty
                              LEE                                      Trademark
 18    2010-08-31    Ahae               YO0 Hyuk Kee    57,267,790
                             Gang—se                                    royalty
                              LEE                                      Trademark
 19   2010-09-30    Ahae               YO0 Hyuk Kee     68,928,360
                            Gang—se                                     royalty
                              LEE                                      Trademark
20    2010-10-29    Ahae               YOU Hyuk Kee     88,509,320
                            Gang—se                                     royalty
                              LEE                                      Trademark
21    2010-11-30    Ahae               YO0 Hyuk Kee     92,307,510
                            Gang—se                                     royalty
                              LEE                                      Trademark
22    2010-12-31    Ahae               YOU Hyuk Kee    67,265,320
                            Gang—se                                     royalty
                              LEE                                      Trademark
23    2011-01-31    Ahae               YOU Hyuk Kee     28,770,020
                            Gang—se                                     royalty
                              LEE                                      Trademark
24    2011-02-28    Ahae               YOU Hyuk Kee    37,212,960
                            Gang—se                                     royalty
                              LEE                                      Trademark
25    2011-03-31    Ahae               YOU Hyuk Kee    86,113,660
                            Gang—se                                     royalty
                              LEE                                      Trademark
26    2011-04-29    Ahae               YOU Hyuk Kee    119,011,700
                            Gang—se                                     royalty
                              LEE                                      Trademark
27    2011-05-31    Ahae               YOU Hyuk Kee    114,268,060
                            Gang—se                                     royalty
                              LEE                                      Trademark
28    2011-06-29    Ahae               YOU Hyuk Kee    125,344,540
                            Gang—se                                     royalty
                              LEE                                      Trademark
29    2011-07-29,   Ahae               YOU Hyuk Kee    97,473,630
                            Gang—se                                    royalty
                              LEE                                     Trademark
30    2011-08-31    Ahae               YOU Hyuk Kee    95,052,150
                            Gang—se                                    royalty
                              LEE                                     Trademark
31    2011-09-30    Ahae               YOU Hyuk Kee    118,644,650
                            Gang—se                                    royalty
                              LEE                                     Trademark
32    2011-10-31    Ahae               YOU Hyuk Kee    117,824,120
                            Gang—se                                    royalty
                              LEE                                     Trademark
33    2011-11-30    Ahae               YOU Hyuk Kee    112,252,300
                            Gang—se                                    royalty
                              LEE                                     Trademark
34    2011-12-30    Ahae               YOU Hyuk Kee    105,125,510
                            Gang—se                                    royalty
                             LEE                                      Trademark
35    2012-01-31    Ahae               YOU Hyuk Kee    32,865,670
                            Gang—se                                    royalty
36    2012-02-29    Ahae     LEE       YOU Hyuk Kee    54,586,090     Trademark




                                                                      EX-YOO-S5-00016
                                 Gang—se                                      royalty
                                   LEE                                       Trademark
    37    2012-03-31    Ahae                 YO0 Hyuk Kee    99,416,630
                                 Gang—se                                      royalty
                                   LEE                                       Trademark
    38    2012-04-30    Ahae                 Y00 Hyuk Kee    126,176,930
                                 Gang—se                                      royalty
                                   LEE                                       Trademark
    39    2012-05-31    Ahae                 YOU Hyuk Kee    153,315,540
                                Jae—yeong                                     royalty
                                   LEE                                       Trademark
    40    2012-06-30    Ahae                 YO0 Hyuk Kee    152,717,850
                                Jae—yeong                                    royalty
                                   LEE                                      Trademark
    41    2012-07-31    Ahae                 Y00 Hyuk Kee    88,316,150
                                Jae—yeong                                    royalty
                                   LEE                                      Trademark
    42    2012-08-31    Ahae                 Y00 Hyuk Kee    71,302,970
                                Jae—yeong                                    royalty
                                   LEE                                      Trademark
    43    2012-09-30   Ahae                  Y00 Hyuk Kee    109,726,550
                                Jae—yeong                                    royalty
                                   LEE                                      Trademark
    44    2012-11-12   Ahae                 YOU Hyuk Kee     117,211,055
                                Jae—yeong                                    royalty
                                   LEE                                      Trademark
   45    2012-11-30    Ahae                 Y00 Hyuk Kee    117,887,270
                               Jae—yeong                                     royalty
                                  LEE                                       Trademark
   46    2012-12-31    Ahae                 YO0 Hyuk Kee     67,798,940
                               Jae—yeong                                     royalty
                                  LEE                                       Trademark
   47    2013-01-31    Ahae                 YO0 Hyuk Kee     29,,P14,940
                               Jae—yeong                                     royalty
                                  LEE                                       Trademark
   48    2013-02-28    Ahae                 Y00 Hyuk Kee     96,207,690
                               Jae—yeong                                     royalty
                                  LEE                                       Trademark
   49    2013-03-31    Ahae                 YO0 Hyuk Kee    104,114,570
                               Jae—yeong                                     royalty
                                  LEE                                       Trademark
   50    2013-04-30    Ahae                 YO0 Hyuk Kee    135,741,050
                               Jae—yeong                                     royalty
                                - LEE                                       Trademark
   51    2013-05-31    Ahae                 YO0 Hyuk Kee    140,537,280
                               Jae—yeong                                     royalty
                                  LEE                                       Trademark
   52    2013-06-30    Ahae                 Y00 Hyuk Kee    134,883,620
                               Jae—yeong                                     royalty
                                  LEE                                       Trademark
   53    2013-07-31    Ahae                 YOU Hyuk Kee    95,969,170
                               Jae—yeong                                     royalty
                                  LEE                                       Trademark
   54    2013-08-30    Ahae                 YOU Hyuk Kee    97,998,480
                               Jae—yeong                                     royalty
                                  LEE                                       Trademark
   55    2013-09-30    Ahae                 YOU Hyuk Kee    99,694,710
                               Jae—yeong                                     royalty
                                  LEE                                       Trademark
   56    2013-10-31    Ahae                 YOU Hyuk Kee    116,803,180
                               Jae—yeong                                    royalty
                                  LEE                                      Trademark
   57    2013-11-30    Ahae                 YOU Hyuk Kee    131,752,960
                               Jae—yeong                                    royalty
                                  LEE                                      Trademark
   58    2013-12-31    Ahae                 YOU Hyuk Kee    151,053,570
                               Jae—yeong                                    royalty
                                  LEE                                      Trademark
   59    2014-01-31    Ahae                 Y00 Hyuk Kee    43,679,160
                               Jae—yeong                                    royalty
                                  LEE                                      Trademark
   60    2014-02-28    Ahae                 YOU Hyuk Kee    41,540,120
                               Jae—yeong                                    royalty
                                  LEE                                      Trademark
   61    2014-03-31    Ahae                 YOU Hyuk Kee    121,063,920
                               Jae—yeong                                    royalty
Total                                             KRW 5,524,409,445




                                                                           EX-YOO-S5-00017
                                                                       Amount
     No        Date         Provider        CEO      Recpien          embezzled         Description
                                                                  (exoIudin       IF
      1     2009-01-31     Cheonhaiji      SHIN       Y00 Dae                            Trademark
                                                                     48,111,860
                                         Jae—jik       Kyoon
                                                                                          royalty
     2                                    SHIN        YOU Dae
           2009-02-28     Cheonhaiji                                                     Trademark
                                                                     50,410,799
                                         Jae—jik       Kyoon
                                                                                          royalty
     3                                    SHIN        YOU Dae
           2009-03-31     Cheonhaiji                                                     Trademark
                                                                    60,588,197
                                         Jae—jik       Kyoon                              royalty
  4                                       SHIN        YO0 Dae
           2009-04-30     Cheonhaiji                                                     Trademark
                                                                    58,348,572
                                         Jae—jik      Kyoon
                                                                                          royalty
  5                                       SHIN       YOU Dae
           2009-05-31     Cheonhaiji                                                     Trademark
                                                                    54,578,526
                                         Jae—jik      Kyoon
                                                                                          royalty
  6                                       SHIN       YOU Dae
           2009-06-30     Cheonhaiji                                                     Trademark
                                                                    64,037,212
                                         Jae—jik      Kyoon                              royalty
  7                                       SHIN       YOU Dae                            Trademark
           2009-07-31     Cheonhaiji                                59,809,228
                                         Jae—jik      Kyoon                              royalty
  8                                       SHIN       YOU Dae                            Trademark
           2009-08-31     Cheonhaiji                                53,707,361
                                         Jae—jik      Kyoon
                                                                                         royalty
  9                                       SHIN       Y00 Dae                            Trademark
           2009-09-30     Cheonhaiji                                63,522,079
                                        Jae—jik       Kyoon                              royalty
 10                                      SHIN        YOU Dae                            Trademark
          2009-10-31     Cheonhaiji                                58,962,850
                                        Jae—jik       Kyoon                              royalty
 11                                      SHIN        YOU Dae                            Trademark
          2009-11-30     Cheonhaiji                                64,268,957
                                        Jae—jik      Kyoon                               royalty
 12                                      SHIN       YO0 Dae                             Trademark
          2009-12-31     Cheonhaiji                                57,277,573
                                        Jae—jik      Kyoon                               royalty
 13                                      SHIN       YOU Dae                             Trademark
          2010-01-31     Cheonhaiji                                52,761,859
                                        Jae—jik      Kyoon                               royalty
                                         SHIN       YOU Dae                             Trademark
 14       2010-02-28     Cheonhaiji                                35,350,717
                                        Jae—jik      Kyoon                              royalty
 15                                      SHIN       YOU Dae                            Trademark
          2010-03-31     Cheonhaiji                                51,082,683
                                        Jae—jik      Kyoon                              royalty
16                                       SHIN       YOU Dae                            Trademark
          2010-04-30     Cheonhaiji                                45,397,219
                                        Jae—jik      Kyoon                              royalty
17                                       SHIN       YOU Dae                            Trademark
          2010-05-31     Cheonhaiji                                38,288,632
                                        Jae—jik      Kyoon                              royalty
18                                       SHIN       YOU Dae                            Trademark
          2010-06-30     Cheonhaiji                                33,678,446
                                       Jam—ilk       Kyoon                              royalty
   Total amount remitted to YO0 Dae Kyoon                 KRW 950,182,770
19                                      SHIN       YOU Hyuk                            Trademark
          2009-01-31     Cheonhaiji                                4-8,111,860
                                      Jae—jik         Kee                               royalty
20                                      SHIN       YOU Hyuk                            Trademark
          2009-02-28     Cheonhaiji                               50,410,799
                                      Jae—jik         Kee                               royalty
                                        SHIN       YOU Hyuk                            Trademark
21        2009-03-31    Cheonhaiji                                60,588,197
                                      Jam—ilk         Kee                               royalty
22       2009-04-30     Cheonhaiji      SHIN       YOU Hyuk       58,348,572           Trademark




                                                                                       EX-YOO-S5-00018
                                         Jae—jik      Kee                       royalty
                                          SHIN      YO0 Hyuk                   Trademark
23          2009-05-31    Cheonhaiji                            54,578,526
                                         Jae—jik      Kee                       royalty
                                          SHIN      Y00 Hyuk                   Trademark
24          2009-06-30    Cheonhaiji                            64,037,212
                                         Jae—jik      Kee                       royalty
                                          SHIN      YO0 Hyuk                   Trademark
25          2009-07-31    Cheonhaiji                            59,809,228
                                         Jae—jik      Kee                       royalty
                                          SHIN      YO0 Hyuk                   Trademark
26          2009-08-31    Cheonhaiji                            53,707,361
                                        Jae—jik       Kee                       royalty
                                         SHIN       YO0 Hyuk                   Trademark
27         2009-09-30     Cheonhaiji                            63,522,079
                                        Jae—jik       Kee                       royalty
                                         SHIN       YO0 Hyuk                   Trademark
28         2009-10-31     Cheonhaiji                            58,962,850
                                        Jae—jik        Kee                      royalty
                                         SHIN       YOU Hyuk                   Trademark
29         2009-11-30     Cheonhaiji                            64,268,957
                                        Jae—jik       Kee                       royalty
                                         SHIN       Y00 Hyuk                   Trademark
30         2009-12-31     Cheonhaiji                            57,277,573
                                        Jae—jik        Kee                      royalty
                                         SHIN       YOU Hyuk                   Trademark
31         2010-01-31     Cheonhaiji                            52,761,859
                                        Jae—jik       Kee                       royalty
                                         SHIN       YO0 Hyuk                   Trademark
32         2010-02-28     Cheonhaiji                            35,350,717
                                        Jae—jik        Kee                     royalty
                                         SHIN       YOU Hyuk                  Trademark
33         2010-03-31     Cheonhaiji                            51,082,683
                                        Jae—jik        Kee                     royalty
                                         SHIN       YOU Hyuk                  Trademark
34         2010-04-30     Cheonhaiji                            45,397,219
                                        Jae—jik       Kee                      royalty
                                         SHIN       YO0 Hyuk                  Trademark
35         2010-05-31    Cheonhaiji                             38,288,632
                                        Jae—jik        Kee                     royalty
                                         SHIN       YOU Hyuk                  Trademark
36         2010-06-30    Cheonhaiji                            33,678,446
                                        Jae—jik       Kee                      royalty
     Total amount remitted to YO0 Hyuk Kee         KRW 950,182,770




                                          LEE       YOU Hyuk                  Trademark
1          2009-01-31      Onnara                               8,514,430
                                        Ho—seob       Kee                      royalty
                                          LEE       YO0 Hyuk                  Trademark
2          2009-02-28      Onnara                              8,387,180
                                        Ho—seob       Kee                      royalty
                                          LEE      YOU Hyuk                   Trademark
3          2009-03-31      Onnara                              10,049,271
                                        Ho—seob       Kee                      royalty
                                          LEE      YOU Hyuk                   Trademark
4          2009-04-30      Onnara                              8,911,148
                                        Ho—seob       Kee                      royalty
                                          LEE      YOU Hyuk                   Trademark
5         2009-05-31       Onnara                              8,944,341
                                        Ho—seob       Kee                     royalty
                                          LEE      YOU Hyuk                  Trademark
6         2009-06-30       Onnara                              9,369,197
                                        Ho—seob      Kee                      royalty
                                          LEE      YO0 Hyuk                  Trademark
7         2009-07-31       Onnara                              9,339,334
                                       Ho—seob        Kee                      royalty




                                                                             EX-YOO-S5-00019
                                 LEE      Y00 Hyuk                  Trademark
 8     2009-08-31    Onnara                           9,194,022
                               Ho—seob      Kee                      royalty
                                 LEE      YO0 Hyuk                  Trademark
 9     2009-09-30    Onnara                          11,251,062
                               Ho—seob      Kee                      royalty
                                LEE       YO0 Hyuk                  Trademark
 10    2009-10-31    Onnara                          10,081,781
                               Ho—seob      Kee                     royalty
                                LEE       YO0 Hyuk                 Trademark
 11    2009-11-30    Onnara                          11,411,741
                              Ho—seob       Kee                     royalty
                                LEE       YO0 Hyuk                 Trademark
 12   2009-12-31    Onnara                           11,631,725
                              Ho—seob      Kee                      royalty
                                LEE      YO0 Hyuk                  Trademark
 13   2010-01-31    Onnara                           11,077,274
                              Ho—seob      Kee                      royalty
                                LEE      YO0 Hyuk                  Trademark
 14   2010-02-28    Onnara                           9,646,549
                              Ho—seob      Kee                      royalty
                                LEE      YO0 Hyuk                  Trademark
15    2010-03-31    Onnara                           11,053,410
                              Ho—seob      Kee                      royalty
                                LEE      YO0 Hyuk                  Trademark
16    2010-04-30    Onnara                           11,104,935
                              Ho—seob      Kee                      royalty
                                LEE      Y00 Hyuk                  Trademark
17    2010-05-31    Onnara                           11,336,950
                              Ho—seob      Kee                      royalty
                                LEE      Y00 Hyuk                  Trademark
18    2010-06-30    Onnara                           11,248,907
                              Ho—seob      Kee                      royalty
                                LEE      Y00 Hyuk                  Trademark -
19    2010-07-31    Onnara                           10,724,209
                              Ho—seob      Kee                      royalty
                                LEE      Y00 Hyuk                  Trademark
20    2010-08-31    Onnara                           10,668,041
                              Ho—seob      Kee                      royalty
                                LEE      Y00 Hyuk                  Trademark
21    2010-09-30    Onnara                           9,475,317
                              Ho—seob      Kee                      royalty
                                LEE      YO0 Hyuk                  Trademark
22    2010-10-31    Onnara                           10,402,170
                              Ho—seob      Kee                      royalty
                                LEE      YO0 Hyuk                  Trademark
23    2010-11-30    Onnara                           9,953,442
                              Ho—seob      Kee                      royalty
                                LEE      YO0 Hyuk                  Trademark
24    2010-12-31    Onnara                           9,386,467
                              Ho—seob      Kee                      royalty
                                LEE      YO0 Hyuk                  Trademark
25    2011-01-31    Onnara                           9,153,436
                              Ho—seob      Kee                      royalty
                                LEE      Y00 Hyuk                  Trademark
26    2011-02-28    Onnara                           5,693,324
                              Ho—seob      Kee                      royalty
                                LEE      Y00 Hyuk                  Trademark
27    2011-03-31    Onnara                           8,382,828
                              Ho—seob      Kee                      royalty
                                LEE      Y00 Hyuk                  Trademark
28    2011-04-30    Onnara                           6,747,077
                              Ho—seob      Kee                      royalty
                                LEE      Y00 Hyuk                  Trademark
29    2011-05-31    Onnara                           7,476,739
                              Ho—seob      Kee                     royalty
                                LEE      Y00 Hyuk                 Trademark
30    2011-06-30    Onnara                           7,234,918
                              Ho—seob      Kee                     royalty
                               LEE       YO0 Hyuk                 Trademark
31    2011-07-31    Onnara                           7,281,819
                              Ho—seob      Kee                     royalty
                               LEE       YO0 Hyuk                 Trademark
32    2011-08-31    Onnara                           6,729,200
                              Ho—seob      Kee                     royalty
33    2011-09-30    Onnara     LEE       Y00 Hyuk    7,084,049    Trademark




                                                                  EX-YOO-S5-00020
                               Ho—seob     Kee                        royalty
                                 LEE     Y00 Hyuk                    Trademark
    34   2011-10-31   Onnara                           6,179,764
                               Ho—seob     Kee                        royalty
                                 LEE     YO0 Hyuk                    Trademark
    35   2011-11-30   Onnara                           6,690,886
                               Ho—seob      Kee                       royalty
                                 LEE     YOU Hyuk                    Trademark
    36   2011-12-31   Onnara                          6,619,761
                               Ho—seob     Kee                        royalty
Total
                                                 KRW 328,436,704




                                                                   EX-YOO-S5-00021
                               Consulting Service Contract


  This Consulting Service Contract is made and
                                                  entered into by and between Moreal Design
  (hereinafter "Party A") and Key Solution (hereinafter
                                                        "Party B"). The Parties hereby agree as
  follows:



 Article 1. (Purpose)

 Whereas Party A intends to entrust consulting service
                                                           and Party B is willing to provide the
 consulting service, this contract is to prepare general
                                                              arrangements for the entrust and
 provision of consulting service and precisely set
                                                         duties, rights and cooperative matters
 between the Parties to facilitate the consulting service.



 Article 2. (Consulting Service Items)

     1. Party B shall provide Party A with consulting services
                                                               for   the following items:
         1) Management analysis and management strategy establishment;

         2) Business valuation;

         3) National and international marketing strategies and
                                                                advanced design policy
            development;

         4) Provision of international training programs for employees
                                                                       and internship;      and
         5) Other matters entrusted by Party A in relation with the above
                                                                          items.
    2. If Party A seeks consulting services for matters other than
                                                                    the abovementioned, the
       payment for the consulting services shall be separately decided.



Article 3. (Payment and Payment Method)

   1. Amount: Payment for monthly service shall be KRW 30,000,000
                                                                          (VAT excluded).
   2. Payment Method: A tax invoice shall be issued on the last
                                                                day of each month, and the
      payment shall be remitted into an account designated by Party B in
                                                                          the beginning of
      each month.

   3. Expenses for flight, accommodation and transportation in Korea
                                                                     or other country, etc.
      shall be paid in addition to the monthly payment only when
                                                                   the detailed schedules
      and expense plans have been approved in advance by Party A.



                                                                                   EX-YOO-S5-00022
 Article 4. (Reimbursement of Other Expenses)

     1. Expenses spent for Party B's consulting services shall be reimbursed by Party A;
        Party A shall make reimbursement within seven (7) days from Party B's
        reimbursement request.

     2. The scope of expenses reimbursable by Party A shall be determined in a separate
        agreement between the Parties.



 Article 5. (Period of Contract)

 This Contract shall be in full force and effect from April 1, 2010 to December 31, 2010.



 Article 6. (Extension of Period)

The contract shall be automatically extended, maintaining the same conditions, for an year
from the expiry date unless any Party notifies change of the contract by one month before the
expiry date.



Article 7. (Occupational Assistance)

Party A shall provide Party B with as much information as possible to facilitate Party B's
services, and Party B shall diligently perform its duties in accordance with this Contract.



Article 8. (Confidentiality)

Party B shall maintain in confidence all information of Party A acquired during the consulting
services to prevent its disclosure.



Article 9. (Report)

Party A can request for Party B's consulting service at any time during the contract period;
Party B shall make a written or oral report regarding the requested issue and accept Party A's
request of face-to-face report.



Article 10. (Cancellation)




                                                                                 EX-YOO-S5-00023
  If any of the following subparagraphs is caused by one
                                                              Party, the other Party may request for
  correction; if the generated problem is still not solved, this
                                                                 Contract may be cancelled:
      1) the duties of this Contract are not carried out; and

     2) one Party incurs damages to the other Party with intent or
                                                                   by     negligence.


 Article 11 (Others)

     1. Matters which are not prescribed in this Contract shall be
                                                                           subject to relevant
        provisions in the Korean law or, if there are no appropriate provisions,
                                                                                 follow general
        customs.

     2. When both Parties agree to make an amendment on this Contract,
                                                                               the amendment
        shall be signed and attached at the end of the Contract and prevail
                                                                            over the Contract.


Article 12 (Jurisdiction)

The Parties shall first effort to amicably settle any dispute arising out of or
                                                                                in connection with
this Contract and, if the dispute is not solved, submit the dispute to a
                                                                          competent court for the
region where the main office of Party A is located.




This Contract is made into two (2) copies to be kept by the respective Parties.



                                           Signed on

                                         April 1, 2010



Party A         Company Name: Moreal Design

                CEO: HA Myeong-hwa

                Corporation Registration No.: 110111-2882367

                Address: Second floor, MJ Building, 797-26, Yeoksam-dong, Gangnam-gu,
                Seoul




                                                                                    EX-YOO-S5-00024
Party B   Company Name: Key Solution

          CEO: YO0 Hyuk Kee

          Corporation Registration No.: 220-05-32547

          Address: First floor, 96-3, Cheongdam-dong, Gangnam-gu, Seoul




                                                                    EX-YOO-S5-00025
                               Consulting Service Contract


 This Consulting Service Contract is made and entered into
                                                              by and between Moreal Design
 (hereinafter "Party A") and Key Solution (hereinafter "Party
                                                              B"). The Parties hereby agree as
 follows:



 Article 1. (Purpose)

 Whereas Party A intends to entrust consulting service and Party B is
                                                                      willing to provide the
 consulting service, this contract is to prepare general arrangements
                                                                       for the entrust and
 provision of consulting service and precisely set duties, rights and
                                                                       cooperative matters
 between the Parties to facilitate the consulting service.



 Article 2. (Consulting Service Items)

    1. Party B shall provide Party A with consulting services for the following
                                                                                items:
         1) Management analysis and management strategy establishment;

         2) Business valuation;

         3) National and international marketing strategies and advanced design policy
            development;

         4) Provision of international training programs for employees and internship; and

         5) Other matters entrusted by Party A in relation with the above items.

    2. If Party A seeks consulting services for matters other than the abovementioned,
                                                                                       the
       payment for the consulting services shall be separately decided.



Article 3. (Payment and Payment Method)

   1. Amount: Payment for monthly service shall be KRW 20,000,000 (VAT excluded).

   2. Payment Method: A tax invoice shall be issued on the last day of each month, and the
      payment shall be remitted into an account designated by Party B in the beginning of
      each month.

   3. Expenses for flight, accommodation and transportation in Korea or other country, etc.
      shall be paid in addition to the monthly payment only when the detailed schedules
      and expense plans have been approved in advance by Party A.



                                                                                   EX-YOO-S5-00026
  Article 4. (Reimbursement of Other Expenses)

      1. Expenses spent for Party B's consulting services shall be
                                                                   reimbursed by Party A;
         Party A shall make reimbursement within seven (7) days
                                                                         from Party B's
         reimbursement request.

      2. The scope of expenses reimbursable by Party A shall be determined
                                                                           in a separate
         agreement between the Parties.



 Article 5. (Period of Contract)

 This Contract shall be in full force and effect from January 1, 2011 to December
                                                                                    31, 2011.


 Article 6. (Extension of Period)

 The contract shall be automatically extended, maintaining the same conditions,
                                                                                   for an year
 from the expiry date unless any Party notifies change of the contract by one month
                                                                                    before the
 expiry date.



 Article 7. (Occupational Assistance)

 Party A shall provide Party B with as much information as possible to facilitate
                                                                                       Party B's
 services, and Party B shall diligently perform its duties in accordance with this Contract.



Article 8. (Confidentiality)

Party B shall maintain in confidence all information of Party A acquired during the
                                                                                    consulting
services to prevent its disclosure.



Article 9. (Report)

Party A can request for Party B's consulting service at any time during the contract period;
Party B shall make a written or oral report regarding the requested issue and accept Party
                                                                                           A's
request of face-to-face report.



Article 10. (Cancellation)




                                                                                  EX-YOO-S5-00027
  If any of the following subparagraphs is caused by one
                                                              Party, the other Party may request for
  correction; if the generated problem is still not solved, this
                                                                 Contract may be cancelled:
      1) the duties of this Contract are not carried out; and

      2) one Party incurs damages to the other Party with intent or by
                                                                          negligence.


 Article 11 (Others)

     1. Matters which are not prescribed in this Contract shall
                                                                       be subject to relevant
        provisions in the Korean law or, if there are no appropriate provisions,
                                                                                 follow general
        customs.

     2. When both Parties agree to make an amendment on this
                                                                     Contract, the amendment
        shall be signed and attached at the end of the Contract and prevail over
                                                                                 the Contract.


Article 12 (Jurisdiction)

The Parties shall first effort to amicably settle any dispute arising out of Or in
                                                                                   connection with
this Contract and, if the dispute is not solved, submit the dispute to a
                                                                          competent court for the
region where the main office of Party A is located.




This Contract is made into two (2) copies to be kept by the respective Parties.



                                           Signed on

                                      December 31, 2010



Party A          Company Name: Moreal Design

                CEO: HA Myeong-hwa

                Corporation Registration No.: 110111-2882367

                Address: Second floor, MJ Building, 797-26, Yeoksam-dong, Gangnam-gu,
                Seoul




                                                                                    EX-YOO-S5-00028
Party B   Company Name: Key Solution

          CEO: YO0 Hyuk Kee

          Corporation Registration No.: 220-05-32547

          Address: First floor, 96-3, Cheongdam-dong,
                                                        Gangnam-gu, Seoul




                                                                      EX-YOO-S5-00029
                        SUSPECT INTERROGATION REPORT

  Name: LEE Gang-se

  Resident Registration Number: 410210-1405915

  At around 14:30 on October 8, 2014, in the prosecutor's room
                                                                 #1025 at Incheon District
  Prosecutors' Office, Prosecutor PARK Gwang-hyeon interrogated the
                                                                    above person regarding
  the case of violating Punishment of Tax Offenses Act in
                                                            the presence of prosecutorial
  investigator SUH Dae-suk.

 Q: State your name, resident registration number, occupation,
                                                                 address and registered domicile.

 A: Name     LEE Gang-se

    Resident Registration Number     410210-1405915

    Occupation Former CEO of Ahae Co., Ltd.

    Address 4-1201 Samseong APT, 175 Oryu-dong, Jung-gu, Daejeon

              Currently detained in Incheon Detention Center (Inmate No.: 477)

   Registered Domicile     451-1, Daeheung-dong, Jung-gu, Daejeon

   Office Address

   Contact Information

          Home                                             Mobile Phone 010-3450-8586

         Office                                            E-mail

The prosecutor gives the suspect a summary of the alleged facts of crime and
                                                                             notifies him of
his rights to refuse to make statements and to have the assistance of legal counsel
                                                                                    pursuant to
Article 244-3 of the Criminal Procedure Act, and confirms whether he will exercise
                                                                                     his rights.



                                                                                  EX-YOO-S5-00030
     Confirmation of Rights to Remain Silent and to Legal
                                                                                  Counsel


  1. You have the right to remain silent or decline to
                                                         make statements for each question.

  1. Remaining silent will not be used against you.


  1. Anything you say by waiving your right can and
                                                          will be used against you in court as
     evidence.


  1. You have the right to legal counsel, including the
                                                          counsel's presence during the
    interrogation.




 Q: Were you informed of the above rights?


 A: (Hand-written) Yes.


 Q: Will you exercise the right to remain silent?


A: (Hand-written) No.


Q: Will you exercise the right to have the assistance of legal
                                                                  counsel?

A: (Hand-written) No.




The prosecutor starts to interrogate the suspect with regard to
                                                                  the facts of crime as follows.




                                                                                       EX-YOO-S5-00031
  Q: Have you ever faced any punishment for committing a crime?

  A: No.

  Q: Tell me about your family.

 A: I have a wife, two sons and three daughters. My children
                                                             are all married so I am
 currently living with my wife in the above address.

 Q: Tell me about your academic and career background.

 A: I went to Gayagok Elementary School at Nonsan-si, Chungcheongnam-do
                                                                        but didn't
 finish school. I ran a gas station for 33 years in Daejeon and
                                                                 was the CEO of
 Saecheonnyeon Co., Ltd. ("Saecheonnyeon") from 2003 to 2008. After a year
                                                                           without
 working, I served as the CEO of Ahae Co., Ltd. ("Ahae") between about July 2009 and
                                                                                       about
 May 2012.

 Q: What is your religion?

A: I am a member of the Evangelical Baptist Church of Korea since 1984.

Q: How did you come to serve as the CEO of Saecheonnyeon in around 2003 after running a

gas station for 33 years?

A: I invested approximately KRW 500 million in Semo Co., Ltd. ("Semo") but Semo
                                                                                went
bankrupt and my gas station was closed down so I had a hard time making ends meet. Mr.

LEE Jae-young, who was the head of general affairs division of Semo, offered the position

and I became the CEO when Saecheonnyeon was established.

Q: How did you come to serve as the CEO of Ahae in around 2009?

A: When I was not working after resigning as Saecheonnyeon's CEO, KIM Pil-bae, CEO of

I-One-I Holdings Co., Ltd. (I-One-I Holdings) suggested that I run Ahae as co-CEO along




                                                                            EX-YOO-S5-00032
  with LEE Seong-hwan.

  Q: Tell me about your wealth and monthly income.

  A: I own a plot of land located at Bogye-myeon, Anseong-si worth
                                                                      a market price of KRW 40
  million but it is currently under seizure by the National Tax Service
                                                                          ("NTS") as far as I know.
 My house where I am living now is a property leased under the
                                                                 name of my wife after we
 paid KRW 100 million as a lump-sum deposit. From about May 2012
                                                                       when I stepped down
 as Ahae's CEO, my children financially supported me because I had no
                                                                      income at all.

 Q: Tell me about your current health status.

 A: I am being treated for lower limb instability, so I am having a hard time in
                                                                                 the detention
 center.

 Q: Your trial process is underway while you are detained in the Incheon Detention
                                                                                   Center.
 What are your charges?

 A: I was charged with embezzlement for giving KRW 240 million to YO0
                                                                      Byeon Eyn
 between about October 2011 and about April 2012 as management consulting fees and
                                                                                   for
giving KRW 2.88 billion to YO0 Hyuk Kee between about July 2009 and about April
                                                                                2012
as trademark licensing fees when I was CEO of Ahae. I was also charged with breach
                                                                                   of
trust for paying a total of KRW 218 million to I-One-I Holdings and Hemato Centric Life

between about August 2009 and about May 2012 as management consulting fees and
                                                                               for
paying KRW 426 million to Hemato Centric Life between about October 2009 and about

March 2012 on the pretext of buying calendars and photo books while conspiring with KIM

Pil-bae, thereby causing loss to Ahae.

Q: Do you admit those charges?

A: Yes.   I admitted all of my charges in court. I feel responsible for all the crimes I

committed during my term as CEO of Ahae. I am seeking favorable consideration from the



                                                                                    EX-YOO-S5-00033
   court.

   Q: When will the court make the final
                                           judgement?

   A: On November 5, 2014.

   Q: You served as co-CEO of Ahae along
                                         with LEE Seong-hwan         from around July 2, 2009 to
   around March 24, 2010 and served as Ahae's
                                                   only CEO from about March 25, 2010 to
                                                                                           about
   May 29, 2012.   Is that right?

  A: Yes.

  Q: Please explain Ahae's shareholder structure.

  A: I-One-I Holdings owns 40% of the shares as a
                                                     majority shareholder.

  Q: How many shares do you own?

 A: 9% of Ahae shares are held under my name
                                             but the church is the de-facto owner of the
 shares.

 Q: Who made those decisions?

 A: It was decided by Ahae's board of directors.

Q: Do YOU Byeong Eyn, YO0 Hyuk Kee and
                                       YO0 Dae Kyoon or other YO0 family
members hold Ahae shares?

A: YO0 Byeong Eyn's family doesn't have Ahae
                                                      shares but they have a lot of I-One-I
Holdings shares, which is the majority shareholder of Ahae.

Q: Do you know about the shareholder structure of
                                                     I-One-I Holdings?

A: I only know that YOO's family holds a lot of its
                                                    shares. I don't know about the detailed
structure of shareholders.




                                                                                  EX-YOO-S5-00034
   Q: The summary of the complaint in this case is as
                                                        follows.

   Between around January 2006 and around December
                                                           2013, even though YO0 Hyuk Kee of
  Key Solution hadn't provided you with any trademark,
                                                            you paid him trademark licensing fees,
  received false tax invoices worth a total of KRW
                                                       6,118,502,000 and submitted a false sum
  table of tax invoices of the equivalent amount to the tax
                                                            office.

   Between around August 2008 and around December
                                                        2013, even though I-One-I Holdings
   hadn't provided you with any management consulting
                                                         services, you paid I-One-I Holdings
  management consulting service fees, received false tax
                                                            invoices worth a total of KRW
  325,000,000 and submitted a false sum table of tax invoices
                                                              of the equivalent amount to the
  tax office.

 Between around October 2011 and around December 2013,
                                                                 even though YO0 Byeong Eyn
 of Vinous-throated Parrotbill hadn't provided you with any
                                                               consulting services, you paid him
 consulting service fees, received a false tax invoice of KRW
                                                                   540,000,000 and submitted a
 false sum tables of the equivalent amount of tax invoices to the
                                                                  tax office.

 On top of that, you evaded corporate taxes worth KRW
                                                       1,404,107,329 by falsely reporting
 that you incurred expenses. Do you admit to the abovementioned?

A: I will not deny my responsibilities for tax evasion charges
                                                                   because it was the result of said
offenses I made as I have already admitted my charges of
                                                         embezzlement and breach of trust
in court and sought favorable considerations from the court.
                                                             However, could you be more
specific about what makes the tax invoices false and how my action
                                                                         is tax evasion?

Q: Did you sign a trademark licensing agreement with YO0 Hyuk
                                                                       Kee?

A: No. The agreement was first signed by former CEO LEE
                                                        Seong-hwan and the license
had been renewed while I was CEO.

Q: But you knew that 1.6% of the sales revenue was used for
                                                            trademark licensing fee every



                                                                                       EX-YOO-S5-00035
  month, didn't you?

 A: Yes.

 Q: Did you discuss the licensing agreement or royalty payment directly with
                                                                               Y00 Hyuk Kee?

 A: No, the head of accounting division of the company was handling all
                                                                        matters before I
 became CEO. I only had to approve it.

 Q: Which trademarks of YOU Hyuk Kee's have your company been using?

 A: Company title `Ahae' and its logo. Almost all products were labeled with the
                                                                                 marks
 registered by Y00 Hyuk Kee.

 Q: Have you ever seen any company, in the same field or any other field, which pays

 trademark royalties like your company did?

A: No.

Q: Leaving aside the fact that your company paid 1.6% of the company revenue as royalties,

did your company actually use trademarks registered by YOU Hyuk Kee?

A: Yes. As I have already said during the trial for embezzlement and breach of trust charges,

Our company did actually use YOU Hyuk Kee's trademarks. I admit that paying him that

much royalties was unnecessary.

Q: Since about July 2009 when you took office as the company CEO, have you said anything

to YO0 Hyuk Kee or to I-One-I Holdings about the royalties, have you mentioned that you

think it's unfair?

A: I didn't mention it to YOU Hyuk Kee or KIM Pil-bae, who were at the top of the decision-

making process.      I once expressed my complaint to CHOI Hyung-tae, Ahae's auditor

appointed by I-One-I Holdings, when the royalties were raised from 0.5% to 1.6% of the




                                                                                EX-YOO-S5-00036
   sales revenue.  However, he said there's nothing he could do
                                                                        because it was the
   management's decision. I have never mentioned it to
                                                       anyone since then.

  Q: Now my question is about management consulting
                                                      fees paid to I-One-I Holdings. Who
  was CEO of I-One-I Holdings while you were serving
                                                     as Ahae's CEO?

  A: It was KIM Pil-bae.

  Q: How often did you, as CEO, meet with KIM Pil-bae
                                                         or BYUN Ki-chun?

  A: I didn't meet them often. They are people very
                                                    close to Y00 Byeong Eyn, but I am       not
 close to him. YO0 Byeong Eyn seemed uncomfortable
                                                              around me probably because, I
 don't know, I am older than him. So I didn't try to contact him
                                                                 first. I would say hi when I
 encountered him at church but we never talked about business matters
                                                                       at all.

 Q: While you were CEO, how much did your
                                          company pay I-One-I Holdings for
 management consulting?

 A: We paid KRW 5 million every month.

 Q: Did you sign a consulting services contract with I-One-I
                                                               Holdings while you were CEO?

 A: No, I didn't sign the agreement myself. The division in charge
                                                                   at my company asked for
my approval for the contract so I approved. The division head
                                                              probably stamped my seal on
the contract.




At this point, the Prosecutor presents 'Management Consulting
                                                              Service Contract' included in
the Case Records p.139 — p.14.1 to the suspect.

Q: Is this the contract you approved and finalized as CEO?

A: Yes.




                                                                                 EX-YOO-S5-00037
  Q: What kind of advisory service did you receive from I-One-I Holdings?

 A: As CEO, I would report the status of my company once or twice a month to CEO
                                                                                         KIM Pil-
 bae. Then he would point out problems or give consulting on management.
                                                                                          I-One-I
 Holdings also issued a consulting report for my company which our working-level
                                                                                 staff used
 as a guideline.




 At this point, the Prosecutor presents an indexed list in the Case Records p.159 — p.163
                                                                                            to the
 suspect.

 Q: This is the list of consulting reports Ahae received from I-One-I Holdings, right?

 A: Yes, that's right.

 Q: Did you, as CEO, review consulting reports issued by I-One-I Holdings?

A: No, I didn't.    I am not a professional businessman so I don't understand them anyways.
My staff in the working-level read those reports and applied it to their work. But it's true

that I-One-I Holdings wrote consulting reports for my company.

Q: Were these reports helpful for your business?

A: Frankly speaking, I am not an expert on management matters. When I co-chaired with

LEE Seong-hwan, he did most of the work and I'd say I was learning. When I became the

only CEO, executive director LEE Jae-young from the Seoul office ran the company. I do

think those reports were helpful to my company because there were a lot of experts at I-One-I

Holdings. Furthermore, since Ahae's an affiliated company of I-One-I Holdings, it was

natural that Ahae got support from I-One-I Holdings.

Q: In addition to the list of reports I presented to you, do you have more evidence to prove

that your company received advisory service from I-One-I Holdings?




                                                                                  EX-YOO-S5-00038
   A: If there is more evidence, LEE Jae-young
                                               should know since he was the person in charge
   of that matter.

  Q: YO0 Hyuk Kee and YOU Dae Kyoon are
                                                majority shareholders of I-One-I Holdings,
  which is the majority shareholder of Ahae. Were they
                                                       involved in Ahae's management?

  A: I've never received direct orders from YOU Hyuk
                                                     Kee or YOU Dae Kyoon.     When giving
  orders, KIM Pil-bae may have added his opinion but I
                                                         believed most orders came from YO0
  Hyuk Kee.

  Q: Did you know that YOU Hyuk Kee was to succeed
                                                      Y00 Byeong Eyn?

  A: Yes. I knew and everyone in my church knew he would
                                                         become     the next chairman.

 Q: Did YOU Dae Kyoon engage in your company management?

 A: No. Y00 Dae Kyoon had no interest in the business at
                                                         all because he is an artist. It
 was a well-known fact that YOU Byeong Eyn was trying to
                                                            make YOU Hyuk Kee his
 successor.

 Q: This question is about consulting service fees paid to
                                                              YOU Byeong Eyn. In the
 consulting services contract signed on January 3, 2011, YO0
                                                               Byeong Eyn was to receive
 KRW 180 million in total for a period of three months: KRW 60
                                                               million on October 31, 2011,
KRW 60 million on November 30, 2011, and KRW 60 million
                                                                   on December 31, 2011.
However, in the new contract signed on January 1, 2012, this
                                                                 was changed to monthly
installments of KRW 15 million. Why was the amount changed?

A: As far as I know, in around January 2011, a total of KRW 118
                                                                million was agreed to be
paid to YOU Byeong Eyn over a year, but it was not decided whether
                                                                    the amount would be
wired directly to YOU Byeong Eyn or to his business account. So in
                                                                   October, same year, it
was decided to report the payment as YOU Byeong Eyn's business
                                                                revenue, which was why
Y00 Byeong Eyn registered his business under the name, Vinous-throated
                                                                       Parrotbill. Thus,



                                                                              EX-YOO-S5-00039
   over a period of three months ending in December
                                                      2011, KRW 180 million in total was wired
  in three separate installments to YO0 Byeong Eyn's
                                                       business account.

  Q: So the money you gave to him was not in return for
                                                        advisory service but for his personal
  use and thinking about how to give money to Y00 Byeong
                                                           Eyn, you came up with an idea of
  disguising the money as Y00 Byeong Eyn's business
                                                        revenue by making him register his
  business. Is that true?

  A: Yes. It was all decided from above (CEO KIM Pil-bae
                                                         of I-One-I        Holdings) so I had no
  choice but to follow.

   Q: According to the written indictment, you, after KIM Pil Bae
                                                                   suggested, 'let's give YO0
  Byung Eyn money on the pretext of paying him consulting service
                                                                     fee,' signed a management
  consulting services contract in around January 2011, appointing
                                                                       Y00 Byung Eyn (who
  registered his business under the name of Vinous-throated Parrotbill in
                                                                          around October 2011)
 as a consultant of the victim company in order to provide him with
                                                                        KRW 15,000,000 every
 month, even though he knew that Y00 Byung Eyn would not provide
                                                                               any management
 consulting for the company on a regular basis or on special occasions.
                                                                              Did you admit to
 these charges in court?

A: Yes, I did.

Q: Did you receive such orders directly from KIM Pil-bae?

A: No, executive director LEE Jae-young got the order from KIM Pil-bae
                                                                         via phone call and
relayed it to me. I directed my employees, saying "I have no choice. It's
                                                                          an order from the
top."

Q: So it seems that money you provided to Y00 Byeong Eyn, Vinous-throated
                                                                               Parrotbill,
was disguised as consulting services fee even though no advisory service
                                                                         was rendered by
Y00 Byeong Eyn. Do you admit to that?




                                                                                  EX-YOO-S5-00040
  A: Yes, I do.   I respect YO0 Byeong Eyn and it is true he gave me
                                                                       guidance. However, on
  the business side, my company got no help from him at all.

  Q: So based on your statement above, regardless of the
                                                         excessiveness of the payment, it
  seems that your company used Y00 Hyuk Kee's trademarks
                                                          and received consulting services
  from I-One-I Holdings. However, you received nothing from
                                                             YO0 Byeong Eyn in return
  for paying him consulting services fee. Is that right?

 A: I never received any advisory service worth monthly
                                                             payment of KRW 15 million from
 YO0 Byeon Eyn. No consulting on a regular basis, at all. I think
                                                                         KIM Pil-bae and other
 executives of Semo Group wanted to provide funds for YO0 Byeong
                                                                                 Eyn's personal
 expenses so they decided to deliver funds by disguising it as consulting
                                                                          service fees.

 Q: Couldn't you have rejected KIM Pil-bae's suggestion in the first place?

 A: Executive director LEE Jae-young first reported KIM's suggestion
                                                                          to me and I just
 approved it. LEE Jae-young and I were in no position to say no to KIM's
                                                                         orders.

Q: Did you know that trademark royalties and other consulting service fees
                                                                           excessively or
falsely provided to Y00 Dae Kyoon, Y00 Byeong Eyn and I-One-I
                                                                          Holdings were
categorized as business expenses thereby deducting your tax burden?

A: Yes, I don't know exactly how numbers are drawn out because I am
                                                                       not a tax expert.
However, I was certainly aware if a company incurs expenses, its corporate
                                                                           tax burden is
reduced.

Q: You said you were CEO of Saecheonnyeon from around 2003 to around
                                                                              2008.

A: Yes.

Q: Saecheonnyeon is recorded to have been established on or about January
                                                                          23, 2003 and
closed on or about August 13, 2008. Did you serve as CEO until the company's
                                                                             closure?




                                                                                      EX-YOO-S5-00041
  A: Yes, I worked as the CEO until the company closed down.

  Q: Did you transfer Chonhaiji Co., Ltd. ("Chonhaiji")'s 1,120,000
                                                                      shares, which were held by
  Saecheonnyeon, to I-One-I Holdings in about March 2008 at a total
                                                                       price of KRW 5.6 billion?

  A: Yes, I did.

 Q: According to the NTS, although tax accountant PARK
                                                            Sang-bae estimated the price per
 share as KRW 13,198 per share, Saecheonnyeon transferred
                                                               Chonhaiji's shares at the face
 value of KRW 5,000 per share, KRW 5.6 billion in total for 1,120,000
                                                                      shares, which was way
 below 70% of the normal price. Do you admit that?

 A: Yes, I do.

 0: How did you transfer the shares at such a low price?

 A: Based on what I remember, PARK Seung-il from I-One-I Holdings
                                                                         relayed directions it
 saying that there is no problem because it's just moving assets from one
                                                                           affiliate to another
 and I did what I was told to. But I have no idea whether that order came from
                                                                                 YO0 Byeong
 Eyn, Y00 Hyuk Kee or KIM Pil-bae.

 Q: At the point when the above transfer took place, 30% of Saecheonnyeon
                                                                          shares were held
under your name, 35% under LEE Seung-ki, and 35% under LEE Jae-ok.           Who were actual
shareholders?

A: I think the real holder was the Church (Evangelical Baptist Church of Korea).

Q: Didn't you say Saecheonnyeon's shares held by you, LEE Seung-ki and LEE
                                                                           Jae-ok were
actually Y00 Byeong Eyn's during the tax investigation by the NTS Seoul Regional
                                                                                       Office?

A: I admitted during the investigation that the shares were held under borrowed
                                                                                names but I
didn't mean to say that Y00 Byeong Eyn privately owned the shares. What I was
                                                                              trying to
say was that the Church is the holder and YO0 Byeong Eyn is the de-facto owner
                                                                                    because he



                                                                                   EX-YOO-S5-00042
   was the leader of the Church back then.

  Q: SHIN Jae-jik, who temporarily served as
                                              Saecheonnyeon's CEO to operate the Anseong
  Branch of Saecheonnyeon stated that three shareholders
                                                         including the suspect were borrowed
  names and the de-facto owner seemed to be YO0
                                                    Byeong Eyn given how the company was
  operated at that time. What do you think about that?

  A: When Semo's executive director LEE Jae-young
                                                      suggested that I take the CEO position,
  he asked LEE Jae-ok, LEE Seung-ki, and me to hold
                                                        shares so I only knew that our names
  were borrowed as holders. However, I have no idea
                                                       who funded the purchase of shares and
  who the real owners were. It's only my guess that the
                                                        Church is the real holder.

 Q: Do you think executive director LEE Jae-young, who
                                                       suggested that you serve as CEO in
 the first place, knows about the real owner?

 A: Yes, I do.

  Q: According to the NTS, YO0 Byeong Eyn is the de-facto owner
                                                                     of the Saecheonnyeon's
 shares and YO0 Byeong Eyn's children hold 44% of I-One-I
                                                            Holdings's shares, which means,
 Saecheonnyeon and I-One-I Holdings are related parties (affiliate -
                                                                           holding company
 relationship). Saecheonnyeon's shares were transferred to I-One-I
                                                                    Holdings at 37% of the
normal price - way lower than 70% - but holders of the shares in
                                                                 question were disguised as
three people whose names were borrowed to conceal that relation
                                                                 and evade taxes. Is it true
that the names were borrowed on purpose to avoid paying taxes?

A: Since Saecheonnyeon was established, the three people including
                                                                          myself have been the
holders of the shares. However, I want to point out that our names were
                                                                            not deliberately used
for the said transfer to disguise the real holder or avoid paying taxes.
                                                                           I admit that the price
was much lower than the normal price. However, I don't agree that
                                                                         borrowed names were
used or documents were forged on purpose to deceive the tax
                                                                    authority. The title of the




                                                                                    EX-YOO-S5-00043
 shares was trusted to us since the establishment of the company just in
                                                                         case a transfer of
 shares is necessary.

 Q: Then why have the shares been held under the name of the three
                                                                   people since
 Saecheonnyeon was founded?

 A: It was because orders came from the very top such as Y00 Byeong Eyn and
                                                                                       YO0 Hyuk
 Kee. I didn't know why they did so.

 Q: Did Y00 Dae Kyoon engage in transferring the shares?

 A: As far as I know, Y00 Dae Kyoon, since he is an artist, enjoyed trademark royalties

 provided by affiliates but didn't engage in the management of affiliates. He neither engaged

 in Saecheonnyeon's management nor in the said transfer.

 Q: The said transfer benefits I-One-I Holdings greatly. Don't you think it is highly likely

 that YO0 Dae Kyoon was involved in making decisions regarding the said transfer since he

owns over 19% of I-One-I Holdings's shares?

A: Given that YO0 Dae Kyoon is the majority shareholder of the transferee company, I guess

he could have agreed with the transfer when he was informed about it by YO0 Hyuk Kee or

anyone at I-One-I Holdings. However, I don't know exactly who in I-One-I Holdings made

that decision.

Q: Is your statement all true?

A: Yes.

Q: Do you have any evidence supporting your claims? Or anything to add?

A: No.

Q : Is there anything missing from what you stated or different from what is true?




                                                                                     EX-YOO-S5-00044
A: (In his own handwriting) No. (fingerprinted and
                                                     sealed)




The above statement was made available to the suspect,
                                                             who fingerprinted between pages,
signed, and sealed (fingerprinted), after confirming that
                                                          there is no error and that no addition,
subtraction or change is necessary




                                      Statement given by LEE Gang-se (sealed)




                                      October 8, 2014

                                      Incheon District Prosecutors' Office

                                      Prosecutor PARK Gwang-hyeon (sealed)

                                      Prosecutorial Investigator SUH Dae-suk (sealed)




                                                                                  EX-YOO-S5-00045
            Confirmation of Investigation Procedure


                    Category                                       Details


 1.Arrival Time for the Interview              14:30

                                               o Start:       14:45
 2. Start and Finish Time for the Interview
                                               o Finish:      18:02


 3. Start and Finish Time for Reviewing the o Start:          18:02
    Record                                  o Finish:         18:28


 4. Other factors to be checked so as to certify
    the lawful process of investigation: in cases
    where there is a considerable temporal
    gap between the arrival time and the start
    time, please state the reasons for such a
   gap, reasons for calling off the interview, None
   and time to call off and to reinstate the
   interview, etc. (Article 13-4(2) of the
   Administrative Regulations on Prosecution
   Cases)


5. Any Objections or Statements on the
  Procedure / Its Contents             None


                                                                             October 8, 2014
Prosecutor PARK Gwang-hyeon has interviewed LEE Gang-se and had him certify
                                                                            the above-
mentioned.

                                              Certifier: LEE Gang-se (fingerprinted)

                                              Prosecutor: PARK Gwang-hyeon       (sealed)




                                                                               EX-YOO-S5-00046
                                       Witness Statement (1)

       Name                       SHIN Jae-jik                    Resident
                                                               Registration No.     551116-1463028

     Address         #205, 28, Daehak7ga-gil, Gwanak-gu, Seoul

     Relation       Former CEO

                                     Saecheonnyeon Co.,             Business
                       N
                       Name                                                          621-81-16963
                                                Ltd.             Registration No.
    Company                                     D11
                                     l'janggi-ri'°gbaeAnYam'     CEO (Resident       LEE (410210-
                     Location              Goseong-gun,
                                         Gyeongsangnain-do      Registration No.)     1405915)



   The above stator, who was the former CEO of Saecheonnyeon Co., Ltd. (hereinafter
"Saecheonnyeon"), appeared at the room of Investigation Team 2, Investigation Division II,
Investigation Bureau 4 located on the 4th floor of Hyoje branch of the National Tax Service
Seoul Regional Office at 17:20, May 2, 2014, and stated as follows, in relation with the
allegation regarding the Punishment of Tax Evaders Act, at the office of Investigation Team 6
located on the 3rd floor of the same building from 21:30 on the same day.




1.Relation to the suspect


         I worked as the CEO of Saecheonnyeon from March 31, 2004 to July 20, 2005, and

appeared here as a witness of Saecheonnyeon case.




2. At this point, the tax investigator arbitrarily questions SHIN Jae-jik as follows in order to

clarify the facts in this case.




                                                                                       EX-YOO-S5-00047
 Q:      Your name, resident registration number, address, occupation, and contact

 information.

A:      My name is                        SHIN Jae-jik.

        My resident registration number is         551116-1463028

        My address is                     #205, 28, Daehak7ga-gil, Gwanak-gu, Seoul.

        My place of birth is              Boryeong-si, Chungcheongnam-do.

        My occupation is                  currently unemployed.

        My contact number is              010-9467-7829 (mobile).




Q:      How do you feel today?

A:      Not that bad.

O:     It's already over 10 p.m. Is it OK for you to be investigated at this time?

A:     Yes.

0:     Your educational background and career.

A:      I graduated Gyeonggi Technical High School (5-year course; currently Seoul

        National University of Science and Technology) located in Ahyeon-dong, Mapo-gu,

        Seoul, in 1977, then graduated Hanyang University College of Engineering,

       majoring in Mechanical Engineering in February 1980, and obtained the master's

       degree of Mechanical Engineering in the graduate school of the same university in

       August 1987.

       I worked for about 25 years at KEPCO Engineering & Construction, Samsung




                                                                                     EX-YOO-S5-00048
        Aerospace (currently Samsung Techwin), Korea Heavy Industries &
                                                                        Construction
        (currently Doosan Heavy Industries & Construction), etc., and started
                                                                                  to work at
        Chonhaiji Co., Ltd. (hereinafter "Chonhaiji") in 2005. Before Chonhaiji, I
                                                                                   worked at
        a related company called Saecheonnyeon for about a year.

       What is your religion?

 A:    I have been a Christian since I was in the university. I started to attend
                                                                                  at an
       Evangelical Baptist Church of Korea in the late 1970s. Then I went to Seoul Church

       located in Sarrigakji, Seoul. Since my retirement from Chonhaiji in the
                                                                               end of
       February, 2011, I have not attended any church.

0:     What business does Saecheonnyeon do?

A:     It was a toll processing company of Semo Co., Ltd. (hereinafter "Semo"), a vessel

       block manufacturer in Goseong-si, Gyeongsangnam-do. In 2005, Chonhaiji took

       over Semo's ship building department, which was under court receivership, via a

       court auction. Then Saecheonnyeon started to do toll processing for Chonhaiji. More

      specifically, Saecheonnyeon performs cutting of steel material, which means cutting

      steel plates according to drawings.

Q:    How did you become the CEO of Saecheonnyeon?

A:    LEE Gang-se, former CEO of Saecheonnyeon, was running the headquarters in

      Goseong-si, Gyeongsangnam-do. In 2004, however, a new branch was established in

      Anseong-si, Gyeonggi-do, to expand the business to the medical device (colon

      cleansing device) manufacturing field. Because a CEO to run the Anseong branch

      was necessary, I was additionally appointed as the CEO. LEE Gang-se and I

      respectively operated the headquarters and the Anseong branch as CEO.

      Saecheonnyeon sold the Anseong branch to Moreal Design in the end of 2006, as I




                                                                             EX-YOO-S5-00049
            know.

     Q:     Who appointed you as the CEO of Saecheonnyeon?

 A:         I got to know the chairman (Y00 Byung Eyn) at church.
                                                                      When the Anseong branch
           was established, people said that it should be operated by an
                                                                         engineer. And, as I
           know, Lee Gang-se and other people recommended me to the chairman
                                                                                 since I was
           an engineer.

           The chairman used to preach a sermon in Geumsuwon in Anseong-si
                                                                           at 8 on
           Saturday. Usually 500 to 600 people attended it, but I attended the service
                                                                                       only
           sometimes because I was working at Doosan Heavy Industries and Construction
                                                                                       to
           build a nuclear power plant in Uljin. In the early 2004, I attended a
                                                                                 Geumsuwon
           service, and after the service, the chairman came to me and suggested me operating

           the colon cleansing device business. I answered that I would think about it. He
                                                                                           had
           the patent for the colon cleansing device. I thought a lot, and felt that it would
                                                                                              be
           nice to face a new challenge. So after several weeks, after a Geumsuwon service,
                                                                                            I
          told him that I would do it. He wished me luck. So I became the CEO
                                                                              of
          Saecheonnyeon.

Q:        Do you mean that you were appointed as the CEO of Saecheonnyeon by YO0

          Byung Eyn?

A:        Yes.

Q:        Was YOU Byung Eyn qualified to appoint you as the CEO of Saecheonnyeon?

A:        After I was appointed as the CEO of Saecheonnyeon, I or LEE Gang-se used to

          make an oral report on important issues to the chairman, when appropriate, after a

          Geumsuwon service. So I thought he was the de-facto owner of the company.

Q:        Who are stockholders of Saecheonnyeon?



                                                                                  EX-YOO-S5-00050
 A:     There are a few stockholders, as I know. I do not know their
                                                                     specific names. But, in
        the case of T FE Gang-se, although he was formally holding
                                                                     stocks, I think his stocks
        were actually owned by the chairman.

 Q:     Why do you think so?

 A:    If LEE Gang-se had been the actual stockholder and had the management
                                                                             right over
       the company, he would have made decisions for management by himself.
                                                                            But LEE
       Gang-se reported important matters to the chairman, as I did, after a
                                                                             Geumsuwon
       service, although he did ordinary management activities. So I think he is a
                                                                                   nominal
       stockholder. Also, if he had been the actual stockholder, he must have decided

       whether to appoint me as the CEO, but it was the chairman who determined it. So I

       think the chairman is the de-facto owner of LEE Gang-se's stocks.

Q:     Are the stocks of other stockholders actually owned by YO0 Byung Eyn?

A:     I think so.

Q:    Why do you think like that?

A:    Because I have never seen other stockholders participating in company management.

Q:    If other stockholders had been true stockholders, they must often have contacted you,

      the CEO of the company, to check the management at any time as well as during the

      general meeting of stockholders. Wasn't there any such contact?

A:    No. If they were true stockholders of Saecheonnyeon, they must have checked the

      company's operation often. Because they did not do so, I think they were just

      nominal stockholders and the de-factor owner of the stocks was the chairman.

0:    Have you ever reported about Saecheonnyeon's management to LEE Gang-se or

      YO0 Byung Eyn?




                                                                               EX-YOO-S5-00051
A:    LEE Gang-se was a CEO like me and in charge of a vessel manufacturer in

      Goseong-si, while I operated the medical device manufacturer in Anseong. Also, he

      was in a different field from me, so I did not make any occupational report to him.

      But sometimes I consulted with him on some issues.

      The chairman was not a person who works in an exclusive and prescriptive way.

      When a Geumsuwon service ended, he used to give a nod to me or other CEOs, and

      when possible, we used to make a verbal report to him about an important issue. For

      example, when I obtained Korea Food & Drug Administration's approval on the

     company (Saecheonnyeon)'s manufacturing of medical device (colon cleansing

     device), I reported it verbally to him. Other people, including LEE Gang-se, also

     made reports in the same way.

Q:   Did Y00 Byung Eyn see you alone to receive a report or give an instruction?

A:   No. He preferred freely receiving a verbal report in a public place. He had not called

     me privately.

Q:   Didn't other henchmen such as KIM Pil Bae have private consultation with YO0

     Byung Eyn?

A:   KIM Pil Bae had held the position of the CEO of I-One-I Holdings (a holding

     company) since 2007. So CEOs of subsidiaries including me sometimes called him

     as "vice chairman." KIM Pil Bae sometimes gave instructions to us, saying that the

     orders are from the chairman, so I thought KIM Pil Bae may have had private

     consultations with the chairman to make a report or receive instructions. I have no

     idea whether the other henchmen also personally saw the chairman.

     Did YO0 Byung Eyn also give instructions to you when you were reporting to him

     after a Geumsuwon service?




                                                                             EX-YOO-S5-00052
 A:    He used to say that we should settle matters by ourselves via discussion. Those
                                                                                       who
       work at a conglomerate or other ordinary organization may not understand it, but
                                                                                        it
       was his management style. He may have meant that the CEOs in charge should solve

       the problem with responsibility.

       When KIM Pil Bae became the CEO of I-One-I Holdings, a holding company, he

       expressed discontent about CEOs directly reporting to the chairman, so we instead

       reported to KIM Pil Bae for a while. Even before that, KIM Pil Bae was a very

       influential person in the group compared to other CEOs.

Q:     Why did you resign from the CEO of Saecheonnyeon on July 20, 2005?

A:     In 2005, YO0 Byung Eyn appointed me as the CEO of Chonhaiji. The sales scale

       and company size of Chonhaiji were far greater than Saecheonnyeon so I had lots of

      work. Also, the Anseong branch of Saecheonnyeon was far away from the Goseong

      plant of Chonhaiji, so it was difficult to operate the two companies at the same time.

      So I said to YO0 Byung Eyn that I would be better off resigning from the CEO of

      Saecheonnyeon, and he accepted it. So I resigned.

Q:    Why did you resign from the CEO of Chonhaiji on around February 28, 2011?

A:    The company suffered damage, amounting to billions of won, as I mistakenly

      obtained an order of marine cranes. I should not have obtained it since the company

      had no experience in manufacturing marine cranes. It resulted in great injury. Then

      KIM Pil Bae had director KIM Dong-hwan force me to quit. So I submitted my

      resignation.

Q:    Do you have any additional comment?

A:    Please do not tell other believers that I stated I became the CEO of Saecheonnyeon

      and Chonhaiji by directions of the chairman. If they know, they will treat me as a




                                                                              EX-YOO-S5-00053
          traitor.

          I have not attended a church for a while, but it never means that
                                                                            I do not agree with
         the doctrines or do not believe in the religion at all. It is just
                                                                            because I got into
         financial difficulty and felt skepticism about the connection between the
                                                                                   church and
         companies. So I am just in a resting phase in my faith life, a kind of dormant
                                                                                          period.
         I fear if other believers get to know about what I said about YO0 Byung
                                                                                   Eyn.

Q:       Is there anything to correct about what you stated?

A:       No.

Q:       Thank you for your cooperation. What time is it now?

A:       It's 23:40.

(Having reviewing the above statement from 23:40 to 23:57, May 2, 2014, I hereby confirm

that there is no error (or such an error has been corrected by addition, change or subtraction

by my handwriting).)




                                                                                EX-YOO-S5-00054
 The above statement was made available to SHIN Jae-jik, who fingerprinted
                                                                           between pages,
 signed, and sealed, after confirming that there is no error (or such an error has been
                                                                                          corrected
 by addition, change or subtraction) and that no addition, subtraction or change is
                                                                                      necessary.




                                          May 2, 2014




                                                          Stated by                 SHIN Jae-jik




                                       Investigated by            tax investigator JO Seong-in

                                       Witnessed by               tax investigator LEE Seok-jae




If it is found that any part of the statement is not true to the fact, the stator may be punished

under the Punishment of Tax Evaders Act.




                                                                                   EX-YOO-S5-00055
Resident Registration Card

        SHIN Jae-jik                  (photograph)
        55111601463028

 #31-408, Chagwan Apt,
 Samsung-dong, Gangnam-gu, Seoul


                March 9, 2002
          Head of Gangnam-gu, Seoul




                                                     EX-YOO-S5-00056
                                        STATEMENT


       Name: PARK Seung-il

      Resident Registration Number: 5901084464629

      Occupation: former auditor of I-One-I Holdings Co., Ltd.

      Address:

      - 210-302 Hansolmaeul APT, 111 Jeongja-dong, Bundang-gu, Seongnam-si, Gyeonggi-do

      - Currently in Incheon Detention Center (Inmate No. 1484)

      Registered Domicile:

      Work Address:

 •    Contact Information:

      - Home: 031-719-1939                       Mobile: 010-9400-0781

     - Office: 02-3458-8111                      E-mail:



On October 10, 2014, the above person voluntarily appeared at prosecutor room #1025 of

Incheon District Prosecutors' Office and gave the following statement regarding a case

involving suspect YO0 Byeong Eyn and others on charges of violating the Punishment of Tax

Offenses Act.



1. How are you related to Y00 Byeong Eyn?

     I worked under Mr. Y00 Byeong Eyn as an executive of his companies. So I was

     involved partly in company management however, I am not a family member, nor a

     relative of his.

2. How are you involved in this case?

     I will state everything I know on the transferring of Chonhaiji shares held by



                                                                             EX-YOO-S5-00057
Saecheonnyeon to I-One-I Holdings at a low price when was the
                                                              director and auditor of
I-One-I Holdings.




                                                                       EX-YOO-S5-00058
      Confirmation of Rights to Remain Silent and to Legal Counsel




1. You have the right to remain silent or to decline to make statements on all or part of the

   questions.


1. Remaining silent will not be used against you.


1. Anything you say by waiving your right to remain silent can and will be used against you

   in court as evidence.


1. You have the right to legal counsel including the right to have the assistance of counsel

   during interrogation.




Q: Were you informed of the above rights?

A: (Handwritten and fingerprinted) Yes.

Q: Will you exercise the right to remain silent?

A: (Handwritten and fingerprinted) No.

Q: Will you exercise the right to have the assistance of legal counsel?

A: (Handwritten and fingerprinted) No.




                                                                              October 10, 2014

                                           Statement given by: PARK Seung-il (fingerprinted)




                                                                                   EX-YOO-S5-00059
  At this time, the prosecutor starts questioning PARK Seung-il as follows.

  Q: Are you PARK Seung-il?

 A: Yes.

 Q: Why are you under detention?

 A: I am currently under trial on charges of complicity in embezzlement of affiliate
                                                                                     company
 funds by Y00 Byeong Eyn family. The court will pass the sentence on November 5, 2014.

 Q: Today, you will be investigated as a witness regarding charges of corporate tax evasion
                                                                                              by
 YOU Byeong Eyn and others for transferring Chonhaiji Co., Ltd. ("Chonhaiji") shares held

 by Saecheonnyeon Co., Ltd. ("Saecheonnyeon") to I-One-I Holdings Co., Ltd. ("I-One-I

 Holdings") at a price lower than the market price. Are you willing to give a statement on this?

 A: Yes. I will state everything I know.

 Q: From around December 27, 2007 to around March 16, 2014, you were the director of I-

 One-I Holdings. And auditor until around March 17, 2014. Is this correct?

A: Yes, that is correct.

Q: Do you know that an agreement was made on around March 5, 2008 to transfer 1,120,000

Chonhaiji shares - held by Saecheonnyeon - to I-One-I Holdings at a face value of KRW

5,000 per share, so at a total price of KRW 5,600,000,000? And that KRW 560,000,000 was

paid down on the same day, and the rest, KRW 5,040,000,000, was paid on around March 21,

2008?

A: Yes. I don't remember the exact numbers but I do remember how the agreement was

carried out.

Q: Do you know who held Saecheonnyeon shares at the time?

A: I remember that LEE Gang-se, LEE Seung-ki and LEE Jae-ok, the three held the shares

but I don't remember exactly how much - in percentage - they each held.

Q: According to our data, LEE Gang-se had 30% and LEE Seung-ki and LEE Jae-ok each



                                                                                  EX-YOO-S5-00060
  had 35%. Does this recall your memory?

  A: I remember they each had a similar percentage.

  Q: Could you tell us what you know about how the three came to hold Saecheonnyeon
                                                                                             shares?
  A: That was before I-One-I Holdings was established so I wasn't involved
                                                                           at all in
 Saecheonnyeon affairs. I have no idea how they became Saecheonnyeon shareholders.

 Q: Regarding the transfer of Chonhaiji shares, LEE Gang-se, the former
                                                                        CEO of
 Saecheonnyeon stated that PARK Seung-il from I-One-I Holdings relayed directions
                                                                                  saying
 that there is no problem because it's just moving assets from one affiliate to another
                                                                                          and I did
 what I was told to. But I have no idea whether that order came from YO0 Byeong Eyn,
                                                                                             Y00
 Hyuk Kee or KIM Pil-bae. Do you have anything to say about his statement?

 A: I roughly remember. As far as I remember, the directions came from KIM Pil-bae and

 YOU Hyuk Kee, the top decision-makers.

 Q: Saecheonnyeon transferred Chonhaiji's shares to I-One-I Holdings at a face value of KRW

 5,000 per share despite the fact that tax accountant PARK Sang-bae estimated the price per

 Chonhaiji share as KRW 13,198. Can you tell us anything about how this decision was made?

A: Back then, KIM Dong-hwan and I would follow directions from KIM Pil-bae or YOU

Hyuk Kee. We did not have a say in the decision-making process. I vaguely remember that

consulting advice was sought from accounting firm Samil PwC on the legality of transferring

Chonhaiji's shares to I-One-I Holdings at a low price and that Samil PwC said that tax law-

wise, it shouldn't be a problem because I-One-I Holdings and Saecheonnyeon are not

specially-related parties. After that, the top management made a decision and KIM Dong-

hwan and I went on with it as we were told.

Q: And the whereabouts of the KRW 5,600,000,000? I think you'd remember since at the

time of transfer — in around March 2008 - you were the director.

A: As far as I know, Saecheonnyeon paid corporate tax and paid dividends to the shareholders



                                                                                  EX-YOO-S5-00061
  and it went into liquidation. But I don't know any details.

  Q: How did I-One-I Holdings come up with the KRW 5,600,000,000
                                                                        for the above transfer.
  A: Probably through paid-in capital increase.

  Q: Are you also a shareholder of I-One-I Holdings?

 A: Yes. I don't know exactly how many but I know the shares are
                                                                 worth about KRW
 10,000,000. I bought them during paid-in capital increase in around 2008 and have
                                                                                   had them
 since.

 Q: Were Saecheonnyeon shares held by LEE Gang-se, LEE Seung-ki and LEE
                                                                        Jae-ok
 because the shares were transferred to them prior to the transfer of Chonhaiji's shares?

 A: As far as I remember, that's not the case and the three had been shareholders
                                                                                  since
 Saecheonnyeon's establishment.

 Q: Were there any parts of the documents related to the transfer of Chonhaiji's shares that

 were untrue to the facts?

 A: No. I don't know anything about who the real owner of Chonhaiji's shares is. But even if

they are held under borrowed names, LEE Gang-se, LEE Seung-ki and LEE Jae-ok have been

shareholders for years since establishment. So that's why their names are on the documents

related to the transfer of shares. The shareholders were not intentionally disguised with

borrowed names, nor were false documents drafted regarding this matter in order to deceive

the taxation office or to hide anything in the event of tax investigation. And about the real

owner of Chonhaiji's shares, like I said earlier, I don't know much. I think those in the top

management like KIM Pil-bae and YOU Hyuk Kee would know.


Q: Is everything you stated true to the facts?

A: Yes.

Q: Are there any statements or evidence supporting your claims?




                                                                                  EX-YOO-S5-00062
A: No.

Q: Is there anything on this statement that is written differently from what was stated or the

truth?

A: (Hand-written) No. (fingerprinted and sealed)




                                                                               EX-YOO-S5-00063
The above statement was made available to PARK Seung-il,
                                                              who fingerprinted between
pages, signed, and sealed, after confirming that there is no error
                                                                   and that no addition,
subtraction or change is necessary.




                              Statement given by: PARK Seung-il (fingerprinted)




                                   October 10, 2014

                          Incheon District Prosecutors' Office




                             Prosecutor: PARK Gwang-hyeon (sealed)




                             Assistant Investigator: SUH Dae-suk (sealed)




                                                                            EX-YOO-S5-00064
              Confirmation of Investigation Procedure


                        Category
                                                                           Details

 1. Arrival Time for Interview                                             13:50

                                                       o Start Time:       13:50
 2. Start/Finish Time of Interview
                                                       0 Finish Time:      16:12

                                                       o Start Time:      16:12
 3. Start/Finish Time of Reviewing the Record
                                                       o Finish Time:     16:20

 4. Other Factors to be Certified Regarding the
    Investigation Procedure [If there is a
    considerable disparity in time, reasons thereof,
    reasons of suspended investigation, time of
                                                                           N/A
    suspended, and time of resumed are needed
    (Article 13-4 Paragraph 2 of the Regulation on
   Prosecution Case Treatment)]



5.Any Objections to or Comments on        Procedure
  and Contents of Investigation                                           N/A


                                                                                     October 10, 2014
Prosecutor PARK Gwang-hyeon interviewed PARK Seung-il
                                                      and had him certify the above-
mentioned.



                                                       Certified by: PARK Seung-il    (fingerprinted)
                                                          Prosecutor: PARK Gwang-hyeon (sealed)




                                                                                        EX-YOO-S5-00065
                                   Ministry of Justice
                                    Republic of Korea

            .1V-=r1 10-5a .71


                    *M71°1                          0] 0115_11-7'




          iDd                    14 -/V1    2




                rfl-R-E51- -c1   ttv,.1q- 11?-4                14- 7t1--q1
                                              s,)-N1-(Al u.01)   91           01
tr1-4,                                                                                19-
                                 7)14-


2.     *Att.. 1.1 `Z_1015_-2-                  71-        Al            *           Al td-
                 4-1 7-1-°1                'd-cd.V--5-3        r11   1.1;-011 9-1401 011--Y-1
     ;1-&



                                                                                            A14-

                                                                             2019'd




                                                                                   EX-YOO-S5-00066
EX-YOO-S5-00067
                                           I           Yir         -        moa                   -     II
                                           r           ttz                 -0- En Fy              LiaI- n-2-        [to                                 [i5-g-tY
                                                                                                                    ,                                                              _1ty -
                        -tz-lzrz)               PR*                                                                         [OA- -a37 [to-_- [                         (3.
                                                                                                       T-6HRIY I1I                                       It            FOR               (z)
                                                                                                       .42 h                   =
                                                                                                                               2,-421-16 [5 [V-E°19a
       JI                                      Ela           -1„2- 717*
                            FO 1.0                                               [5 ELME --Pg..-fg                   *-g g/t-2-                                 ill:               ttg
                  [o                           [Ez-[g-§W
                                     [-t7r-. [V42-                           [-* ft        ILA.       [V4-9
                                                                                                          ---Rr*        -1Z-tY                                  tW                 -k
   h'{g                 Ero t-z                        Fc3 Cut'                            10'                                                            Ptt                [y-[a -
                                                                                   *42 h              ro [5 k                 -[FL    -sr:TR/4Y                              [(7
   tn [z -[-g                                              -{Y           tz--) [co t-z       I             [fa                  R7                        itt                l[o tta
       _IL I
       Q iO                                    [o 'Ego' rz                       -tz2 [0-tcff.'                                                                 `11--         [a-E
                                                           h-1-n-6 5 [VI-2-R)*                                          --q12                             Pc) Pz
 --04Z It4                  *-tc)\/ it*                                                                          {o[D a                    "1".                 [kir               In
                       { Cala          E[21- -jo-            -15       fta -1E.' ET)                   Q                                                         [6. Erz
 [o                          E-V) '                        1YZ7                          -1.4?-17--- 4Y V;                    [o                   ft            1=4     -
                                                    i2       F51               g f-YI "VT-
                                                                                                                                                                   40 -a
                                       b                                                 -                  iz42-1-2- -7r:71g-a
 fto ttRZ t-c749-a                 Ick. -gig Ra t*- -* `7=4-2                            R/ -sa 4Y-3: -it /                        trz VI?                               [1-2-
                                      `i=                    [La [k)-tz                                             Et-g.       sR;) 1--t-ftf-1/
                                                                                                                                     .           [0 IY66
                                                                               PIK =                             tt-g [.`“)               Tc5--ti4            7L6?                 01
                                                                                                                                                                                   71
                                  Td4-2-                   4z-tz             [77 ft,ti* --tafgarf                    tz k:                --e-. -[70.         TE-1Y [o -
                                                                                                                               %Ea h-WM-(26V-Y4 to
1-14Y                  4 o-.5-lz           --[y to 'ChVOE                                                                          F-a"
11."           [-,c)                                ILTz                                                                     [ta n) 9T a-                        FA VT Og -
                                                                                                                            Iclk                                   14:-FiRrt
                                                                                                                                           fp) re 'plibirk-IY 'I
                                                           .liefo) Fee ;"11]                                       ICk18
  41-'-g71-Z-                                                     (tet°1V..°1--°]

                                                   71 44 19%-°1                                               Et°1- 61-'8
  °1-°1           r-ol            tl-c)== EM-R-itP1-c=1     47-2- 43%, M°1-'611-'=1                          44%*
  -'r')r            —61-cc             t i, (1--)°1-4   zl 1          (-) J fl 1                      (11          1)1
           -MI           1 V- 39%-a -V---Prt1-711                      RAI tll           -V--8-11 ET-A fill
     1. 1411-'61--11-,       r-11-iV..-     (I-)                  z1*- 32%* J_-19-4:11,
                                          1-1 - 18%, R--)A-111               1 - 31%* J-43--=-61-A1 401 M
                                                                           1--1
  44 9-1- (1)A11=FiL Z                                7               AJ

X ?rig (1
        _ (a7F2i                  z2. AFAI AF

                                           V7f94- 4-a_.   (50%)




                                                                                  4%




   (2,901-01t101-01.3.F61/2                Xi ti-7-3E-

                                                                                       x1-1
                                                                                          1 .1 x1-
                                                                                           21J 19.44%
   191- bcVLI cA F               iI        50.31%                             LF, 13.-)g   2.1- 2.57%
                                                          52.59%       7,,16117j 6.29%
     Prq 71 OTI                             2.28%                     o. 191-6
                                                                             1 71 71- Xl ir e51- ,701.71N,
                 cAbiThE'l                                47.41%



                                                                                                        EX-YOO-S5-00068
        191-

             o R.                                .-1
                                                   - =Af           X La                                                III 2
            -f-)i- 8c4 ici                 2014. 6. .E.1.11 -g- AFEg
          422gtiED                 2015. 10. ,41I -,E,-                    ,:; gl      2 L-1
      gt,ILI-g1-1.4)               2018. 9. --g %III -,,-.. ,Ncx1-, 41E1                                  2017. 6. 3-1 ,,E. -..-y-E-1
                                                                                                             1g31-T-IUU-- -t --.".
                                                                                                                               -
      4-Dr-61 71(XIIED            2014 5. 1: 11-q 0il LA-T-10.- t 1+                                            [11-q -II-Fi- -g-
      -f->r)<ILHX11-1)                                                                                         13 I- Ill-Fr ...-
      7,18117a4(EilA1)            2018. 2. -t-jg.I.1 .g. ,I,g_i, 1.61-1                                  2014. 10. 01-q_a_g..E-1
                                                                                                                ?),-x-11.21-sg

-              71-E-                       -?-1-1=g   ce     71-           -`1)-191-
      OI-0]             O—       J-c                             (i1A1-7-137-1-        7.4           -       4/a.A01-
      A A- 7J c'col 4--                                                                      -°r1        4            -91* 11-4°1-g--
                        71-71-                                                                                         lFl             11-
                             4 2J4              -811 - Al Ki          1-1
_                                                      _ _0]] 4
                                                  * Ad 5      -                                                         -x-
                                                                                                                                                ct]
                        Al-                       -cc        74                     011                                               Al (>11-7-
                  71.1-611                                           414 ail                  °J                      -all iA          011 tj-
               1fl&                    -    •     -          -      *LI

 X (-21-) 0Folt101-01Cg±                              AlcAAFt-2-1 (.1-2.-1 134 7:01/41-                          tIff
    0 g,                           -E210P7-
                                          1                                                                                   VIITJ
                                    a2101, Et,11C1- .,ExP                           OVOH                       ti8HXI
                                                                                                                              612-     AjJ
.1-LAu
7   -                CHR                    EHT±                                                    CH J
                                                                                                       -I
                                     CHEE                                                                                              O j IF
CZ)                  01AI-                  CHEE
014c,j,1
                                                                                                                CHIE          74.A
 aF                  01AF                             :HEE          Oil                                         01A                   CHR
                     ,4AF
                     7                                              7,4A                                                      CHR
JL!xg1               0IAF                                           Op.                                         EHR
Ei
- I CD
       01
                     011}-                                                        41                41          OIA
                     01).F                            74A                                                       OIA
                    7 7Z
.1-6417ci
7                                                     Oil                                           OIA
01?„.tA-1                                                                        EHEE                           011
   CA 7                                                                                             EHEE
TT                                                                 mm
TV    UL                                              Oil



                                                                                                                                EX-YOO-S5-00069
2. ckj

                                                     - 7l.1)) AlcaAFTIE Al
(1) (MLR, REH%EIF2j, 01-8H, -gLI-2TY.974, LI-811X1 § A                     a
    xil -2- cOl t kH                                                iIj LJOjJ
                     -A-IAM LI* °FL' ER!! 'NX-1171- ERAi= Ell 01El
    2A - TLI*?
     -      1 711 (NA-                           I1°13 1 tiff] LI 71- °1-1-13---1, /N. Al 11°1
           OOJ
                                   2      .1171- 91                                                               9471-1-                           7-17.01-

           -
          '1*°1                                      44                     A1-6111,                                             ,0-A
                                                                                                                                  1
                                                                                                                                           4L


                                          0              CD   ca-?-1 :

                                                          1=1 c>              x     JL'I                                  LJfl               A.
                                                                                                                                            12--
                                                                                                                                              -
                                                                                                                                                   01


                                                                                     445                  364                    578                     3
                             xI                     I-                               223                 164                     428                13
                                                               52
                      -611       611-2-                       7:                    181                  128                     299         - 725
                      E           E                                                  331                 144                     477                23
                                   I                                                983                  785               1,143                    68
                       All                          7
                                                    1:17
                                                       cji                          318                  234                     220                23
                 DX
                             0   IEI al                       IEl-                  571                  354                     427                30

                 711 (gA1--
                          -a-01                                             ja"                      ,
                71--t                               "T,          711VA1----a-( 1 1 5)R1511- cZ1Al-
         -a- 714                        0141 917d                    31%,8-1-                                     -E0.1                    _ _
                                                                                                                                            0
                                                                                                                                                   731
                                                                                                                                                         sCrl

         trci                     711 VA1--°-1                                     71K1 7114                   °11V- °                       711'14
                01      UJ0                          7-] 011
                —1      Iir


 -                                                  /N
                                                    -          Al- 01111,         -t-1 71 -f)-• -r9-11             V71-71-                       1-°}-
         01 Z. tal 2=Z:                   vs11       741`e4t--a-                               11111t1-3--7 - 91%1.° 1-1- 711VA1-U- -q1
           Ai 0                           ±4     .4.31. ,NA
                                                         01 lvt                    61_1     0-1 —7       0111-•                          50% 0] 0
         - 7— —1                                                                    I      IV•                    —1—T-           01


                          -           71-zl a                                              ,
                 .91 1 `a Al-                            01          L'N            °_1
                     01 t&1                       7)-J`U


                                                                                                                                        EX-YOO-S5-00070
EX-YOO-S5-00071
                                        [-I-W6                 rtrz
      lk                                7r-h-16 lc)                 t-Y tb-ro                  l[o --Tr tin kg
                 [b-          k -451-                                  [75 {Z                                `-1-1E--             h-t-H6 [-0
      Elz tzt 0 PELY                 1-6 ay.-,Q,4T,           -I=LLto tto             4.--a- [-Y           k.). ft' PY*---T-           `71-10
     QL
                                                             :16           IF foL                   1.Z•                       k 1-6        k.*
            h -W6 E-0                                               r(5. lzirg-t3L                                  t(3           rz             tr- -
                     dr( h                       124YIoi                    kkt              w11,YR                                                        (t7)
                                                 Et fro-ftiEz EFLLit )                          [-I rk -1.4z*                               tto 'rs)
                                     f-6-1-s2400 ft 4E k R7 az ft o                                  1-cd-(L)                      [5-1Y ig
          *-ta E-a-S"E%              lo-L
                                        1 1 ro          4-1V-z1Z)                           18- ft -LEL                              c'w
      -1YR) [V lto =Tr [in lz1(.6 fg                          bi-                     TZ) V4         k       -tY fitz                                  -
                                                                   z-ItthOT6 icks% 11.-13T-613-2-17:1) wt.-4z e9
 o F011t Ic-ilet-cat                        ▪ lo 'Hot liPAY                                                                        175-IYMIk (E)
                                                    Ilz-R) hi lc,                           [64. M[Vz                                  RD. Irz
            f-,) ft to i r_                 •            L         7            2                           [6- 4            [V
 rolz                [11 lo -MY                 k                                      bio                                   WE            Fo
               ka) -MAY ro               Ect5-      44°.                                           [o-              rt    -a-E- Po- [-Y[to -17)
                 h            t-Yz                  -(1---k-g-                      t-64-tymtv                                     Wirr
                                                                                                                                     - ‘i2
MO to [YL                     4Z*                     rot-          [[04Y             [VZ   1*. [o 437R'
                                                                                                h =5' t-6--[-<7
-k                     I-LO   -I-                                  -tL-E
                                                                       - ftoR, --=-
                                                                                 0L-4-tymtv 4-z '407-attn tzto-tytg
                                                                             1-1-ty to to-a. -[6-1.ri fg-ET() [-YR° --ff) -
                   zit/1101
                          1'43'1Z Eg                                                 n-fst-hrIko Io                          1R-1Y -ag-
31";,' ITEr. z1al-m-ZT6                                                             -able -2,—reit.;Lr                         77,--E-3Rilq-
ITI lo 1.-Ittlir6:
                                                                                                1-6Ickc):g                        1-6-fralk (z)
3. 1 A41                El.




(1) -19-'6=1717F All WElfal 2FAil EIPg2,-L4 01 al D. )11 °ia                                                                                       -ca
                                                                                                                                01 aft              E
             91 E Fel    7 12
                            E IT. 9,1 I n
  - *             717F MI II LA                            -314   A-11

              .41         *71                        0 gr-)A1111                         9i Vi °1             -°-}          , 2
      21                 °1Al- 9.1              All 4 9-1                   1         3 -19-M              -K-°11                                  311-
                        144            -c21               °1 9),*-1-1
       MAN 72                             c)1 7(1-AIN
                                            : (51 701-Ail t- 711.1 ---A1-.°11 , (-)A1110-,1_
         121 'JAI ±-19-41—± 4-1--)3(4 c>1 cd      -E-
                                                  E -=_
                                                      1, •-    V71-71-
                (51=2, O1 -j1                     7114                 z} A}                                                   'go}- () Ali
              1
             21                  Eg -9-1 -a 'V                             -a- At               111d                                Al- T1 +1 °11
                         Al-/N 4-
                                ) 191                     ,                tP1             -a-
                                                                                            '        4°11            -7-41
             421 '*t °11 ir Ul" (4) ° 1" ° 1                              ° 1-                    AV Al- "La-a'ij                            ec?
                                              7).
                                                1    °                                   1-] •(°11                            AI             )
 ®                            1E el 4 JO. Al                                                               714            Al- 611        ,   All 1-1
       „1
        .                i1 O        _fr) 1                                                       4:r) oi a,
                                                                          pj-c871_21                                                         1;1_7_
      174 -511 AJ                                        Al- -4-
                                                               ) c'ci             -VI           APN 01           ° t:1,
                                         4
                                         '1                                                                                         II 1-4 °I 7,1
      cg           37-1- ?-4 -6-1-cl          -1=_                       °I1 Al 7 Li--                   51-431                tl-
                  a,1                                                              7171 I 2 ft171-Z                                      '4E-1
                          01 a-1-8-1-                                            ofil               ,014:17_
                   (A1 A1-1                                   131 -E1)
3 -8-M 71-9-1                 1A1o11 tut el- 711                          Al-             Pel     TQl 111-4-
                                                                                                           ." s-1                    :
     -a-            ±         Al-1             , EM-Y11 tP1                              71 71- q-7-- 31- ?i_4_ -4°1 *7121
                                ol 701-A-}1 0111                                 21
     r-1-•                                               19.11-])

                                                                                                       4                  cd --Pr ruirti , 4
  AL21 61-141                 cZLI.                           V-711 7,1l 30-7--YHAl                      Ad           Et 61- 01 sa


                                                                                                                                    EX-YOO-S5-00072
        -2-                               -81-                (a.           a   919:1a, ET-H-111V_
              0 1701-A-11,
                                                                      O-}                                  1:1
                                                                                                                                      °
             Ai 0
                                          A Oil 1 31-1--t1-91 ° ,
                                          7
                                                                                1-4 °- -1 2j_          °1
                                                                                                                   0
                                                                                                                       '7    - -1::       -   Fr
                                                 V71-91- 1 4PNO1
                                                                                  R-)A1111sq            444            Ao1
                  - °
        01 01-m-1 /1                                  7,4°14.1   - 7A-L)-          01----7      010-1 ;L    mi -0_          oi_ Li
                                                                                                                                               7

                                                             7-1 0111 u f
                                                        -al-     ti -1


(2)-19rq717F AH2J ±                                   'Id 2 00 ?PI!'IAFiaFojJ                        tF el- 5,1E1-t
      7-It    ;IT            1-1771-?

   - Pr] 0001--`-)-1                              Vt0-11-•


(3) X1171- 0181181-71 (}1217?-:! TALL!'.- -13r) t-117171-                            ±.2-t,-
                                                                                          "01 01-idoM
    021 -±--- ca(211             3SAIMU-6142-1-Z                                9,,1 Eft            2j LIEF. 21'4 -Fr
      7171- ATh               -16-1-?-1          La     IAl2F         01VEI-2 "6-1-E1 21&, ElFq I:LTA :4
      -W-tz1717F 21AXFMA1 4114.MI                                     LaIoJItt               0IXIMA1
              tii-1011 tta16151'EF-Lt. -T*IP:121 g 71-3.                                     2.,1                  Li Et.
  -       (1)V-




                                                                                                                 EX-YOO-S5-00073
                           --PI 7H 217110.g. 01Iiftl 71EHL 91
        ..
                                                      :,....,                                                  cg
                                                      ,—
                                                                                        fG,
 1   2009-07-31             (T-)01-811               01)4             Frg171            65,986,900
 2   2009-08-31                )01- 81-1             017,1AI          Fr'. '-''
                                                                            f,31
                                                                               4        74,332,910    • 1--E_2-11 A1-@_.
 3   2009-09-30             (--)01-81{               01, - Ail        Fi-) -6-1)1       85,358,950
 4   2009-10-30                )01-11                01A4             19-q )1           82,482,640
 5   2009-11-30             (;-)01-811               01?,1-k11        -7S-' 1D1         75,699,660
 6   2009-12-31             (r)01- 511               01 zi- All       R- 51 )1         65,440,520
 7   2010-01-30               ,-)01-81-1             01?,1-k11        -Fr.' a1)1       20,057,030     •gR .al.A1-gf.
 8   2010-02-27             (T_)01-611               01i4             FralDI           34,552,840         4- A1-§
                                                                                                      gi7-,a1
 9   2010-03-31             (-T--)01- 81-1           02N              Filai )1         98,678,620
10   2010-04-30              -1-)01- 81-1            011-Ail          -Fr al71         113,957,210
11   2010-05-31             M01-811                  01?4A4           Fr' ti, "'4 )1   108,965,880
12   2010-06-30             (-)01-811                01?g- A-II       ie,'"ai)1        119,595,560
13   2010-07-30             (r)01-61.1               01?4A11          igral)1           91,733,660
14   2010-08-31             M0E81                    017J- A-II       -R-a171           57,267,790
15   2010-09-30             g-)01--611              013;!- A4         Fr'E-4,71         68,928,360    i<s,1-E-L_LIAI-g_
16   2010-10-29               )01-611               02,1-AI          Fr' -L6171         88,509,320       •,,i-II-___-1 A1-gf..
17   2010-11-30            (;-)01- 5[1              01744            FT-A1 31           92,307,510    ),•JEL_ al Al-*f_
18   2010-12-31               )01-611               0124- A1i         -R-q 71           67,265,320
19   2011-01-31            -M01-611                 012-11c11         %-rr'''AI)1       28,770,020   •<-.,1- EL_E-IAI- g, _,_
20   2011-02-28              )01-511                011  1-4          -`
                                                                       7-)A)1           37,212,960   i<•„ER- 42-1A1-g.f.
21   2011-03-31            M- 0011                  01?1All          Fr'-5171           86,113,660   }<•„1-2-1 -.1 AI. sa a
22   2011-04-29            M01-511                  012i- Ail        (, 2,-a171        119,011,700   'grEL_a1 A1-,,, f_
23   2011-05-31            M0111                    014,- All        -Fr- -4,71        114,268,060
24   2011-06-29                 01-t-)1-1           01?,4- k11       -7cr) ra171       125,344,540    ,• i- -2-E1-__--1 A1-@_._
25   2011-07-29                )01-61-1             0124)4           Pral,DI           97,473,630      spl- Ra-1 A1-.a      5 ;_t
26   2011-08-31            ()01-811                 01244            5i-i-'af1)1       95,052,150    Jcsi- E_a-IAI-g_,_
27   2011-09-30            (r)01-811
                            -                       0124kII                -01         118,644,650                   -1. A1-ga
28   2011-10-31               .)01-151-1            01?,,l- MI       -79-g; )1         117,824,120   g-FicalAFg.f.
29   2011-11-30            (;-)01-811               0124A4           -R-g4,31          112,252,300
30   2011-12-30                )01-811              01244            Fr' a131          105,125,510
31   2012-01-31            (-)01-811
                           -                        0124AII          ,c=7,'"a171       32,865,670
32   2012-02-29            --)01- 614               0124AII          'Fr 513I          54,586,090
33   2012-03-31            MI-511                   0124All          -Frai DI          99,416,630
34   2012-04-30               )01-811               0124/d1               -q)l         126,176,930
                  0124A11 t1-311                                               2,881,259,300
35   2012-05-31          ---)01- 61-1        OITIM,     .1
                                                         1--al-      F--601           153,315,540
36   2012-06-30            M01-6N            01T1-124,  .g-al-        Filai 31         152,717,850
37   2012-07-31            M01-611           01Xlig,    al--2-T-       -79, ' 4 )1      88,316,150      • - E-a-lAl-g?,_
                                                                                                     ),,J.
38   2012-08-31            (;-)01- 611       0RH°1,     al--2-T-       -Fr' fit01      71,302,970
39   2012-09-30            ()0E -631]        0ITliFi,'4 ,
                                                        al-
                                                         , `i,24.-     -R- 'A' ,I      109,726,550
40   2012-11-12            (21-)01-311       0 I TIM ,  VT-4-T-       -Fr IN )1        117,211,055   ,•11--I.2.4A1-g.f_
                                                                                                         _,
41   2012-11-30              101-511         01XM,      417'f-4-T-    ,9,- 5-i )1      117,887,270            1Al-g.
42   2012-12-31            g-)01- 3H         0ITHg,4 ,  al-12-T-      Pra171           67,798,940
43   2013-01-31              )01-81-1        01X1-1g,   41-(2. -      5i ),-.5471      29,444,940
44   2013-02-28            (;-)01-3H         01T11,S1 , al-al-T-      -SI al71         96,207,690     ',1--Er.L.FriAl-g.ff
45   2013-03-31            (r)0[511          01Xlig, 41-2-            -R-'41 )I        104,114,570
46   2013-04-30            M0[511            OlTlig,     j-TT-:I--   FA)!              135,741,050   N-E_atAFga.f_
47   2013-05-31            (-T--)01. 5[I     01X, M--2-T-            Fral)1            140,537,280   }g-E-_24A1-g
48   2013-06-30              --)0[511        0IT1I21, a.kal-         Fr' f6  -- 131    134,883,620
49   2013-07-31              -)0[5H          Olkigl, allal-          'Frq 31           95,969,170    •,,Lia- T±I. Al-s., _,.




                                                                                                      EX-YOO-S5-00074
                                                                                                                                                                                                  I
                                                                                                                                                                                                                                         I
                     CO OD OD CO C-O CO CO OD CZ CO                                                                                     ND ND                                                                                                                                                                                                                                               01 01 01 01 CP
                     QD CO - -4 CP      CO ND                   cn 4,                              -, cp                                                                                                                                                                                                                                                                 o.                                                     01    01    01
                                                                                                                                        CP        cn




                                                                                                                          I 28
                                                                                                                                                                                                                                                                 :1 8 co co —I 0) CP 4,                                                       CO N) --




                                                                                                                                                               I 23
                                                                                                                                                                                                                                                                                                                                                                                                  0)              01




                                                                                                                                                                                                                                         14




                                                                                                                          I 27
                                                                                                                                                                                                        Ei; "Eo` -,1
                                                                                                                                                                                                                   '. -o-'-)                                                                                                                                                                                                    ND          CD




                                                                                                                                                               I 22
                                                                                                                                                                                                                                                                                                                                                                         r




                                                                                                                                                                                                  20
                                                                                                                                                                                                                                                                                                                                                                                                                  ND ND   ND ND ND ND
                     ND ND                           ND ND ND N3                                                              ND                                ND                      ND                     ND                                                                                                                                                                                                 CD CD         CD          CD
                     CD CD                           CD CD CD CD                                                              CD                                                                                                                                 ND ND                               ND                   ND                  ND                  ND                                                      -,L
                                                                                                                                                                C)                                                                                                  CD                               0                    CD                  CD                  0
                     C))
                                                                                                                                                                                                                                                                I CD
                                                                                                                                                                                                                                                                 .....1       J.                     .--1.                                                                                                                c)
                                                     C
                                                     --1
                                                       7:5      (7AD
                                                                   L      R 'D       IND                                      FDL
                      1   1                           i  1                              i
                                                                                                                                                                F\I
                                                                                                                               i                                                      -r                                                                                                                                                                                                   CD                                           CD
                     CD 0                            CD CD
                                                         -,                                                                   0                                 01                      —,                                                                                                                                                                                                                                           QD CO
                     01 4,                           ND —, ND                                                                 01                                                                               co                                                                                                         CD                  CD                  0
                     II                             tilt ,                                                                                                                                                                                                                    RD̀                   "'"                   --.1                cn                  co
                                                                                                                                                                -'
                                                                                                                                                                 I                     7'                                                                            I                              7`                     I                   I                                                                          co         CO CO

                                                                                                                                                                                                                                                                                                                                                                                                   8 -30-171-0Z
                     C) oo                          Nowcocol                                                                  CiD                               w                      0o                      co                                                co co                              co                    co                                       I                                                                        CD




                                                                                            2012-08-31

                                                                                            2012-10-31
                                                                                                                                                                                                                                                                                                                                              co                  co




                                                                                            2012-07-31
                     — CD                            CO --, -..- CD




                                                                                                                                                                                                 201 1-10-31
                                                                                                                                                                                                                     2011-07-31
                                                                                                                                                                                                                                                                 ...          -I.




                                                                                            2012-09-30




                                     2013-03-31
                                                                                                                                                                ---,                                                                                                                                 .-I.




                                                                                                                                                                                                                     2011-05-31
                                                                                                                                                                                       0




                                                                                                                                     2012-04-30
                                                                                                                                                                                                                                                                                                                          -I.




                                                                                                                                                                                                                                                                                                             2010-08-31




                                                                                                                                                                                                 2011-09-30
                                                                                                                                                                                                                                                                                                                                              -I.                 -I.




                                                                                                                                                                                                                                                   2011-02-28




                                                                                                                                                                                                                     2011-06-30
                                                                                                                                                                                                                                                                                       2010-11-30
                                                                                                                                                                                                                                                                                                                                 2010-06-30


                                                                                                                                                                                                                                                                                                             2010-09-30




                                                                                            2012-06-30
                                                                                                                                     2012-02-29
                                                                                                                                                                       2011-12-31
                                                                                                                                                                                                                     2011-04-30
                                                                                                                                                                                                                                                                                                                                                    2010-04-30




                                                                                                                                     2012-03-31




                                     1
                                                                                                                                                                                                                                                                                                                                                                                                  R-N R-N                            L-1N
                  ._-_- >- >- >- >- >- >- >- >- >- 2c >- >- >- >- 2c 2c 2c >- >- 2c 2c 2c 2c 2c 2c 2c 2c 2c 2c 2c 2c       2c >- Al. 2c 2c                                                                                                                                                                                                                               OFJ               -81;                           ;it -Or;
                   FO FO FO 0 FO FO FO FO FO FO R3 FO FO 0 FO Fo -15 Ai A5 7
                                                                           113 A5 A5 A5 A5 A3 7
                                                                                              1.15 A5 A5 A5 Fo A5 Fo Fo Fa 7
                                                                                                                           16 Fo -
                                                                                                                                 145 TO Fo

                                                                                                                                                                                                                                                                                                                                                                                           C)       C)          cp
                    F,__JId Id id id Id Id o id 0 hJ 0 0 0 kJ 0 0 lz_1 0 17.J 0 0 0 IT.J 0 kJ ki kJ 0 FLI 0 ki 0 kJ kli 0 ki kl1 kJ                                                                                                                                                                                                                                                        >, >-1   >-1      >-
                  0_, Ox Ox e Ox OH OA Oxi OA' e OA' OA OH OA' ar.
                                                                 '1 OA Ox' OA' Ox OA OA OH' OA' OH Ox' OA' e OA' OH' Ox' OH' Ox' Ox' OA' Ox OH' OA Ox' Ox'                                                                                                                                                                                                               0   .             ag 02 OR OR 02 OR 02 OR
                  00 00 ft ON' 110 0 00 ON' 0 00 ON' 0 00 00 1-P,11 00 1-,.. fPri 0 00 001 001 a a a 00 00 0 00 % 00 rP,i ovi 00 00 0 0
                                                                                                                                                   0 0°                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                                           010 oP,11 0110 0110 010 002 0,11 &,12
                                                                                                                                                                                                                                                                                                                                                                                           1)12 1-111
                                                                                                                                                                                                                                                                                                                                                                                                   2 1112 Nig 1)12 1112 131Q 1)12
                                                                                                                                                                                                                                                                                                                                                                                                dN 41 -IA          -IA -Ix 41
                  10 10 10 10 10 10 10 10 10 10 10 10 1C 10 10 10 10 10 10 10 10 10 10 10 10 10 10 0 10 10 10 10 10 10 10 10 10 10 10
                   JOG J2 JP JOG IL J211 JOG J2 JOG J2 JOG J2 J1 J2 JOG J2 JOG J2 At J2 JO! J2 J2 JOG AG J1 J2 J2 JOG JT JOG J2 J2 JOG JOG J2 J2 J2 J2                                                                                                                                                                                                                   000
                                                                                                                                                                                                                                                                                                                                              V V \J                                       10 10 10 10 10 10 10 10
                                                                                                                                                                                                                                                                                                                                                                                           JOG J2 JOG J2 J2 JOG J212 J2
                                                                                                                                                                                                                                                                                                                                                                                           lJ




                                                                                                                                                                                                                    L
                               ND                              ND                   ND ND                     ND ND ND N-                        ND ND                                           ND ND ND                        ND ND ND ND
                               01                              cn                                             cn 01 CP cr                        01 01                                                                                                          ND                     ND                          ND ND                                          ND
                                                                                    01 .01
                                                                                                                                                                                                 .CP .cn ..cn                    .cn .cn .
                                                                                                                                                                                                                                         cn .cn                 01                     cn                        .01 .01
                               O                               O                    O       o                 o       O   CD -0                  .0 -co                                           co CD 0                                                                                                                                                        .c.rt                ND
                               CD                              CD                     CD    CD                  CD    CD    0                     CD                                              CD     CD
                                                                                                                                                                                                                                  CD  0 0 CD                    0
                                                                                                                                                                                                                                                                CD
                                                                                                                                                                                                                                                                                         0
                                                                                                                                                                                                                                                                                         CD
                                                                                                                                                                                                                                                                                                                  CD  CD                                         CD              li                , ,±        CO QD
                               CD                                CD                   CD    CD                 CD        CD CD
                                                                                                                                                                                                                                  CD CD CD CD                                                                     CD CD                                          CD                                   01
                                                                                                                      CD CD                       CD CD CD                                            CD CD
                                                                                                                                                                                                  CD CD                           CD  CD CD CD                  CD                       CD                                                                      0                    -4, 122. 4, 4co
                                                                                                                                                                                                                                                                                                                                                                                                          E-3; CO
                               CD                                                           0                                                                                                                                                                                                                    .CD .CD                                                               CO
                               CD
                                                               -CCDD                -CCDD   CD                -CCDD   000
                                                                                                                      CD CD C
                                                                                                                                                 -CCDD 'CCDD                                      0 "CD
                                                                                                                                                                                                 -.CD                            "CD "CD '0                     0                        0                        CD CD                                          CD                        CD "cn -0) C)      'CD -CO
                               CD                                CD                 CD CD
                                                                                                                                                                                                      CD CD
                                                                                                                                                                                                         CD                      CD   CD CD "0
                                                                                                                                                                                                                                            CD                  CD                     '.CD                       CD CD                                          CD                       0)        cn cn CD QD QD




                  25,000,000
                                    25,000,000
                                                  25,000,000
                                                                                                                                                 CD CD




                                                                       25,000,000
                                                                                                 25,000,000
                                                                                                               CD     CD CD 0                                                                    CD CD CD




                                                                                                                                    25,000,000
                                                                                                                                                                                                                                  CD CD CD CD                   CD




                                                                                                                                                               25,000,000
                                                                                                                                                               25,000,000
                                                                                                                                                                                                                                                                                         CD




                                                                                                                                                                                                                    25,000,000
                                                                                                                                                                                                                                                                                                                  CD CD



                                                                                                                                                                                                                                                  25,000,000
                                                                                                                                                                                                                                                                                                                                                                 CD                   cs) CO CD QD co ND CO 4, CO
                                                                                                                                                                                                                                                                                                    25,000,000

                                                                                                                                                                                                                                                                          25,000,000
                                                                                                                                                                                                                                                                                                    25,000,000
                                                                                                                                                                                                                                                                                                                                 25,000,000
                                                                                                                                                                                                                                                                                                                                 25,000,000
                                                                                                                                                                                                                                                                                                                                 25,000,000




                                                                                                                                                                                    25,000,000
                                                                                                                                                                                                                                                                                                                                                                                      CD 'CO
                                                                                                                                                                                                                                                                                                                                                                                                   "cn        1,4
                                                                                                                                                                                                                                                                                                                                                                                          ND ND                    Co
                                                                                                                                                                                                                                                                                                                                                                                      4, CD CD CD CD CD CD C5 CD
                                                                                                                                                                                                                                                                                                                                                                                      cn
                  V 6.1 6! ei V V V V V V V V V V. V V OU V V V V V V OU V OU V V V V V V V V OU V CU
                                                                                                                                  OU V
                  Og a2 02 02 ag OR a2 aR ag 02 02 02 OR 02 OR OR 02 02 OR 02,02 02 02 02 02 aR 02 aR 052 aR OR OR W2 ag ag OR 02 02 02
                                                                                                                                                                                                                                                                                                                                                                                         0>       0> 0> 0> 0> 0> 0>
                  HO HO             HO HO HO HO HO HO HO                                                      Ho HO HO Ho HO Ho HO HO HO HO HO HO HO Ho HO HO Ho HO HO HO                                                                                                 HO HO                     HO HO HO HO HO HO HO HO                                                              krl Hi kr1 kr1 kr1 kri kr1 kr1
                  OW OW             OW OW 00 00 OW 00 OW                                                      OW OW OW 00 OW OW OW OW OW 00 OW OW OW OW OW OW 00 OW 00 OW                                                                                                                                                                                                                1)0 1)0     1)0 1-2 1-14 1)0 114
                                                                                                                                                                                                                                                                          OW OW                     00 OW OW 00 00 OW OW OW                                                           112 -       >- >- >-
                  J2 J2             J2 J2 J2 J2 J2 J2 J2                                                      J2 J2 J2 J2 J2 J2 JR J2 J2 J2 J2 J2 J2 J2 J2 J2 J2 J2 J2 J2                                                                                                 J2 JR                     J2 JR J2 J2 J2 J2 J2 J2                                                                                         - >-
                  kili KO           kfll 40 40 kill kM kill kM                                                0 0 0 0 0 0 0 0 kM la 0 0 411 0 0 0 0 0 411 0                                                                                                                                                                                                                              OW 010 OW 010 010 010 010 00
                                                                                                                                                                                                                                                                          41.1 0                    0 kM 0 0 0 0 0 kill
                                                                                                                                                                                                                                                                                                                                                                                             Ifli kM kM Hi HU




EX-YOO-S5-00075
40     2013-06-30            Mk11'2             _Ti. --i- .LI-
                                                           --    -79-q )1               25,000,000
41     2013-07-31            MA112              2 gsIF           ,91-a171               25,000,000
42     2013-08-31            MA.112             II g ..--        -R- FA 31              25,000,000           ?4,041....vi.Ez.01 a
43     2013-09-30            Mk112               _T-)g----       -Frq)1                 25,000,000           ?,igiTE-L7:-gc
44     2013-10-31            MA1152             .2     1- i-     ;3°  1171              25,000,000
45     2013-11-30            MA112              -2 g -g
                                                      "          R-54)1                 25,000,000
46     2013-12-31            Mk1152             2 -1- .-
                                                      _-
                                                      .          ,er'-'3,71
                                                                        =1             25,000,000
47     2014-01-31            -Mk112             2 1-.ei-         -R-a171               25,000,000
48     2014-02-28            (r)kll 2
                                    (           _11 g --         -R- 5:171             25,000,000            ?AgTEffsa-c'-;
49     2014-03-31            -.))c11.2          rill g -ff       Frq 71                25,000,000
                    SI" Al                                                            1,225,000,000                     si4




                                                                                                 'AO

i2--                                                 , , •,
                                                                                         t',           :-)
   1    2009-03-31            M01-511              01)<:s1 --        Frai 71              52,638,400
   2    2009-04-30            MO[SH                01l:              4;r) q 31            62,902,300            JgraalAl-g_t_
   3    2009-05-30            MOV011               Oli<sv-           1Fr''-5 1 71         49,325,900
   4    2009-06-30            M01-3E1              01,,.1:g
                                                         .           'Frq 71              59,522,800
   5    2009-07-31            M01-811              014-1c11          -Fr 5  . ,' )1       65,986,900             ,-1-1-71_•al. Al- g f_
                                                                                                                );`
   6    2009-08-31              )1'‘)1-.6-1•1      01?ztAil          -T-M )1              74,332,910            i•g.R- al Al- *._,_
   7    2009-09-30            R-) 01-8H            01A11             -Fr q )1             85,358,950
   8    2009-10-30            M01-51-1             01?4k11          !rir).- A )1          82,482,640
   9    2009-11-30            (T-)01-81-1          012)E. A-11      Fr' -q)1              75,699,660
  10    2009-12-31              )01-81-1           017D1-k11        FraiD1                65,440,520
  11    2010-01-30            M0E511               01?DbA1l          -i-'r 5-'1)1         20,057,030
  12    2010-02-27            MOM                  01?4k11          FT' 5     ; )1        34,552,840
  13    2010-03-31            (.--)01-8!I          01?4A1l           -̀ir)54)1            98,678,620
  14    2010-04-30            M01-611              01744            Fr :̀T.-' 01          113,957,210
  15    2010-05-31            M01-611              01?jkll           5R- - q 31           108,965,880           lgEL_j.-1A1-g.
  16    2010-06-30            (T-)0F61•1           01?),- A1l       -791-q 71             119,595,560           i,1-EL_a1A1-WLq
  17    2010-07-30            M01-8H               01?,t/4          Fr',1     1)1         91,733,660
  18    2010-08-31            M0[8[1               0171:Ail         Fre4)1                57,267,790            )gaL7ca1 A1-g_t
  19    2010-09-30            M01-31-1             0124- A1l        -Frai 31              68,928,360
  20    2010-10-29            MOI-al               01.g. Ail        -Fr';'')I             88,509,320
  21    2010-11-30            MOral                017jA-11         -RAI )1              92,307,510
  22    2010-12-31            ( i)
                                -. 01-84           02>A-11          sAlq )1              67,265,320
  23    2011-01-31            M01-611              017:=M1          'Fr> al 31           28,770,020
  24    2011-02-28            M01-81-1             011l             Frq )1               37,212,960
  25    2011-03-31            f-f-)01- 5F1         0174A-11         -FM, )1              86,113,660
  26    2011-04-29            M01-81-I             01?4k11          Fr 5171              119,011,700            igi-L:a1 A1--gf.
  27    2011-05-31            R-)01•1511           0124A11          ;'-iA 71             114,268,060            1<`,1-,-T-I.a.1 A1-gf..
  28    2011-06-29            MOESfl               01,?44           ;3?-c-'91  -         125,344,540            igi-7_,A[gf_
  29    2011-07-29            (--T-) 01-511       01?J'A1l          ier 1-A 31           97,473,630             i,4E_?..11A1-gf_
  30    2011-08-31            (T-)01-611
                               -                  01?sjA4           -/9-.1)1             95,052,150             igEL_ alAl- sca, .f..
  31    2011-09-30            (-)01-8F1           01?4A1            -Frai )1             118,644,650            ,igEcal AFIE,>_._
  32    2011-10-31            (.,--)01-811        01 1-k11          -'Fr'q 31            117,824,120
  33    2011-11-30            M01-511             012jAil           sii-' 5171           112,252,300            ig-Ea.1 A1-Fra f_
  34    2011-12-30            M01- 8H             01?=,1-A1l        -Fral )1             105,125,510
  35    2012-01-31            M01- 81-1           01II-M1           -' .-,)--
                                                                            -erl 31      32,865,670
  36    2012-02-29            (--T-)01- 811       01?4k11           -Trq)1               54,586,090
  37    2012-03-31            M01-81-1            017=1")4          Fr f"-  -1)1         99,416,630




                                                                                                                EX-YOO-S5-00076
EX-YOO-S5-00077
                                                                                                                                02-170-600Z        ZZ
                                        Z61. '889'09                 I CPT? la        t HY R            1Y H.9.17(----..)       I. 2-20-600Z       I-Z
                                        66Z ' 01-17 ' 09             IC 'g-,1:,-`     t HY R           IY He R                  9Z-Z0-600Z         OZ
                                        098'141-'817                 IC.8--           t HY R           1Y H9. 13. (--)-         I. 2-1.0-600Z      61-
                                                  OZZ ' Z91. '096                                             11=Cri -'21Y   --'' 119 -8
                                       917-17' 9/.922              ....73 8             i2 HY R        1Y11.9 FY (--)-          02-90-0 I. I`g      91-
           ?Y -1Y 1":- ITT._ -P        Z29 ' 88Z '82                ---' H98           12 HY R         IY H9. R(-)              1. C-90-01- OZ     LI.
                                       61. Z 'MC ' 917              -H
                                                                    .- .] ja                NY R       1Y H9 R(-- )            02-170-01-0Z         91.
     -gfEc'HYF-& E
                 - r-i{                C89 ' Z90 ' I-9              '."' HILL.          t HY R         IY [1.(21---i(           I-2-20-01.0Z        91-
                                       L1.1.'092'92                -E
                                                                    - H-] 8 -          1--21Y Fi       1Y H917.                8Z-Z0-01.0Z         -171.
                                       698 ' 1. 9Z ' Zg           -.1-1'3 8            12 HY R         IY He .1-- '(           1.2-1.0-01.(2        2 I.
                                       CIS ' LLZ ' Z9             E.In -8                  HY R        1Y H9- R                1- C- Z L -600?     Z I-
                                       2.96 ' 89? '179            -.'- ' 117 8        I-2. 11Y IV     1Y [19-1:i               02-1I.-600Z          I- I.
     -Eg -1Y             12-r_-i?/     098 ' Z96 ' 89             -'• H3 -cLDL  .     1-±- HY R       1Y H9- FY.'(--)          I. E-0 I.-600Z      01-
     -g                                62.0`ZZ9' 29               -- .11-J -8              HY R       1Y HS I7i(              02-60-600Z             6
    -g    fE's -1Y F&' -rifiTi         I. 92 ' LOL ' 29           -'1-11-8 .           t HY R         IY H9             )      1-2-80-600?          8
    -Q-- rEsHY r--     -ff -i          9ZZ   ' 608  ' 69         - - .fi-J -8          t . HY R       1Y H9.13. (--)           I. 2-L0-600Z        Z
                                       Z1. Z ' Z20 '179          -E- 'H-1 -8          I-R- HY I'?     IY H.9. i-i- (--'4•     02-90-600Z           9
    -g    fEH Y F&' Er' iz, i          9Z9 ' 91.9 ' -179         --.' ft-J -8        1-2 HY l's?      1Y H9 i-''. (---)       1.2-90-600Z          9
                                       ZZ9 ' 8172 ' 89           -E.   ' F1J         1IIYF            IY H9. R(-.             02-170-600?          17
    -E`g-11(1            -fiii         Z61- '889'09              :'.
                                                                 '-      HILL,        i2 HY R         1Y H91:ri               1-2-20-600?          2
                                       66/. ' 01-17 ' OS         -'
                                                                 -.. f17 -8          i-2. HY R        IY He R W     -         9Z-Z0-600?           Z
                                       099' H. I-' $17           - - 111-cuz;        1-2. HY R        1Y H9 I--i(             I- 2-1. 0-600Z       1.
              .,
                                                                                                          .                                      -,-,
                                                                                    {YIoHi                                        IY
                               PO-                   6017`17Z`9                                                                                   lk 4=c;
   -Eg'srlY1-           --.1          0Z6 ' 290 '1-ZI.                1CF.t.-8            to' HYI0       H9. -10              1-2-20-140Z          1-9
                                       (21.0.179' I- 17               1Cftg               fro' HY10      11910(k)             8?-?0-14 0?          09
                                       091- ' 6Z9 ' 217               ICFt -',EL,         2' HY 10       H9-10(--..)          1-2-1-0-171-0?       69
   -'"grlY1
          7.           3.7_- -ii,     OZ9`E90`1.91.                   ICIt..-8            c.F
                                                                                           .:i HY10      119 -10 (-')         1.2-ZI--21-0Z        89
   -A-    g1Y          Er f'(         096 ' Z92. ' [21.               Ic,t4,--
                                                                            ,,           2 11Y10         11.9.10(--           02-1.I.-ewz          Z9
                                      081-'208'91.1-                  107.48             2' HY10        11910(k)              1.2-01.-21.0Z       99
   -g -g 1Y F'-''?I-R%                 01.1. ' t769 ' 66              IC it 8            2 11Y10        119 10 (--.)          02-60-21.0Z         99
   . • i?s-IY E.fr:-i'r               0817'866L6                      IC1.-6,-.-8        t`-Fc;HY10     11910(k)             02-80-21-0?         179
                                      01.1. '696'96                   1CF-Ls8            2 HY10         119 -10 (---.)        1-2-Z0-21.0Z        29
                                     0Z9 ' 289 '1721.                       --
                                                                      IC I7F-28          2 HY10         [1.910(              02-90-21-0Z          Z9
                                     OR ' /.29 ' OK                   ICI=Ls.-8         2 11Y10         119.10(- )           1-2-90-21-0?         1.9
                                     090' 1-17[921.                   Ic,t-g            2 11Y l0        11910(k)             02-170-21.0Z         09
            1Y1':". -iI-f            02.9`171- I. '1701.              IC`g.8.           2 11Y10        11910(k)              1-2-20-21-0?         617
                                      069 '1.0Z '96                   1CPt8             ro' HY10        [19-10(- .)          8Z-Z0-21.0Z          817
   -g"g-IYF-&-if-ii                   0176 ' If I/ k ' 6Z             I6it.-.8         IF0' 11Y10      119 -10 (-1.)         1.2-1. 0-21- OZ     L17
   "Q- Es-' -1Y17- "fffri,            0176 ' 961. ' Z9               IC Ft. -8-         2 HY 10        11210(k)              1.2-1- -Z[0?        917
                                     OLZ ' Z88 '1.1.1.               10?-2-8            2 11Y10        119 -10 ()            02-!.l.-?1-0?       917
   -g   "g1Y17.-&-fir1               990'1.1-Z 1.1.1-                ICF̀72-8          ':0' HYI0       11910(k)              Z1- -I. I. -Z1.0Z   1717
  -''-grlY 'l    -ffic,              099 ' 9ZZ ' 601.                IC Ifi:- -8       ro' liY I0      [1910(                02-60-?1-0?         217
                                      0Z6 ' ZO2 ' I- Z               IC 'Fr?:8         2 HY 10         119 -10 (--).         1.2-80-Z1-0Z        Zt7
                                      091-'91-2'98                   1CrttS            2 MO            11910                 1.2-ZO-Z I- OZ       1-17
        .g's-'1YI--    --Er.'-.P     098`/.1.[Z91-                   1(Ft -8-          2 H110          119 -10 (.----)       02-90-Z 1OZ         017
  -ra-g1Y17-          1-FfiTi        0179'91-2'291.                  IC itrOL          a';: 11Y10      1.19-10 (JA           1.2-90-Z1.0Z        62
  -Q-zs'IYI:F_F-P                    026 ' 9Z1- '9Z1.                IC it 8 -         1111410         11.9.10(              02-170-Z1.0?        82
EX-YOO-S5-00078
                                  6.170 ' t780 ' 2.            1Crtg            PrI -tq-. I 0      -12-1-1( .. --.)     08-60-1-1.0?              CC
                                  00Z' 6Z2. ' 9                                 P,I..10            -121-1 - ( L)        I-C-80-1- me             ze
   -gg-IYF--        --Er--P       61.8' 1-8Z7                  ICF`g -.8        Pi --,. -. 10      d-2-1-1W             I. E-LO-H-OZ              1-C
                                  81.6 ' 17CZ ' L              10.S. 8          P'..-10            d2-1-1.- W-          0E-90- I- 1. OZ          OE
                                  6EL' 9L.17'L                 IC8 .            Pi --.   . I0      d2-1-1 --th'         I-8-90-1-1-0Z            6?
                                  LLO ' Lt7L ' 9               1CPt8            if,i -_- 10        d2-1-1 -- W          08-.170- 14 OZ           8?
                                  8Z8`Z88 '8                   1Crt.8           rY1 1... 10       12 1-1 ..".' (----)   LC-CO-LI-0e              LZ
   "fEslY1=- -Fir -izi,          -17ZE ' C69 ' 9                                      '-T- 10      -1211 - - (--51z)    8Z-Z0-H-0Z               9?
   -EglY ITEF.-P                  9817'891- '6                  IC 1=7 .-&,-   P'.."      --10    121-1 -.-e()          1-C-1. 0-1- I. 0?        9?
                                  L917 ' 98C ' 6                ICrt, g        PT; 10              i21-1W               1-C-Z1- -01- OZ          -frz
                                 ativ eg6 ' 6                   ICFt.8         PI 10              .12 -1-1 -. )         0E-1-1--01-0e            8?
                                OL 1. ' eat), ' ot.             IC Ft 8        P-10               12 -ri -..w           1.8-01.-01-0z            ze
                                  LI-C ' 9L17 ' 6               ICF'...8.      Pi IMO             i2 -11 -'-' (---).    08-60-01. OZ              1-3
   -ggs-IY 1----Er.-1c
                  - ,i          I-170'899'01-                  10728 .         P ...10   .        i2 Ti .'-.'(--        1-8-80-01-0Z             OZ
                                60Z ' -17ZL ' 0 I-             1Crtg           PIT,I0             d2-1-1 - e..)         I.C-L0-01-0Z             61-
   -g   -ifs1Y 17-' TIE 21'(    L06 ' 8-17Z ' I. 1-            IC F̀.73.8
                                                                     ‘         PI -.' 10          12 -1-1 -.'           0E-90-01-0Z              81-
   -gfilYFEr-.1('              096 ' 9EC ' 1- 1.               ICF"g8          P -..,.. 1 0       d2 -I- I W            1-8-90-01- 0?            LI-
                               986'1701- ' I- 1.               1Crt.8          P "-    .- I 0              --
                                                                                                  d2 -I-1 ..'(          0C-t70-01. OZ            9[
                               01-t7' 890 ' I. 1.              ICit8           IT/' .-S. 10       i2-1-1 -7W            18-80-01.0?              91.
                                  6i/99179'6                   ICP'72-8        P .S     - : I0    d2-1-1.7 (-14.        8Z-Z0-0 I- OZ            i1-
   -Egs-IYI=EF-i%              -frIZ'LLO' I- I-                ICrt8           P -. 10            d2T-1 --"W            1-E-1-0-01-0Z            C I-
            I Y FL.' Er- -R%    9Z1.` I-29' 1- I-              ICPt.-8         PI -.---_ 10       d2d---1 .-- (.---     Le-z I- -600?            Z I-
                                1--172.' I- I-17 ' I-I-        ICk48           PI 1T-." 10                 -.
                                                                                                  12 -1-1 .eW           0E- I- I.-600Z           1. 1.
                                [81: [80 '01-                  IC --           r4-..-. 10         12 dei --'' W         1.E-01.7-600Z            01-
   -g   * I Y IT fi -i, ':(    Z90' I-9Z ' I- I-               IC Pt 8         P.i/..-. 10        1211 -..' W           08-60-600Z                 6
   -g   2`511(IH-i
          7'          ,'(        ZZO ' .1761- '6               IC --           P% -..    --. I0   12 -11 .-eW           1-E-80-600Z               8
                                    EC ' 6CE ' 6               ICit -6`        P --- 10           1211 .--6"•' W        I-C-L0-600Z                L
                                 2.61. '698'6                  1Crt8           lq .j  ... . I 0   -12 -1-1 - W          08-90-600Z                 9
   -ggdY1-7         7-
                    71-P          I-178 ' -1476 ' 8            IC it-8         17%.-..-. 10       i-21-1 - W            1-8-90-600Z                9
                                 8t71- ' 1- 1-6 ' 8            1 C ks. -8      P('-_-.10          d2 -11 ''W            OC 0-600Z                 V
   -g@IYFEr..-1                 I- LZ ' 6t0 '01-                ICFt8          i-=,(' "-
                                                                                      .- I 0               8-
                                                                                                  d2-1-1.---            1-e-80-600Z                C
        . g5-1Y17-17
                   1-1,,         081. ' LSE ' 8                IC ttia -8      PT.10              d2 -11 .--.' (-..)    8Z-Z0-600Z                Z
                                 °CV -171-9'8                  ICFL-sct        P .--- 10          -12 -1-1 W            1-E-1-0-600Z               [
                               C               t                  ,.. „..,
                        F-6                               0 II' 381` 0c6                                                             II=CZ 21Y     IC it-'8
   -gg-IYFFI..-i(              91717 ' 82.9 ' CC                ICrtg-          11- HI R          1Y 119. I W           08-90-01-0Z               98
                               z88 ' 88Z ' ae                   Icit.-8         1-2 HY R          1Y H9..               1-E-90-01.0Z              98
                               61.z ' L68 ' St                  1 CFt -8             HY R         1Y H2 R W             0C-170-0 I- OZ           .17C
   -gg's- dYF      T
                   - i-P       089 ' Z80 ' 1-9                  IC8             i.2- HY R         IY H-9- R C. L)       1-8-80-01.03              CC
                               L1.1`098` 98                     IC rt 8          t HY R           1Y H-9 1.--i (--)     83-30-0 I- 03             ZE
                               698' I. 9L ' 39                  I C '8               HY R         IY 1-12-ri (.----)    1-8-10-01-0Z              1-C
            YE'Er-ii           EL9 ' LIZ ' L9                  1CFt8             t HY R           1Y 11(_21-_- (- )     1-C-31.-6007              08
                               L96 ' 89Z ' i79                  IC1-                              1Y H.-9.R_ (.         0C-1- I.-6003             63
       1Y F-'' fi -IT(         098'396'89                       lc -            t HY R            1Y He R W             1-C-01--6003             83
   rg'21Yr--& -Er-ii           6L0 ' ZZ9 ' 89                  1C8 .            t . HY R          IY H-9 1.-...' W      0E-60-6007               LZ
                               I- 98 ' LOL ' C9                1C1t8                FlY R         IY 112 ri W           1-8-90-6007              83
                               837 ' 608 ' 69                  1CFt8            t HY R            IY H2. RW             I. C-L0-600Z             97
                               3 I- e ' LEO ' 179               IC Ft aj L      ir2 HY Fi         IY [I2- I-i (---)     08-90-6003               -fre
   -ggdYF'7H-P                 939 ' 8L9 '179                   IC Ft. 8        i-2 HY R          IY 112- li (-L)       1-8-90-6003              CZ
    34   2011-10-31      )gL-E2.1-           79,-. 1-d1)1     6,179,764
    35   2011-11-30                   OM'd   -R-q71           6,690,886         AI- f_
    36   2011-12-31   (r)F_ LI- al-          ;91501           6,619,761   ig_ia4 A1-ga
ST )41                                                      328,436,704




                                                                          EX-YOO-S5-00079
                                                !_ •




                                        A-4rf-             qA-I

  •9112,1.              -41c4...qx1-'Z.1(01t1- "31N'el-                           71t741.(01t1-"*"
                     .r1--&4 *01 4E- 711q•-& 4 4     .1t -r4-.




                 "*" 61 "-&"611711 "4"1 1 cgla-°11                             MN-t1-37- "4"61       oj
         +-111.011                    "4"311-                                   VtiAM4-.
   7g .-g         4•a.                                                              (1J4-


   1.                  -t-521 Al-V-4- "*" 611711
   1) 7g eg         7,1°P1          61 :at
   2) 71          711
   3) -3-111-1 )411                              14711t-.011 4t•
   4) z-I-V.P1 4 91c6.1---q                        11/ "d.V1 7,11-W-011 =Alt
      714 4 Z.M.94-              "* "6I            Al-V-
  2. 41-1)-P1 44),11- 01911 "74-no1 7f -f- 71*-4- 14 -t1-314
                                                                                            .515-4
              *T.Y      -13-9-1.8141


                7,1-1
                    7•
                     1111)
  1.            :44-q1-4171-1.±
                              -        Pf-411-11y1--Ww3o,000,00wov ta-r+x-y-A-Aipay.)
  2.            =                             redoll V-11461-54 g:01 41

  3.            A1-91A1-11-11, qi-11-3-24-111                              "*"1711Ai1Tiz-V
       7t1   701.41                11401                   12-41- .1-?-, 7A'S131C-
                                                                          -1



44,?-_(71-e-11-8-11 11-7)
 1. 44n-4- A* (A-7-011                                            "31"011711
              "*"ol                                    01-2-7L 1111
 2. "--1•"61 6it         9VAV) 111                         ‘`.1'374- "-&311       V91(91




                                                                                            EX-YOO-S5-00080
EX-YOO-S5-00081
                                                                                                           tz,
        1gw-cfF. 1447.3'   lo-tg         -a- W. to-tg Fo-P,                 kt Ito tri-ri    ty4i5 [te -R-
         ey-gt to-myva agtta 10-s-th. E-64-oitt wt-c4                                   -4- tot.k 1751v a .g
                           "-ta-f4R ttg                                    k-i-tt                     to tVu-
        qa-4-24,5 ko.E.       tto ty                                       -rat-Lio k-t2- 2& Lyttot,*  -
                                                                                                     (iataTtilit
                                  tia&                          tto-RiEti&                         trair -fa (g
                                                      ku-Vg t-t-to Vt-gik to                       131.51L 3- (I
                                                                                                             "lag
                kag           az [Y. aF1-10 kt5Rte,                          tto                              kolg.
       tti lio?Et Rat,'                tkia             EY-NL -tz-t-tY c4z 4-ta               Ita 10-th          -tx*-EY-F-a
                                                                                                          (ixgEOTOittr
                                                                                   * 40                10 to
         "t-g      g'i r-W.free-         „41 7,         49 [Vig.EW                    RitY                     qig-F-Agg
                   qu---cc16 ± - Li                t'ezx :NMY
                                                          t           ttz Ito „--;77              tz
                                                                                                          M-AlT61-K
                                                                      tvk-tfata                 g ti-to
                  [04?-32 tto                     .*„                                                 :R.
                                                                                            (1,Lit-64,- akt)81k
                                                                                       4i      4Qgg                -2 A
          tain tto ttz.WiTe        frsTY. tolgfe Ito*        tci-                  -tz-tutk.n --??'tc*”
                              a :E'fr --t<5'W.F4           tY       ±"kg)                .{E.41
                             o       ts.*WWS-Ri o                                                              k-t-g
                  Vt-It47;* tYlic4-UQ77      „II. kizeP‘                               ttzT. Y-172 t-6-11te "At. fr
                                                                                             (-&          tz)--k-9tk
                    Ta.• "a" k-trea,TEg-gT PtOTOZ k-kaT 4 pioTog                                     kto
                                                                                                  (-11Leto ttLY:g tte
        711s1°11          o4VgtA1                   -41- - H 4112a1- 414- *1          - tH
                    jjo        *7'43r- -13-1°1 tilY1A1 61-1-1A t 14-'61117- "?.r-52-1
  L+-4A ?II               i14. -1
                                1 441
                                                                  IN,   V as,. •

Ac171   444 1- 1-6171 R-14°4             *44-2. 2* 311461 zi-241*A 11-V-01
        "14.




                                        20100_ 4-11




                                     : 110111-28
                                                      clifi/-*   797-26 Mil dr-J2*




   ol
        "*"                            74-744
                   41        oi     : -Pr ti 1       (
                                    :- 220-05-32547<
                                            7c)-11H- 1V-W- 96-3




                                                                                     EX-YOO-S5-00082
    4,1c-11(z1            RAIVAA1--9.1(014,                                   .4--1,1cLI It-7—'7,4(014"-a."
    014                 u1,231- *01      A1P-t-S.


   Ailia(-*1)
    ,17_
      3            "* 1 01 "4'2'01141 "*".9-1 cg 4 111611
                                                                   41tt 4E-4 1M -81--17-
         1
         - -- VV-611 -Cat 41v1-
                                                                                                 "4"01 01
                                  A1-11,-.
    7gt1-0                                4
                                             AJ-w-lcd                                   111011


    1. "4"-‘e t*.t-tA                       A        "*"01711
     1)        14!--3-i ijr4 1 0P.145-        '`1031       A1-11-
     2) 71J7                }°11 -1.721
                                     -1 1- -4 -
     3) .1-Ii•-91 131-1%.7
                                                                    71..eon
    4) .3141.i-21 1311-9-1Q121--4
                                                                       c,,A1 4 -W-011
       7 1F-1-        zl%t-21-                 "31-"01 111115-1-1-2
   2. 4115-d--5i       4A1-V- 61-0-3°1 "Trol                       424                             to1-611
                              11-0-1t1-0,1

mi3m(k-t-
          -17=1        qt1371-t-       -R-c)1t1.111-Veisf20,000,00019-- trie.(1-7-1-126-E)
 2. .11
      -7)-11,1-V                      Ira Datal               0-1-°2              -11s1-
                711a1-.R
 3. 111-0R, ,i511-1-W-)31, . -1-11-3-il.l 1
                                          ,1                       A1-3.0,11 "4"011711
                               V9-14-01


                      V-7-)
1, u-sa-"'-& 4*. .r-T-011
                                                      Id}c1L. "*"011211               V-c-5-111,
             "--& 2 (51 a 13124                       04 7V 1-Pc11 A1q-t1-04 ,4
2. "-&-."01                   V-aA131-51                  "4"1- "*".s-1       sti-s24011




                                                                                                 EX-YOO-S5-00083
EX-YOO-S5-00084
            R.--(1)-- Ito 1-Y4-5. lit *I. taig                                                         to
                                                                     1,1?.    tY ta-i L L-Yia Etz      tY
          g-jat L-0--EskYVA Lig tia Ito 8 th-              k A f-45-41 [Fick& -k-LY-Fa *10 alk 4:5 k
                                                                           ro            ty-fn toe=
      1E445 aor-              tto   --(7,--T6 to PA--E                                      kig
                                                                                           [let/047AZ 'R•
                                          •   tit *119--        t14 kofFitta-g"                     E6TY: t4 (3'
                                                                Etio tx--tag Lo                     frit?' itz -R. a
               fri[.                        ki5R.ttsl.                      .51c4=
           ao-ratti.g-              1%1a +,-&                         ty                     Ets-fia to-raa -k-ty-fa
                                                                                                        (t4g)--,E-ortk
                                                                                "fa-14 49            IIP to qr
                                          • qa{.2. 49b;)-t_gir_.W
      QuOn
                                                                           aza0“1-„
                                                                                                        ()E6
                                                                        Erdx*-!;-
                                                                               -', ig *Wig hi° fr
   10* to- IP-1,g tta
     {-4131                                                                                  49 bP-tg- fg     -2-4r.
                         Pe Pe to- Fr            Ito*                      Ese4T7.,
                                                           ty                          -frr-t1 to      „
     te       t5T4-),̀:                                                                                *-ta-t1
                                        -1-kFi [a-irra -g ,-R1
              Vtit'4'esk                  •    „:t3; qs,(7. „*„ kket1 MLt                               E4 -z-ck
                                                                                                    t6'-a [4-*-9
                           Tki&R;IEF-7-ZT ATIOZ tait-R;I R-I
                                                             ATTOg                                         -21-1z
                                                                                              (-11. Leto 1V)-*-'9 LV
                                                                   -



     412a---(19:”11)
      -F.: 711-9-M1 -71.-tilal 44°1
                               )    Vit                       A1°111.
                                                                   .-=2       Ad--t-?1-e.11
             It1 -111,                                                                        '811             --(r1t1-ct1
                                                                   .81174x1 °1-1-142-E




                                                                                                     •!- -.4     \I
  .' g 7 1 AI -1
               111-      -t -t g• 4 7 1 41
                                         ' t i -°i         liqA-1-E- 2.               4zF1
   7}         jtF                                                                             11-01




                                                      20101i4._ 12-V 31'




2i1crilfZi   "3/." Ad-
                       11.                  A1-      bi-V 11-
                    V°1                 13ak         110111-28
                    -r
                                                                            797-26 IVINV24-




         "31-" Ad-
               1:11               °1     Al-      4r'. M
                                                  220- 05-325
                                                        7d-14-7           §6-3




                                                                                                     EX-YOO-S5-00085
                                   al 21 4 Al It-                         Al
A-I                    017c1-A11

                      4102104405915
--1-1c1 A14011 tilt                           4.9-1A1-64 37d-ti-oci 20141,4 10-w 8ca 14:301 <0.

            Vt. *1 10251. 7d A1-1 011A-1 VT4                                   Al 4 -Z-            ti-711 t1-37-
4 9-14011             61-491- *°1 -211:41%
              411491 AJV,                                       0   - 1



                                   014.A-11

                             1-73 410210-1405915                          (634)
                                   1411 (-- -)61-4 r11Ec94
                                   r-M                175                 4-12D1
                                   11.71i                                      477)
                                   tB         H1 414*- 451-1




                                                                : 010-3450-8586
                                                     *(e-mail):


                  4 91A1-91                                                                    r   tJA1--+-4
      11244&•51391                                                                           1 1-43-°
                                                                                                    ,191-11-

      -fT            tg-8:                      311-914611711   tael.; - 32 01-a           At         7:71(z1N




                                                                                                          - 1-
                                                                                      EX-YOO-S5-00086
                                                 6?)7
                   -1
                    __*-71.1
                          4- 1                1-#.&?Zi.                   =RA




            1. ,71.-m-t U**-1121                     FxI 01-1-1-47-11-1. 71.171194 Ufl.3-.041 Elit[04
                   I    t=t
                              six! 01-1-11,         .9v1A -L-14.
            1. ..1.617i-               fx1 01-1-it[Eiaf-E Z 019-M
            1. ?itil-71-              71-Ln-                             tgt)._
                111T-1.21            At'gt            (211-S1-11--
            t '71t1-21- -1L.11
                            `      Igg EEFIGIIrt—              g4AtVil




          tlf

1=t
                                        114.*




1-T-7    ffis2141:-                                                   3-1`,1171--8-




° 1ci1                  APi011                     - O14.-51A4
                                            ri'14? 4

                                                                                                            2
                                                                                          EX-YOO-S5-00087
    :=1
                                                tg•-,E-). APS.' 01 91t- 71--19-

             V-11-1-1

   tr:      214-37
                ,1-711-te        011-g-711

                                             1 61 91.0 1-14.                          LT.                  ;Mai t4.4 A-14
           11-711                                      1Zei-14.
  1: 1
                           A1-4

                          * Id                            7144-111
           33            -k                        t -1-471- 2003Ei                 2008.1./44_ 7d 271-
          RolAi-E.                             11--d             471- 2009. 7.11T-E-1 2012. 5.171-Xj

           t11-9-1
 1:2
          °PI" -taa*
r-1-
          1984\71 71-1-31--74--,14,1?;11.311

          33k47,1-                     -1 -ccol.-81-ri-1 - 2003\4 7i Allti\--IseltO1AE                        1 cJ-81-711        7.g
          -7-1-1z-2-   0111 V-71--8-
r-1-
 1- 4     cz111 ()i112oi1               5Q                           }t           12.71- 211- .Y.34TeAl T-4r)
             - iici 1711 AMs1-3---7              V-g- u K-)A114.°1                                        11- 1 017,11°J 4171-
                           A11.11
                                - LOA                  f1ol1 rfia.01AFE. mc,1471                             34A1-14.

          2009 \1
                1-4         Ii °1-491 rfiR01A1-f. -McP1-711
                           (-                                                     1 -1-1-1e•- oirE1V-71--a

          AJ\            tia 6141                                    4131 91-a- 4 gAl XX-XXXXXXX-Ltrd-2-_.c-21

                                                             A,1*. M 91-                         61-4              131   AI-   egtil
              ff.6.1AMR1                       A1-7(}<1

                                       4AI        R61)14 ra711                       1-14.

                                                                                                                                - 3-
                                                                                                             EX-YOO-S5-00088
                  Acl-F-11   .542J                 o]          51   71-A

         (ZIAJ Al       143 2W_       9J-t- V-61 Al                   4,00012J -14         1-1-71- -Eil 0111] *qAilli°11

                                             a
                                             c        99. I-1                                   7 1 %I11
                                                                                               -7f                            11
                                                     V, S1114.               11£(51A1-27   at1
                                                                                             ,1      2012. 5.1 614-

         *                    (51   7,1t1          (51A-1                                                      I**
         ** 1-I
         ti 711i 7èFE                 0ltf171-A

-   V-   471 -1 -t1-1*-5)---q                           lga 91 61Ai 1--.z-.41*°1 %01                               r-‘1--
u-.
-            sl                       "43:7-.N               I- ---711 61   IA* ig-31               01            tii-g-czi

         71.a.

                        -91 t1l0l4                           -rd Ai 2011. 10.1-1?-;a1 2012. 4.1771-71          -8-11
                     711.             trol                      4,00017,1-11_, 2009. 7.14
                                                                                        1 E1 2012. 4A 771-Ai

             71c)11                                                  28,1 8,000alvd-          181-r044        471

                       4, %I2f                   2009. 8.1114-B1 2012. 5.17/1-xl 01-01t101-014-
                                                                                              - c(512.-2_

                                                        2(     1,800v1-11-8-:                                 431, 2009.

         10.1-*'Ei 2012. 3.177M                                              R:61-    14                 l-61_011           4c2,1

         2,6006i'q                  .qq                                              Aqti -cei AAt091 7.011-

                                      91f.                  5101 711311-1 tgar_114.

                                             t11 }o c,>:11 tit-4A

                                                                              <Z11           71-*        61
                  VgI1A1
                                                                                     *4-431                                   91
               *ctI. 01-7-011 1114-111-PrI011
                                                                                                                             - 4-
                                                                                                    EX-YOO-S5-00089
             VA ar-                )O 7

       2014. 11. 5.E. 1-717-CV,C1

77
7. .   III 121--1E- 2009. 7. 2.7<14-E1 2010. 3. 24.1271-4t 01A;;V---4 t-41 (zr),61-.81191

                                          2010. 3. 25.14-B1 2012. 5. 29.7:0171-11
                                                                                ---± r-0.614?

                             *ci151-1-=-1        4-a

       ( -.)614.1            174            I-1711 51
       61-61 ti c>1.-°1-&-V,- ---71-   A            40% c.11•01-4-           71 O          JjV111-1
                          oftil -1-1:191 V *111E:a J_41-t1-37_

             t g.9-1-f-    9%*                          VA1 I             01-1-13 2-37-A

                                             9%* -V---8-t}7}-f-                                'Z171%2-
r-1-   °1-4 el Al-sti °IAi 1.1
 1.1                                        VA LI 4-
       13-1
        ' 1         *71, * -c11-R. -Y.-



       -*          WP1 cd71Al Oil                                 ±43-1-31--72 91             61-1P-1 A
       iii      - cZ1      01      olt1             -a- 1
                                                        1 61 *a 91-le               caa 1c 1-141-1r1-•

       401VA01-1-rd

                    Vi -71 1461               91E1 t:           cd. 1     *V: ARTL_

       11
                                                                                              ti
                 31Al-le           2006. 1.7gal=lq 2013. U.7A *71 -71
                                                                                                          - 5 -

                                                                                      EX-YOO-S5-00090

                                                        1s6
                                A1     01         011.R                                              1q71.1


711 6,118,502,000-V91 ti                11
                                         -71-7111.1-A-1-Z-                t-q-11                 1311.11ARI-

A-111.7114T-E-                  011

2008. 8. *B.1 2013. 12./ MA                           01-011101-014V,                              A**

4%51              1±51-
                  (     tlidEP144. 1t}51                                      V-711 325,000,000V

    11                      1}                                trlii1A1P-144-1-AltF711a.-27 A1liTre-q011



2011. 10./ --1:11:el 2013. 12.7g 74.71               -A-1
                                                        0=-Efi           oi        -ror v,

7 1-1
    -7_71
     71 -                                                                71qt1".3-7           -75.7fi-71-211 11
                                                                                                             - -741

540,000,000VA ti                      -173- AR1..-A-1* H1k                                    °I• Pi-711 •.,k_I-A-111'

711R* A11-7,s1-q011

                                                                         1,404,107,329-V91

            31,

        Ai               13Vg                          zd.*                                       1Pc1-0111

    Imoj 191°                                       )1 -**.Y- 414 61 rct-q711                          3'11 i

014 91-A1 -17-
             3 ';',144-,-_-                                                                     MPrIA111
                                                                                                       -7,-71R1-

Aix1              c9                        ci9.141 RV-61 5.1-t-1-17.-
                                                                   --




                  *71            a1!                         z1-AJti- AVS.01


                  o•ki                                 7114x-i-l-
      iE

    11-V-°19)41-1q-.
                                                                                                                  - 6-
                                                                                             EX-YOO-S5-00091

                                                     kV)
          EX-YOO-S5-00092
                                                                        ItoPY.        1>-           141tk
%91 [-Netto%TO "WgirlY
                                                                        Fat to-tot-45. toio kV*
 o i?\r               tc)-g-8-1YWiE& Ito*1.0 ?LL '600Z -IA tio                              . 1‘([QH               iz-V [cc
                                                 jah*-146                                                 TM         topa
VW* T-r-igiatE to*[rt "E-                        k-ts2-.          h P-0 WlY
                  k         [-Y tio-frtg: 1.0*.                   .E1-Y Ito rz     R.-tY Ma 'Fa                                      -D
                                                              Viz17) NY -WI.                  ‘e•
                                                                                               t.
               tz kit-
                     ) azFRP                                *-er-        -F*2-Va*                                   ti5 fro - au
                                                                                                                   %La h
                                                                    -51.Z-DL-146        :a.          .               -E-
          -tY WH-eY                   PelQ                                       Rthio 1k                  **
                                      176 tz               i‘ttgio -1611-- E iftfi                       -tY
                                                -*HY
                                               Tr           -RaTY Rik)                                   [Y [NY ig "E.Y tr) tzr
                                                                                                                              --h
                               te•4              k         -1=1         2-11z                       k [19 -1-in 1z T6 146
  {-=2- 2- ta          t-Y-1.04 [o*[a                {a*W                  ro4.
tta-ry            -i5lz          I72-1-241 tto-EL k "ff-eri.Y              Iota itz                        af-ry
                                                                                                                              tt'o
 -flkrolr)T                              -
                                 jy ---=4-{a116 Tr
                                                 -                  izV091                                                           at_
                                                                                                    -awi             I-1=1.
       EX-YOO-S5-00093
                                                                                   WF4. Pt ItoWL-KI4V
                                                                                             *kah[k -t4
                  -tylpatta ItY lto.t-Ytottz t-Yttot-Y*-Pa-- i                                        t-6
                                                                                                        -R
                            "fftM-7kil1 t44Y*4)2--
                                                                             TjL           iotk       pomaty
ito tyta tv fro g                                             17-      tig         7Eiy-toa-E1i.
                                                                                                  a-Paws &tin
Po -ff-gig--kgJk                                                                   - *-1Y1.0aftt-4.
                                      -avito                                                           t -gtlEt
                              {'O[V                     o ztzDio*.                  -14-z t-YVilsk agR*
    Zt.Y. "E'R?431                                                  -h-g- tk&tg iztk
-ty -qttik ttz-Vetz-                                 reiY:                         ":3
                                                                                    .( 7     My       ' 01-1-tc?
                            ')Z -k    +1 {4                  tiatItIfe.                            wiYtoalta
                                               ioloato10               '2-cig..[Etz WiYjoaftta [-r,Mo
iz-kt-6-4-1                              [io-tgtta                                  Rov-fn:It10-tQa[o.-19
                                                               I -r:   TrfEL1-      5tse-*                ae[c)
i2to       I gt          t-Yttc,F -    ta*-EttAjf. inkTkEig
           tizt14at4tf. iy-ft                  FE-Y-F         t-Ytto-7/9.:tioioRto-to [En
       EX-YOO-S5-00094
-6-
                                                     to                            "Ica.      [b. Ve tto--zq-all0'10
      ..tab-Wro'
                                             [-Y-to.ro                 Wc)                           tsi Ito 4A-Y -7:41
    Lo-UP      tta-E-        KE‘
    ft" -ff                    to-MO aoMIEL t -ro bis>fD                               /7-16t-a        -tro **Fta
  to-a W to        ttil    fia*.-g- ilr-We to 'La                               -rz Mtg.ita           Pz     k
                           -814            to              Fcqz {Y                     to                          Oz
                                                                                                                    h ro
         Tzt          lb- to -R-g-k              [-Y1r.--W-22t*             tt             ah
                          1141                  -W              [Yia hi°
                            fxr3:342 tti                          =3--a               [y.---tytoa- th
                                                                                                      "ia
                                                                            L        tto        W
                                                                      t-Y          Pal"1.°10-RF 1°1° RCA-               k)
                             'g                  1FX            -B-Ht*R)                    &Ft itoC9I-6Si                tz unto
                                   h*Wtg.                   kag-L-E%
            t-Y104-R3.      ty-LE w-21
                                     1-k Fo               kiz         ix?                  +1       11-1a= *-t3 1-1-1L
 1W- "r5- i+t40"?•Z                        t3;)-Wtta                  *-a-
 tYizio*                  Rs.*ft iC)Iftta                                   {toi            tw Rt --&-t1 110a. --a            -D.
                              "briz-P,--146-rR                   rz         to                    Pat" to-19Pc.i        -to
 -1z2-3-ctft 14Y4.7:*       tV-tk t4&i               iz-M6 tr an 0,                     -EiY to If Eta             15
                                                                                                                    4
                                                                                            0




                     .3-*011-'e                             -174-5-7 61-4P-1                          J-1-1771-

                                       '13.4-°1             1-st-11-°11

                     *          0I1   1-14 A-E-J___ILA-1 91 01-01t101-01-a-V-.--f-14 -E1 13J-8:                                1-11




       r-1 914V., -I-                         ii        °1711°g

       -Prq719.1-                         44°1 401--T----T-d.

             °1-4             <311 -74°1-15i-                   0‘11
                                                                   -=±71-

q             7114                     711 7-11 1A11g-&-                    i                          11 1.11°11A-R---

       111 41°1                Al (1 t_ L11             01 cj- .12:r1           71c1V1411 A1-1. 111(Ziai (0. 917d.°a

       91.z1PLI- r1P4-4-_                71.-°1                                  **Lig.
 -ci
-02                                                                                      11€-71-11-
              7171- 471 =71--°1

              -139-Pd- 41-14                                                         =VA          1 -731-57--

                          =-3- 7d °A Oil                           -:-.71-a.
                                                  54.°1t.1- 4401 9/-t

                                                                                     1-611
                                                                                     1                   5'J:id 01

                                                        -11A11-1-151 .11-4, 41-87 -1T--1-1- 4 (51-"t
                                                        1                                                               R'171
                                                                                                                            j_


       L1    4.
       j?r    till       Al   41q V: a            -7_
                                                   77                       WO-1-4141-1 4- 2011 1. 3.4

        51.**-                14A-r-E- .V._14. 2011. 10. *31. 6,00014-tl, 2011. 11. 30. 6,000q--(a,

                                                                                              , 371--v.
                                                                                   8,000vd-sg-4
       2011. 12. 31. 6,00011:sa4
                                                                                                *!A     1OO                    1 '61-
                                                                                                                          7.1 -7Y
                         q, 2012. 1. 121-

                                            Al      4 2-71-_e-
           :. 'lg. 13,11
         2E-


                                                                                                            EX-YOO-S5-00095
       1171-. %,71.. 2011. 17 10 ,11 1Qj 1,800v±silse                                   Axel-0111               A

       qt1-71-T-- 114- -61-Z1-eql 4.7clid 711'0_611711                                          4}          111:iL

       A1-14 44E- 71f:1-V-71 3lvitl-471- "losal                                                        -0_31'41E-

                                                  AlA71--Yrq-* 11- ?A

                          8,000vj-s44- 3711V1                                Aqt-

                 7 1-12
                     7 -4                                714 A          1.471 -v-rb 4-1101 i 711 ed 11 11

                     Ag   .V1        (-7 j          -V-141 7 1   MAI                4471- 4171-*,-gra 1-11-11

                                '.1-137-4711          21781-a-         .3.1-5)—T-            oitf171--2-

                                                7,1VA1)(1A1 114A-1 71A1t- 316171 111-1-011 A-1 A
                                                                                               - t-

       ttl-2.- 4=141 Vati:-0-14.
T:r                                                                                                           o
       ff-1-4A1- 1                                      ral3T-(Z1-&                        "AAI-             1T o


             A10.11711                                             171 E-e1A-"F-1-71 .                      2011-

       1A V)-A1 -8-11t161 3t4-( 11 7Pg-7-1-

        1-                 1 01-1tic>11-E -Prilice011711
                                           .                            A1sa-(51-71 R-14 1.4zistg.

       (2011. 10.7j                                                                 rt11e -15,000,0004

             1-11-                           711c4-fr
                                                   ) Alt}        4 -J •e-1---11 717115101 9211             1A1 9,1

                **AA-A

              11.1
                 4        cZ11201-1r-f.

T3                                             A1-4171 4191-             AlAl--2-         V.cd717-q-
             9.1471- z3,7
                        11

                                             61 3444 91- 317,A -g-gE1--11: - 33.0131-,
                           3_-'1-614%-cd 6141
 "g-                  V,X1
                        -
                                                                                             El-
                                               _     -
                                                 2_14:3 1. `R-1611,71 A-4171- 0124 21- 9,14,
                                       444- J_ -
              og 0

                                                                                              EX-YOO-S5-00096

                                                             P.Y"
                    tilotA"tit: 1.

                                                                                                    -       2e. -M -9a

      1-      61+
                7 V_ A-4f-•            --g-qPi      7T)- Vol

             q.11-&142-71-.a
                                                                                                                    0
      041, 0,17M-11-• .V-±                                     1.14611A1                           la**     1115:   -1


           1 01.E 61-44          AA} °J1011A1
1:7
      71vi-mAs4                                  --q-q71011711                                          01-01k101- 01

                                       71-4,
                                          f-seqZ1 1*s-1                                 LE11-1-

      V7P+
         131.                        9101 J.014,11-/-8-10,1011711 1                         i011 rilt:

                        711 V.°1 2-61-t1 o7a

q           1,500111-t19-1 -IL-TER* 71-FIV                                 141-
                                                                            =MT:0
                                                                                                            APA:

                                              -31011 Aci-4.-z51-71                           tg7114
                      171-                         714.1
                                                       1141 -f,-                        TI-711A1-'501 11•141-d 1

                                       AP101



               A1-101                                      LA                       i              9lt-711I.

                 A-Pe .1-11-1 01A1-Z.R1 0140.301171 .v.algja 111147,11-E-

                                      011                            1--      i 171 4--
                                                                                    .1 /                    91-le -11

       71- 61-1-1


                                                                           7414-161                                 cziA1171--
                               (51      q11   21-4 Al 141
                                                                                                                         - 12 -



                                                        cs                                        EX-YOO-S5-00097
                                         cla VNA

          oil,                                        1vgi1A1-71- 1314-* P.401                      VA/ 1 10: Ai

                                                  asi
                                                  c


            -c?Ijoj                          20031-,41*B1 20087-L11,4-x1 (-----)4411-,4_s21 r

                                        La

"14       01,


       (-- --)A11111-,•_
                     1---: 2003. 1. 23.7g tilYlei 2008. 8. 13.1

                  -cA. 471- (-7-.)
                               . Ail 41_ 'A *OA 771A                             (Z1.71-

      7117}.                 kg- -9-1                     -E-113-11-        .14-tr t44
      2008.       3-1                                                                                       ( -)61-e1tl

                                                          A1-101



           ik111- -(21 51-t. 14141 4 1)-}V..., rei-A1 (1
                                                                                      451 1         71-A1      'Ell      Ai
      1111-1311       4-A}. 1-
                             1-r-
                               - o 13,198-Cs-
                                            5 E.                                                       Al
                       R-1                     -751. .-%1131 7}A c-Z1 5,000-Z-1.°11 csc.R t 7J   4j()OkR-1
                                                                                                         -71-
      044- 56grvoii
                                                                                     734                     70%-tri
      _R                                                 c)c-*           3-1614-1-
                                                                                 1                     4 -Ac_2:77}-39-

      a          Si                                               41.-ce

      ci-ca 1 9r1f- 7171-qE4 t).1-71                         3:Icz.171-A

                               aTT                    AI(--T--)01-01-64 01-014:c3 2-_ -4711

                                                                             *-11:01-11 7-171- 61
                       74114
                                                                                                                      - 13 -

                                                                                                 EX-YOO-S5-00098
                                                                 6,c36
        EX-YOO-S5-00099
                                                                5(>9
                                                                       --tahtt-N&                             +1*h-to tosi{z
          tto-t-z?y           •-tah,-E---E-                                                   lt-q(           IE-16tta
                                                 TE:146i4              ts-24t)'L                                   t-Nettg irtara
             t.6
              . fit
  4-tia                                                   t-.440 EYItg-WE                               [Yi       -LY        to
                               'EY to *Etta F6ft-111-tite(÷)                  1:0 tI% tiZ                      71-s tt-Y-( - )
 Tr-:124 .W                                   tg: t41:01
                                                       ›-                          tt-zr{
                 t15 1--6 Fa FLIC                         tin          1-26.4-Fe                 ty-Ea za- tttszry:                    to
                 tya A--tytoHtta                                                                                               ttY()
                                        I-116                                  -11---tato:kk                                  tz
to&14: ['oat* RrkiRo'                         {75*.-11-r RaPo.                 tg-E           hi0 "3-1."2       {-a-toL Sr;        "CO EEL
-r4g         Pa* ag---;/16 R)                      -1- 17.1-2- to t?"--1--            [o              taFac              7            tk.
               -67+1-16-?,3                                             tz-)&13r P014.--tf                  to-t         t-c-qa
[V to                 '-[ t             t WIN/() tLo Fe-ea                       1+111-Y                  fr-t-                  t-5
                                                                                                                                   t tr:
                                    h1z            Trtato-Trk                        (1311
                                                                                         1K-SL-k-TE-k-s[LMEIrf
               -E•    tta:aga) tot5 -E1-013. t - tvto to-eq-k                                         J-Et-cift't tz.to
    0/09c   1•Et-o-- tca' -t1fr toI                %0£                       itTPLI-taY6) i[otY-Pa *                )0
11Z)i‘2w a-tYk 1-5&tg*
                (      ttaisfk kt-myk t-6-&-ty k*                                                         1i[[               t-6-FIL&
               iztYk                                       Etai;..i .                 t.t.0                                    -2-1Y
      EX-YOO-S5-00100
                                                                 9-0
                                                                                                    -V.trofo-k
AL, to          V-V±L c-V)-         Itz tto Ric                 tt541 Ma                taikAYVA -Pe
                                                    --tal-Lro*      *WE- ta*IY-Pa th.R•
kRfg- [o                                            tt                   Ti
                                                                         rdgri)                                [o f-ek
1-415                               Rt.&                                 flt-zig&k&                 Eigt&
            ttY [--11-11?                 Matz -E.               -irlikigElo 7-
                                                                             3-N,iY 122                QLI
a
Yt - I- -1
         1t                                                                             to Ric tt       t -kro lit*
142-.                                                            kit?,             to      -Ea*    1or6
      4-narst-- tail-J-41z pag,                                        to-WELet6Irt to*k                     RIE tgk          -Pt
                                                                                                                        [C,
\e"
V        Etg•        PO' I6-fa    14 1 E             -k           **k       1-6-r4g Pc> Fa 4+ ""g-Q- k-i-a-.- -AWRY
      tkrf                       tar4 145. 4                                   to*tt-,(?. :1-41+io-tcift'L -Eti-:qa
         -fri--o-Lrs 'Rio to Po 'at* 1- 75-k-g--1- tkre                        k
k+t                                 I4 1Z)4--fc, -v_176-afo                tyt- rts..-).E4°0-kk         ZjL tta%a
                                     1-5frziz
                                      (                         tYPIa-WET0                tto-11 ro-Je-fo     TQO
                                        ttotv-a-÷,-k-                                                                  ty
to‘a tot•                                                                %ff
                                    tkre. tti-ETt-k                                                -1t-LE
                                                                                                                      'Ito
                                 tto -72L--t-4 to        -170                               t6iPt-k to t%      to
         *[Lo                            -2--tytoalta                                                                         :11
                                                                                   azttomy'
                            -1-1-171 Al-I                         3Lsrl-t--s21 71A1.*

eflA1143:0-.                                                           ILI'171 4 a, r-d-Al2?-B1

                                             Velq457_ f_ .34,9LLN-t- ,v-

(--7-)APak.101
    -                              (fl11.81-71                   c)icER 11-1          41-)r-11-a.°1 111M-
     1:3   61 011+A


                q471-E- ** -.81-71A1 afr 711                                                     -yre

       4-1        92E            <ai-7                         74114

                           (flA11A                  °c1.611   Vg-PI 731- 1 °1         131

al         °CYY-t)}1
                   15±     °11-Y,7TTk                                           91-111-14.

(-7--)it11-x1                      (219 °1-c)1 <4°1-1:51)

\---} 4'4* -v-714. -1-
                   :                                                                          19% °lig-
71N-al 911=-E-11 -?r-r-W°1            71-q4;* lg-71                             9d71-521

Z_I sal Al-VA            711°F9*                °1

                 141 11°              -1     -a- At- ill-011-1

                          aV.
j-tfl              PLE- 4-T-A              °I1A-1                 -q1A1-11         Ai]

  1-77: E--g-101-1
t11

°1Act At-.                 tit     71_2_

 1.
                                            45i               1 01 .5Tel-A
11-1,5171-011 -?r?_111.- -T-T-711-}

v41-14-

                                                                                       EX-YOO-S5-00101
 EX-YOO-S5-00102
                                               va
                                                      (tvk wk)
Trizqr6            ir-MY -1-1VM.gh-to kt5tVtz -Etta      ttot-YT
                                           7I1                           _9_ 704
            Al —Z—        011   t

011
      71-   Ill      V.             -C-1" -11    V-81" I- LI    ;1 Al 1301
                                                               35             117- )

cZ1




                                    2014. 10. 8.




                                                     6<r)         EX-YOO-S5-00103
                                                  571-1 *ctI_A-1
                     ..1-1   .                                         1414-

1.     Al- 1± .E.A- AM-                           14:30

                                                   _ A14 A14.       14:45

          V *A Al4                                 D t_u_ Ai4 : 18:02

3. aA71 <aq A14 214
                                                   E Al zl. Al 4 : 18:02

       V *-A A1z1"                                 D tcA A14 :
4 714 a43if1 .1-Esg 7i 5-1i-                *

     ,1611
     6          V_Lt-L1- Al-tcl-faA11-_-1-31

       .---1-A1 4-4 ---Al-Al zt Al zi oil 14-V-
     11- AM-1 40171--
     °1-?r, ..-A1-1.-q 0143-, -t-V-_Al zt, Al
     711A1 zt                            71113
     as114 otc}r)]
5. - -.A1--11-1
      -              71A1A1-1 011 ril -6;1-
     01 2147114
                                                          1-141/4        \rt./


                                                                            2014. 10. 8.

 71:1A1-   11111i 414' O1 7P -11-3 - t" Z:A1-11 --,---, -1-1 9-1- ?-17-& Al-I°11 Altil        14

All(q.E.)-11-E1 A-PdV.4.

                                                                    ! A 1 --1-,   141   _            1
                                                                            0
                                                          33        :

                                                                                                    - 19 -
                                                                                  EX-YOO-S5-00104
                                                    •W`-
                                                                            _
               Al. V :                                             x_                             1
               -1- -1- 4

               -Ti. 4     1    gi 114
 } ..e....r-                       1      1-                                    _
                                                                                                  -
 AA-I- .1--                •     7 " 0           11
                                                                —f -     —                            ,
                        *Xl-tt—t 1
                                 - .--/-414x1- 4 - 'q                  r=a4V -      -1
   4
   --            .-alizi --7.
                            --61 1                ti- AIR 4-.V4 20%                      '                14
[ 7.1.4--- Aill it                                                       24 24           444 t
1 *it 2131,-'-.''                                                        Au                        40 4
   *44.

 • VAINA-
                  20D4                                                      *V_91                          rn
                 -NA4            Ltt



               A-4.44 0                  01
                                "7
                                 -12     12.                                                      Pt
               tg4V -.01



               -a-"Z17,511




                                                            7

                                       1.4
                                                                158                          EX-YOO-S5-00105
                                                        -
       EX-YOO-S5-00106
                                 6ST
                                                *1:4a       tik*
                                        ta3Fa -441xiltW ItioNoM *b.
                                         *irtit47R               : .t-Yt..4?-717
                                                        -tgrty                 -eq.+
                                                              14 ta*Itt -15:414
                                                                             to-1'0*R
                                                       fitR          1144- VigiYA)
tto.         (sta                                                         Ptg lk4
                                                           Wa-
              -42taiWORt      w&EY.of     ,4Eittt.4
Fla                      11111-friat S-z Pima tE4g4'
                                                                      Y,-Sk ,frta6t
                                                                    'M3)
                                                                             t-14-t&
                                                           •1-
                                                                                        LILL.
                                                             <;'-f4R
                                                       L449 ;--
                                                      ivfx.o*
                                                      -Ogrt hit
      EX-YOO-S5-00107
                                     Wfiat          14
                                                                                            t1÷,-
                                         tEL Ito-              it°
                           s
                           t.t -14                                            tt     t-Catk
      wV14-                                                                                    tio
       ifr-&113                                                            tig*-ra LE
      IA44=                          VItok           Pt--fx.         to                -9tritiv
        Ott*. toitt             4tV                   z                            fz44 -?Ato
        R-3
                         -gE 110.-P4ito* koligito
                                                                             qt-Y-1/4 1-1-1
                         Px-r14                                -ft1444Y   tfrivL
                                                                               a l
to-                                  4ob 4                     -*• 1:at `R.E k4gta
fit                             -e•-•
                                Et ltik-Fetv              fit* 1.-YrEthia Itotg-its 44
                        IficWet2
                                                                           lib-, to
                                     —txgr-t.0 Fak ts9DoZ
                                      ixt,41
-be kee4                  rw -1.z* 'iyipirita 44L;
'0                                                  "ff403 WEIW.              kik?xitill4t4
gtti-                                "51d             atz jt                t-1.-g'a Ei
kt-      *VW                   kqi-{Y iti1410                              itsTR.- tc(PlikitY
                                                     7MY.1-.9':•V         IVOLY"       1Z4R
                                                                                     tv?‘
                                                                              -10-941he
     EX-YOO-S5-00108                           -
                                   T9T
                                                                 --tafte..4a
                       toletc                                             t..6Af              t
                                                                                1'44*
                                                                *-tat-Lftt7k2 -.7                 Ela
          15- kr*                                         PaRT6
                                Lo   IV                                            --4Y1,01:1t1
                                   W410        Uttlf014                     ft- Tr--ta
     .1,444-7                                                              v1E4-14244 Ito*
                                                                  • Wt.5-4
                                                                 - WRifr4frtei
                                               H4toro-*-Pzi4H9
                                               tat-140 Eo    -f*t
                                                       •i 449-4i                         1-4rff
                       "g-47                                                            tfx
                                                         +4,1                            17$W.R7*
                                  'R   tit,*             trt*                                      tin
tt                                     4Y          4--            to         4          V3:,.t4 444E.
                                                                .1EILFA
                                                                       ktz         to             atiL
                                                                              ith
                                                                                      - FUR> v
                                                                                                         at_
                                                                           -.0-̀-117c4R.
                                                   .       :--1`1441       *144      -.Av.
      4g1•1.11.1 L1J                   AtIA


                     *114 AK IN.
      914       -r§4--1S -AA1-
      7g 44               Ati-v1Y.                     I    "Z-    tAt
      4-4                                                      W44-
'72                              41                               4-1-11t 1441,


                                      A1-4 1      *4 141 a-ti 4,41H4-1-
                                 4 la                  V-14* -t--- *47.1 eit714-1-1
      471- °MI x}4,1711                                                                      1
      q1011 .41til 471'417414
      Trifti &149-'e- 144'J
                     4g11-a4A
      Am 431 „D,         7141            44A'                                            "1-te
                            41-...1-1.44 4441                                      6 A.7171

      ct-11.7kAP171$         A1417-01712-         "4/-2F
                                                      c 4%- ALLIT /a91*    8      4-V011711
      aern                       .1a7.-A,i4144-                        1
      LI 0                       AVM                   zistf


                     }L-611- DTI       4 4-1                                         44-
                                                                                       )s

      9).5111--9-•
                                  A741-14-e-
                                         -   162
                                                                           EX-YOO-S5-00109
                           r--1.                 -.1:117       6T 11
                                                  ..o
7,14141 414            4E-                        'Tr    q1-4
sr'--71- %NA,

No          1-11E1 7 *1311 4117          44 4t1 Rolol                          "-A 41.0- 1
        ta5,171 .14-Y-01 AIX 4* AMA}                          -VITA 41* *gt11--61
43-7- 4                   44.            4               .                Al ArgloVil
                                       4 A-114: *111
      si-71
-8- 11Vol "1-7N-fic-4.41-


11 114 t-T-x1A1-e-
                                           A1-444a 1*                TA
        1:14*-1:           4          4'4.411.
                                          7           4A1
                        4.1-14• 4                               %V 4-1 1
      1-1-7
7j                                                                     -g*
AI-4V1 4 A1144                                                             4         1
—27             UT-14.
        t-i
               20:05. 7, 2o., Ai-41     rim 14                VI                oi
142,:

2D054          4:13.11 Md                               41
                                                             a7--1
 AN,            14. 44-2.
                                                        * Ae17.1
                     cz1,4A4
                                                         471-
        0

                                          6   _16 3                        EX-YOO-S5-00110
            711 4341447- 41-1.°1 A7r1-VM1                             .14                       4Ai
      711

       1,--t-tVct-1: Wit 2 287J                             flJ
               4433116,1                          *4 -I - 471-                                   VA*1-1
                                   aelisd         -1Vol                                 4: 4 irOT-Tch
                                     41-6.1                of     .419i All
               AFA-1

      51     *1 V* 61 9,14a-
                                   Aai 45         41-441A.
                                    èftA-1-10.4 114                         IttA
                                            ti 4(474 M.?1*
                                                        -                     71: 4     V114.
               11111. RAI 147K*37-._ vie
               -                                                              4114 RAI 11144:71.4
                    10-1171 41- 1                               AMIA                 xi;z:             7TV
                        5t11.1t-        4.-4„                               491:71
            Lt- VAL, idc9-4*-&                     T               1,04141-Itt.
                   A-114 $411011                       .',$`191f 4 1 Tit- 4.
      ti-          3ó



                                                           A14_01 R1L,f ,




      23011-1,4

        IOU. 5. 2.--
1,114r4M.                                    71
                         *It

                                                       -        164                          EX-YOO-S5-00111
                                                       - 7-
                                     iT                 714                        1.01
            717-114A1 •15.-   V.144%14 +.11-10:1/14"4-411, -1-4-t11-44
     4-01 --TIM   4a-7 %-z-}P_             AllitiPt.iti-711 44.



                                   2O14,    /




   44




* ?1*1401 7131.6v *MI 411.                                        Ai314 t 5114-




                                                                     EX-YOO-S5-00112
                  !V'




EX-YOO-S5-00113
                                                       3T:T       orovitoz                                            dm-WCF041-11)t-Y     4,11
             EX-YOO-S5-00114                   ° Li
-   L -
                                                                                                                                 t-Y114
    .a-L1                          lkoRdY                                                                                 t4gR6)
            tga to-to (.o-o()                     tbe()                    EEz                 tft +Ito              PalioioRdoio
                                                                                                              tV       iNY[6[1-1.
                                                      kfs:      R)                               R-F41z.             Irf6 -PINY
    ErRE     Ft           tto Fo-:&--1Y[g [-YPirtg t"- II              oWt6.               iyatv tya9rei R-Ez                    Polti
                                                                                                                                   .b.5. tr.
    to -t    is* -ti to        t        tr;)          tto r(iY             TSZOI §4.* 'ft 4kt W 1:Z). .01 .01 -MOZ
                  ttO R                                              [ta         [to              J<)i-                                  t6 FcL,
                                       (114--10-14-0
              180L-00V6-010                      t)              6£61-61L-NO                   (itz                                        foL
                                                                                                                                           [k•
                                       478-T7i
            TZO£ *0-2                                           * -iqz                        [Y-1y [az
                                                              iY-fk 7:-
                                                                     /en               to lo Wto-to (--1--) Litt       :R)
                                                                                          6Z9V9T/I-80I069                     itt-L-g*R.4
                                                                                                          roe--frt     :Frk
                                                      [-Y
                   71              IA& (Is                         5_7          4.4zi




1. iff                  1 21 T.IVLFxI 011-176D-11-1. 71112-1 U2-011 01404
                                      Ve11-1E1-.
1. 41-8- 7f                tfx1 01-1-1t4E-1 2-1-E.                 '2gx1 01-1-1111-14
 t           E7f
                           *gt           5).11S71-10--
            .1-22- igsa EEHOilt-"2 i21
 1. ?itf71- ?%                                        1.04-t4711          VL1.219.4
                                                                             -
      hg-E-




                    V---?:-.1eMol 91-S4 .."F-Altg9k-71-_g_




Ii-                 71*       tSAT:a 7A(Z.171-51-

      Ok (A e&


                                                     14
                                                     - 1- 31°J.717-8-



      12 k    C/1 rt::

                                                                                        2014. 10. 10.
                                                                                 111

                                                                                EX-YOO-S5-00115
oltt1   7A                     411.f.               4 .°1

                        q --e?V'&1-A



                        7111 61.'8 61-Prf.                   9VE-71--8-

        -RA         V71--1          711(d4                     t1-91°4         -775-V       711             7AF

             011, 2014. 11. 5.)J, .3-1-2.- (11-7-a-T_

        -17-
          1-ca   -19-1cti %01 (--)A1161 J---Prtl- (T-)14-1 -- T-14- (-1'-)61-61-V.61-614-coi

                 171-                             Rqt- 11(--1°11                            %at! -',41=1

                          6117PZIE11, 61-t- 1*Vg

        611. 171-                  1-11(1A1            ._1* .gi-V141-14-

         1            2007. 12. 27.           -E 2014. 3. 16.704771-1 ()o1-61.z101.01.1a.r.oi tLc...?]

                      4 3-_7 , 2014. 3. 17.7J               .a* 7,1-A1-?                        11-°151€1-'511



        oh
13            1
              .k 11
                 - -1-1


                      K -N -°1-Z1_61-611-rd--71 2008. 3. 5.1

                          112}          OJ7}
                                                5,00011, t1-711 56..61)                        1lc1t*
                                        5Q 6,000T11-1_1,               3. 21.7g         50 4 4,000vi

        Nqt1-01z1                1-.t                    9171-2-

              14t                             71`14-     *-61-4ritl-      V-Al 714.31-16ii     t11}4              71

                 431 V-t-1-14.

        .171 714 re'Al (.1-)AP3_1c1-51
                                                                                                                 - 2 -
                                                                                        EX-YOO-S5-00116   74.t
                                                2014.10.10 2_4,4:12/703
        (14V4 ).hWP
       EX-YOO-S5-00117                                      OtOrtIOZ                                   clitiurca,*-t-g) [-YT-*R
                                   I1 -7;-1-"to [30 {-g tta tto       ?ZaMatlta
       [to WOW'S [Malk75 IL0-7:x7               110-19 1010 -5 tto iq6 giaff                           1‘4-, S6TICI
                      [6- I4W 1Y-t9a. r               Kg-a- -ff            ttY ita-Fets.         t[t? F-1tl
                                              tz i                             EVIto-MY           k             f5Etti
arc                      1f                   toioR to-to [yi i                     a        to Mz            tta i tto
                                                               -6r-tzIlito tta-a-
t.14--VE=FL tg-tOL                          11W *Ik             t-fs--11f* ttrirr            k Po tY       t-o-& -tY
[Lk.* krotYk t-61-1-L -F44- 1--(0fh-LoL -tztYk                                               [taPp.     -Rim Ito
              [v-t-6E1R.-MW :ItYkj&                             zk h[oif*                         tz            *-F-{
    Ito-.11 -tYro     * .c          L'o to                                      [040a[0-to,(--.1.--)      jYt
   *-c„          I&Io iawtytoRtta                         WaY(-7.1--) 't                               t4W
                                                                                              -4-3.1-145.4 kr°
          kr° rcI         Itz-Z2               PLR KY Mt-2- IV fa to to-a-MYt                          Yto
   15-2-t:o-aW [to a Pt.W It(                   tse to to W                  Fat to-to toio             1Y-Fa
      -E tt      iQ       ott'     Ito b:17                     -A- 14;74 k7 1-k ttY to-MY ttY
                                    *--ta            tz           fag1'6 Tr—r 4 Ikf [Vig                        [c.3.
                                                                                                                    [t-3.
                         -ff%gE -tz-tz 1Q-H.40 'tz--°--to 1%0C it-Y-ezto                                  tto-ff-k
                                     iFi             tok)tz                     7
?z. [taq-[2.                        i l -r4                        to Fa ttY            [o               1-1/4:k lo
                                                                                 0
        EX-YOO-S5-00118
                                                                                                                                             iI zi-ca
                                                                                                                                                        )
                                                                                     •••-,2      1_, A.nr;
  tzie 1_3_14
          R Yt20                 p,
                                         0h                       Ito
                                                                                                  Jo
                                                                                                                                          -14-ttx-           A
  "5-4ZiO ts.       TAIX14) 4..-tTr1
Ta.      IoF                      i liv *1140 ItZ-R-40 Et7Y-PZ to                                                          b:5     Et. ItY
                                                            1E1524w                                     ty-ty                    tt-T-Fal-FY -i=1
oon          C)" tio       1-123*-f; kig*                     k P34- tft. tY                            TY4:1
                                                                                                            )- Vsoa
                                      **t1t-L*46 -17---t2.4---F                               7-7-Patio4ope,[0-to
                                                              h-                                     tyttg.*                             in-to
1=t-, sagg             ta                k)94S       tt:1           t7'{- ÷.                  1-Y tto            toic?Pc, -10 P2 "E.                        13.
                           1-10g tt1             tot-Y             ill kola                               laqio T-Q- 1-`2
-3, kzrg                                 ticr--1.-÷ 1-Yitaig-F>a-9.-174-)                                    ItY Po Pl. 1-Y FIR RY
          -.-
      VIZ77-1           11441[0 iLiTt4 gg 1-61-,4)           9g -L
                                                                 1 i Eta-±4)0 fre4-                       k 1to NUY an                         to
                                                            {to     tY                                     V£ *800Z
                                                                                                                     i   h- ojiall‘
       Tfro            Or-               ik      k                                                   +5=        t-Y tto -t-q4
                           k                  .
                                  -EZ frLift .-?e ItY                   - 4)0                  "ET5.-            [o *re
      tio{k -PAWKY f6S7F-atio-toa Mc) Ira                                                 c,t                            4V-Ti 1-Z)
      -VEL 'H. fp      k       "NU Pct                                  itgR Ito Po. R4 ttz tg:R.-1=4-                                          to
*Mo *-ta h--51%                       W-W            [             o4          tk?            VaiY               k
                tta-C- Rtig. Lyk                 it74-61- {-1-to-NY attaftz                                              -t6k tY-Pa
                                                                                                     diear (Th-t.gt)
              EX-YOO-S5-00119
                                      41 a ti      ZI:t * -5 Ong-V[0Z
   •& -4-cz
- 5
                   1% to-Tr* *I -3,                -h                          Ek        Ita               Ito
                                                 toa          Tr- 4-
                                                                   )    ta                          tV11014641-r-
                                                                                                                 tto
                                                                                               -EitaRAY ?etc,
                            El- R•-tzg'Y 'tato** -:.1
                                                    a16 4-- -a to--*-[1
                                                                   9. 0--E-
   +6-Karatz KaR)--7-1-*                                                     W5.-*Va -1/4-to            ligita Ito
                      -a-
                       ak                       ttat--4-E- --tat- 4n    t/2.W
       t-Y                           fttZ*..-e4Je. WV> PEt {I                *-t
   -E-"Nf'0                     tigt& [Lig                                                  -htzlo-&=-='
                                  1-6Z40e4-2. *-1A-7t-Y                          -eq-k         to1-5-11z
   IY-Pa •54                               tot5'- k                            [4;45
                                                                               to -E.-t-a          -1210-Ft WEI
   -k [o'-[                                                                         f?
   4Z4 -L      tkrrtotfr$FA                                              -1=tqTy4 . -ff-hLk ta-a
                                                                                               -br-h-gr6 10-
   *                  2-                *[-Y
        1   oil 711 V.                                    -I-- 11 II      1. 71 Li-

V, 01        "cl-   V-E51-2
                          1 -f_      (z1                 Al    Id-     ) tzl     f51-




                          2014. 10. 10.

                          cz143.




                                           4      .11.




                                                                                                -6 -
                                                                                            7   -
                                                                          EX-YOO-S5-00120
                            2014.10.10         4'12
                                   4:4                5z        *       (5
                                                                         u1A



1.. - -Al"
       -      1-± . -4
                    - API                              13:50
2   aAl- All' Aizt                                     [1] A14 Alzt : 13:50

                1:3 -t-U-
                       Al4                             ii *.TE. A14 : 16:12
a             'q . Al4 Alzt                            E A1 al Ai4 : 16:12

                -q5.
                 tA Al4                 :. R Al 4: A6: ..›-0
                                     0 t-
'c. 71F-I- z---A1-31-1 .117g57-1- A-
    'V_ cil VA ti- Al-Vv--All-±.51
    .N-A17-1-4 z--Al-Alzt A14011 -'4-V-                         OA a-
    t- Ai ?IA 4017}-1-                          a
    014-1-,    .1,1-i- v-I 011% 1---- 1..-.Al zb AI
    711 Al zt -W-.(:1         A}.*-W-N A113
        (2)*)]
    as-14
5- &A1-311 714A1-1111 r111
                         5j-
                                                               01....(.,
                                                                     '--
                                                               . t-
    O-1-"-011711-1-


                                                                                   2014. 10. 10.
 7E14     141-11-a- iit20=VC-eg.- ...--)+11. -i--
                                              - '-. -cd4 V--e= Al-I011 litli tif-t
                                                                                —r
            11 E1 .4AZIC4.
'U.K.( ° f) +
                                                                           r
                                                                                   tr   -
                                                                               1        3
                                                                                                              .

                                                                   34
                                                                 711           4V-14           t   A


                                                                                        EX-YOO-S5-00121
                                                                                                              - 7 -
                                                                                                          7
    ( 4*.).hwP                                   2014.10.10 9_4- 4:12
